              Case 18-10601-MFW                 Doc 3069         Filed 11/04/20         Page 1 of 103



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

THE WEINSTEIN COMPANY                                          Case No. 18-10601 (MFW)
HOLDINGS LLC., et al., 1
                                                               Jointly Administered
                                     Debtors.
                                                               Re: Docket No. 30322



    THIRD AMENDED DISCLOSURE STATEMENT IN SUPPORT OF THE THIRD
    AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION PROPOSED BY THE
      DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         RICHARDS, LAYTON & FINGER, P.A.                                 CRAVATH, SWAINE & MOORE LLP
            Mark D. Collins (DE Bar No. 2981)                             Paul H. Zumbro (admitted pro hac vice)
             Paul N. Heath (DE Bar No. 3704)                            Lauren A. Moskowitz (admitted pro hac vice)
           Zachary I. Shapiro (DE Bar No. 5103)                          Salah M. Hawkins (admitted pro hac vice)
           Brett M. Haywood (DE Bar No. 6166)                                        Worldwide Plaza
           David T. Queroli (DE Bar No. 6318)                                       825 Eighth Avenue
                    One Rodney Square                                              New York, NY 10019
                  920 North King Street
                  Wilmington, DE 19801
                                                  Counsel for the Debtors
                                                           -and-

                                     PACHULSKI STANG ZIEHL & JONES LLP
                                         James I. Stang (admitted pro hac vice)
                                       Robert J. Feinstein (admitted pro hac vice)
                                       Debra I. Grassgreen (admitted pro hac vice)
                                        Jason H. Rosell (admitted pro hac vice)
                                         Colin R. Robinson (DE Bar No. 5524)
                                          919 North Market Street, 17th Floor
                                        Wilmington, DE 19899 (Courier 19801)
                               Counsel for the Official Committee of Unsecured Creditors


1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are 3837. The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.

2
  On October 16, 2020, the Court entered an order [Docket No. 3032] authorizing the Debtors to file the Coverage
Dispute Letters, copies of which are attached to the Disclosure Statement as Exhibit D, under seal.
             Case 18-10601-MFW                    Doc 3069            Filed 11/04/20            Page 2 of 103




                                              TABLE OF CONTENTS

                                                                                                                               Page

I.      INTRODUCTION ........................................................................................................... 1

II.     NOTICE TO HOLDERS OF CLAIMS ............................................................................ 2

III.    SUMMARY OVERVIEW FOR HOLDERS OF SEXUAL MISCONDUCT CLAIMS.... 4

IV.     EXPLANATION OF CHAPTER 11 ................................................................................ 7
        A.        Overview of Chapter 11 ....................................................................................... 7
        B.        Chapter 11 Plan.................................................................................................... 8
        C.        Confirmation of a Chapter 11 Plan ....................................................................... 8

V.      OVERVIEW OF THE PLAN .......................................................................................... 9
        A.        Summary of the Terms of the Plan ..................................................................... 10
                  1.        Settlement of Sexual Misconduct Claims ................................................ 10
                  2.        Sexual Misconduct Claims Fund............................................................. 11
                  3.        Liquidation Trust .................................................................................... 12
                  4.        Former Representatives Defense Costs ................................................... 12
                  5.        Seyfarth Shaw LLP’s General Unsecured Claims ................................... 12
                  6.        Non-Released Parties’ Contribution Claims ............................................ 12
                  7.        Substantive Consolidation ...................................................................... 13
        B.        Summary of Distributions Under the Plan .......................................................... 13

VI.     QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT
        AND THE PLAN .......................................................................................................... 15

VII.    HISTORY OF THE DEBTORS .................................................................................... 17
        A.        History, Operations, and Business ...................................................................... 17
        B.        Prepetition Indebtedness .................................................................................... 18
        C.        Events Leading to the Commencement of the Chapter 11 Cases ......................... 20
                  1.        The Allegations of Sexual Harassment and Sexual Assault
                            Against Harvey Weinstein ...................................................................... 20
                  2.        Failed Prepetition Efforts to Sell the Debtors .......................................... 21

VIII.   THE DEBTORS’ CHAPTER 11 CASES ...................................................................... 21
        A.        Commencement of the Chapter 11 Cases ........................................................... 21



                                                                 i
           Case 18-10601-MFW                    Doc 3069           Filed 11/04/20              Page 3 of 103




      B.       Appointment of the Official Committee of Unsecured Creditors ........................ 21
      C.       Retention of Professionals .................................................................................. 22
      D.       Significant Business Events after the Petition Date ............................................. 22
               1.        First Day Motions ................................................................................... 22
               2.        DIP Facility ............................................................................................ 22
               3.        Sale of Substantially All of the Debtors’ Assets ...................................... 23
               4.        AI International and Union Bank Settlement ........................................... 23
               5.        Assumed Contracts ................................................................................. 24
               6.        Guild Settlement and Guild Reserved Claims ......................................... 24
      E.       Schedules and Establishment of Bar Dates ......................................................... 25

IX.   THE SETTLEMENT OF SEXUAL MISCONDUCT CLAIMS ..................................... 26
      A.       Background and Investigation ............................................................................ 26
      B.       Mediation Efforts and the Initial Settlement ....................................................... 26
      C.       Summary of the Settlement of Sexual Misconduct Claims .................................. 28
      D.       Sexual Misconduct Claims Examiner ................................................................. 30
      E.       The Insurance Policies ....................................................................................... 31

X.    THE CHAPTER 11 PLAN ............................................................................................ 35
      A.       Classification and Treatment of Claims and Interests ......................................... 35
               1.        Unclassified Claims – Administrative Expense Claims, Priority
                         Tax Claims, and Professional Fee Claims ............................................... 35
               2.        Classification and Treatment of Other Priority Claims (Class 1) ............. 36
               3.        Classification and Treatment of Secured Tax Claims (Class 2) ............... 37
               4.        Classification and Treatment of Secured Claims (Class 3) ...................... 37
               5.        Classification and Treatment of Sexual Misconduct Claims
                         (Class 4) ................................................................................................. 38
               6.        Classification and Treatment of General Unsecured Claims
                         (Class 5) ................................................................................................. 40
               7.        Classification and Treatment of Intercompany Claims (Class 6) ............. 40
               8.        Classification and Treatment of Interests (Class 7).................................. 40
      B.       Means for Implementation of the Plan ................................................................ 41
               1.        Global Settlement ................................................................................... 41
               2.        The Plan Support Agreement .................................................................. 41
               3.        Substantive Consolidation ...................................................................... 41
               4.        Standards for Substantive Consolidation ................................................. 42



                                                              ii
            Case 18-10601-MFW                     Doc 3069            Filed 11/04/20            Page 4 of 103




                 5.        The Liquidation Trust ............................................................................. 44
                 6.        Claims Reconciliation Process ................................................................ 49
                 7.        Distribution of Property Under the Plan .................................................. 50
       C.        Injunctions and Releases .................................................................................... 51
                 1.        Term of Certain Bankruptcy Injunctions and Automatic Stay ................. 51
                 2.        The Channeling Injunction ..................................................................... 51
                 3.        Releases ................................................................................................. 54
                 4.        Plan Injunction ....................................................................................... 56
                 5.        Exculpation ............................................................................................ 57
       D.        Conditions Precedent to Confirmation and the Effective Date ............................ 57
       E.        Other Material Plan Provisions ........................................................................... 59
                 1.        Dissolution of the Board of Directors and Committee ............................. 59
                 2.        Executory Contracts and Unexpired Leases Deemed Rejected ................ 59
                 3.        Non-discharge of the Debtors’ Debts ...................................................... 59
                 4.        No Recourse ........................................................................................... 60

XI.    CONFIRMATION AND CONSUMMATION PROCEDURES .................................... 60
       A.        Overview ........................................................................................................... 60
       B.        Confirmation of the Plan .................................................................................... 62
                 1.        Elements of Section 1129 of the Bankruptcy Code ................................. 62
                 2.        Acceptance ............................................................................................. 63
                 3.        Best Interests of Creditors Test ............................................................... 64
                 4.        Feasibility............................................................................................... 65
       C.        Cramdown ......................................................................................................... 66
                 1.        No Unfair Discrimination ....................................................................... 66
                 2.        Fair and Equitable Test ........................................................................... 66
       D.        Effect of Confirmation ....................................................................................... 67

XII.   CONCLUSION ............................................................................................................. 68




                                                                iii
        Case 18-10601-MFW        Doc 3069     Filed 11/04/20   Page 5 of 103




                                     EXHIBITS

A.   Plan

B.   Liquidation Analysis

C.   Sexual Misconduct Claims Fund Procedures

D.   Coverage Dispute Letters

E.   Curriculum Vitaes of Sexual Misconduct Claims Examiners




                                         iv
           Case 18-10601-MFW         Doc 3069       Filed 11/04/20   Page 6 of 103




                                               I.

                                      INTRODUCTION

       The above-captioned debtors and debtors in possession (collectively, the “Debtors” or
“Company”) in the above-captioned cases (the “Chapter 11 Cases”) pending in the Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) and the Official Committee of
Unsecured Creditors (the “Committee” and, collectively with the Debtors, the “Plan Proponents”),
hereby submit this third amended disclosure statement, dated as of November 4, 2020
(the “Disclosure Statement”), pursuant to section 1125 of Title 11 of the United States Code
(the “Bankruptcy Code”) with respect to the Third Amended Joint Chapter 11 Plan of Liquidation
dated as of November 4, 2020 (the “Plan”). This Disclosure Statement, as may be amended or
supplemented, is to be used in connection with the solicitation of votes on the Plan by the Plan
Proponents. A copy of the Plan is attached to this Disclosure Statement as Exhibit A.

      THE PLAN PROPONENTS WILL BE SEEKING APPROVAL OF THIS DISCLOSURE
STATEMENT AT A HEARING SCHEDULED FOR NOVEMBER 5, 2020
(THE “HEARING”).   ONLY HOLDERS OF ALLOWED CLAIMS IN CLASS 4
(SEXUAL MISCONDUCT CLAIMS) AND CLASS 5 (GENERAL UNSECURED CLAIMS)
ARE ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN. ACCORDINGLY,
EXCEPT FOR THE DEEMED UNIMPAIRED OTHER PRIORITY CLAIMS, SECURED TAX
CLAIMS, AND SECURED CLAIMS AND DEEMED IMPAIRED INTERCOMPANY CLAIMS
AND INTERESTS, THE PLAN PROPONENTS ARE SOLICITING ACCEPTANCES OF THE
PLAN FROM ALL OTHER HOLDERS OF CLAIMS AGAINST THE DEBTORS. THE PLAN
PROPONENTS WILL ONLY SEEK CONFIRMATION OF THE PLAN IF CLASS 4
(SEXUAL MISCONDUCT CLAIMS) VOTES TO ACCEPT THE PLAN IN ACCORDANCE
WITH SECTION 1126(C) OF THE BANKRUPTCY CODE.

      THE PLAN PROPONENTS BELIEVE THAT THE PLAN IS IN THE BEST
INTERESTS OF AND PROVIDES THE HIGHEST AND MOST EXPEDITIOUS
RECOVERIES TO HOLDERS OF ALL CLAIMS AGAINST THE DEBTORS AND TO
RESOLVE THE EXTENSIVE LITIGATION PENDING IN MULTIPLE JURISDICTIONS
ARISING FROM OR RELATED TO THE CONDUCT OF THE DEBTORS’ FORMER
CO-CHAIRMAN, HARVEY WEINSTEIN. ALL HOLDERS OF CLAIMS ENTITLED TO
VOTE TO ACCEPT OR REJECT THE PLAN ARE URGED TO VOTE IN FAVOR OF THE
PLAN.

      THE COMMITTEE IS A PLAN PROPONENT. THE COMMITTEE HAS
       FOUR MEMBERS, TWO OF WHOM ARE HOLDERS OF SEXUAL
      MISCONDUCT CLAIMS. THE COMMITTEE URGES ALL HOLDERS
        OF SEXUAL MISCONDUCT CLAIMS TO ACCEPT THE PLAN.
     THE SOLICITATION PACKAGE ACCOMPANYING EACH OF THE BALLOTS
CONTAINS APPLICABLE VOTING INSTRUCTIONS. TO BE COUNTED, YOUR
BALLOT MUST BE PROPERLY COMPLETED, EXECUTED, AND ACTUALLY
RECEIVED BY THE BALLOTING AGENT BY 5:00 P.M. (EASTERN TIME), ON
DECEMBER 8, 2020 (THE “VOTING DEADLINE”).
           Case 18-10601-MFW          Doc 3069       Filed 11/04/20   Page 7 of 103




       All capitalized terms used in the Disclosure Statement and not defined herein shall
have the meanings ascribed thereto in the Plan. Unless otherwise stated, all references herein
to “Schedules” and “Exhibits” are references to schedules and exhibits to this Disclosure
Statement.

                                               II.

                            NOTICE TO HOLDERS OF CLAIMS

        The purpose of this Disclosure Statement is to enable you, as a creditor whose Claim is
impaired under the Plan, to make an informed decision in exercising your right to accept or reject
the Plan.

     THIS DISCLOSURE STATEMENT CONTAINS IMPORTANT INFORMATION
THAT MAY BEAR UPON YOUR DECISION TO VOTE TO ACCEPT OR REJECT THE
PLAN. PLEASE READ THIS DOCUMENT WITH CARE.

     PLAN SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE
STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE
PLAN. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE ONLY AS OF THE DATE HEREOF AND THERE CAN BE NO ASSURANCE
THAT THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME
AFTER THE DATE HEREOF. IN THE EVENT OF ANY CONFLICT BETWEEN THE
DESCRIPTIONS SET FORTH IN THIS DISCLOSURE STATEMENT AND THE TERMS
OF THE PLAN OR ANY OTHER APPLICABLE DOCUMENT, THE TERMS OF THE
PLAN OR ANY SUCH APPLICABLE DOCUMENT SHALL GOVERN.

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE, AND RULE 3016(b) OF THE
FEDERAL RULES OF BANKRUPTCY PROCEDURE (THE “BANKRUPTCY RULES”)
AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE
SECURITIES LAW OR OTHER NON-BANKRUPTCY LAW. THIS DISCLOSURE
STATEMENT HAS BEEN NEITHER APPROVED NOR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), NOR HAS THE SEC
PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
CONTAINED HEREIN. PERSONS OR ENTITIES TRADING IN OR OTHERWISE
PURCHASING, SELLING OR TRANSFERRING SECURITIES OR CLAIMS OF THE
DEBTORS SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN
IN LIGHT OF THE PURPOSE FOR WHICH THEY WERE PREPARED.

      AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL
NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR
LIABILITY, STIPULATION, OR WAIVER, BUT RATHER AS A STATEMENT MADE
IN SETTLEMENT NEGOTIATIONS. THIS DISCLOSURE STATEMENT SHALL NOT
BE ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING NOR SHALL IT BE
CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER




                                                2
            Case 18-10601-MFW          Doc 3069      Filed 11/04/20     Page 8 of 103




LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST, OR
INTERESTS IN, THE DEBTORS AND DEBTORS IN POSSESSION IN THESE CASES.

        Each Holder of a Claim entitled to vote to accept or reject the Plan should read this
Disclosure Statement and the Plan in their entirety before voting. No solicitation of votes to accept
or reject the Plan may be made except pursuant to this Disclosure Statement and section 1125 of
the Bankruptcy Code. Except for the Plan Proponents (in their capacity as such) and certain of the
professionals they have retained, no person has been authorized to use or promulgate any
information concerning the Debtors, their business, or the Plan other than the information
contained in this Disclosure Statement and if given or made, such information may not be relied
upon as having been authorized by the Plan Proponents. You should not rely on any information
relating to the Debtors, their business or the Plan other than that contained in this Disclosure
Statement and the Exhibits hereto.

        After carefully reviewing this Disclosure Statement, including the attached Exhibits, please
indicate your acceptance or rejection of the Plan by voting in favor of or against the Plan on the
enclosed ballot and return the same to the address set forth on the ballot, in the enclosed, postage
prepaid, return envelope so that it is actually received by the Balloting Agent no later than the
Voting Deadline. All votes to accept or reject the Plan must be cast using the appropriate ballot.
Votes which are cast in any other manner will not be counted. All ballots must be actually
received by Epiq Bankruptcy Solutions, LLC (the “Balloting Agent”) no later than
December 8, 2020 at 5:00 p.m. (Eastern Time). In the event you have questions regarding
the voting procedures, please contact the Balloting Agent by email at twc@epiqglobal.com.

        DO NOT RETURN ANY OTHER DOCUMENTS WITH YOUR BALLOT.

       You will be bound by the Plan if it is confirmed by the Bankruptcy Court, even if you do
not vote to accept the Plan, or if you are the Holder of an unimpaired Claim.


                   THE PLAN PROPONENTS URGE ALL HOLDERS OF
                     IMPAIRED CLAIMS TO ACCEPT THE PLAN




                                                 3
              Case 18-10601-MFW               Doc 3069          Filed 11/04/20       Page 9 of 103




                                                         III.

    SUMMARY OVERVIEW FOR HOLDERS OF SEXUAL MISCONDUCT CLAIMS

        The comprehensive settlement embodied in the Plan is the result of extensive mediation
and arm’s-length negotiation efforts between the various stakeholders in these Chapter 11 Cases,
including significant involvement by representatives of survivors of Harvey Weinstein’s alleged
sexual misconduct. Per the Bankruptcy Court’s order entered on September 9, 2020
[Docket No. 2966], the Bankruptcy Court established October 31, 2020 as the Tort Claims Bar
Date, which is the deadline by which Holders of Sexual Misconduct Claims were required to file
proofs of claim in these Chapter 11 Cases. As of November 1, 2020, sixty-five (65) Tort Claims
have been filed. Not all Tort Claims necessarily are Sexual Misconduct Claims. Thus, while the
number of filed Sexual Misconduct Claims may be lower than the number of filed Tort Claims,
the number of filed Sexual Misconduct Claims is not higher than the number of filed Tort Claims.
Accordingly, for the purposes of reviewing this Disclosure Statement and considering whether or
not to vote in favor of the Plan, Holders of Sexual Misconduct Claims should assume that all of
the filed Tort Claims are Sexual Misconduct Claims.

        The Plan establishes an approximately $17 million fund—the Sexual Misconduct Claims
Fund—from which Holders of Sexual Misconduct Claims (Class 4) may seek compensation.
In the event the Plan is not confirmed and these Chapter 11 Cases are converted to chapter 7 cases,
no such fund will be available and the Insurance Companies likely will contend that they have no
responsibility to cover costs and judgments related to Sexual Misconduct Claims. For example,
in response to the Debtors requests for coverage related to certain Sexual Misconduct Claims, the
Insurance Companies responded that the Insurance Policies do not cover Sexual Misconduct
Claims. Copies of certain letters from the Insurance Companies expressing their position with
respect to coverage for the Sexual Misconduct Claims are attached to this Disclosure Statement as
Exhibit D.3 Absent the settlement embodied in the Plan, it is therefore possible that there could be
protracted coverage litigation and the Insurance Companies will not pay any funds to cover Sexual
Misconduct Claims.

        In addition, without the settlement proceeds, the Debtors primary Assets consist of the
Debtors’ Cash and the Debtors’ potential claims against Harvey Weinstein and against the Former
Representatives for, among other things, breach of the duty of loyalty, including a failure to
exercise proper oversight of Harvey Weinstein (the “D&O Claims”). As of September 15, 2020,
the Debtors have approximately $4.1 million in Cash, and while the Debtors could prosecute the
potential D&O Claims, the outcome of such litigation is completely unknown. In the event the
Plan is not confirmed and these Chapter 11 Cases are converted to chapter 7 cases, the Plan
Proponents believe that the Debtors’ assets would be aggregated into a common distribution fund
from which all general unsecured claims (Class 4 and Class 5 in the Plan) would receive pro rata
recoveries from the distributable value (if any) of the Debtors’ Assets. The Plan Proponents’
Liquidation Analysis reflects that in a chapter 7 liquidation scenario, potential recoveries for
Holders of Sexual Misconduct Claims likely will be significantly less than their potential

3
  Certain information in the coverage dispute letters has been redacted to (1) protect the identities of women who have
made allegations related to Sexual Misconduct Claims but have done so either anonymously or non-publicly, and
(2) maintain the confidentiality of the non-public aspects of criminal investigations.




                                                          4
           Case 18-10601-MFW          Doc 3069       Filed 11/04/20     Page 10 of 103




recoveries under the Plan (with assumed recoveries for Holders of Sexual Misconduct Claims
being more than four times higher under the Plan—8.53% under the Plan versus 1.86% under a
chapter 7 liquidation that assumes the “High” scenario where the chapter 7 trustee is able to achieve
75% of the settlement economics as those proposed in the Plan). The Liquidation Analysis is
attached to this Disclosure Statement as Exhibit B.

        For the reasons stated above, among others, the Plan Proponents firmly believe that the
Plan is in the best interests of all creditors, especially Holders of Sexual Misconduct Claims, and
urge the Holders of Sexual Misconduct Claims to vote to accept the Plan. But the Plan Proponents’
views will not decide whether the Plan is presented to the Bankruptcy Court for confirmation.
The Plan Proponents will only to seek confirmation of the Plan if the Holders of Sexual
Misconduct Claims vote to accept the Plan in accordance with the requirements set forth in Section
1126 of the Bankruptcy Code.

       If the Holders of Sexual Misconduct Claims vote to accept the Plan and the Bankruptcy
Court confirms the Plan, post-confirmation, each Holder of Sexual Misconduct Claims will
proceed through the Sexual Misconduct Claims Fund Procedures to determine the amount such
Holders may recover from the $17 million Sexual Misconduct Claims Fund. The Sexual
Misconduct Claims Fund Procedures are attached to this Disclosure Statement as Exhibit C.
Key components of the Sexual Misconduct Claims Fund Procedures are summarized below, but
such summary is qualified in its entirety by the Sexual Misconduct Claims Fund Procedures.
Holders of Sexual Misconduct Claims should carefully review the Sexual Misconduct Claims
Fund Procedures in full.

        The Claims review and determination process as set forth in the Sexual Misconduct Claims
Fund Procedures will be done on a strictly confidential basis. Neither the identities of the Holders
of Sexual Misconduct Claims nor the details of the allegations underlying their Claims will be
made public. While the Claims determination process will be strictly confidential, nothing in the
Plan, this Disclosure Statement or the Sexual Misconduct Claims Fund Procedures is intended or
should be construed to limit the rights of Holders of Sexual Misconduct Claims to speak publicly
about the allegations underlying their Sexual Misconduct Claims.

        Under the Sexual Misconduct Claims Fund Procedures, the Sexual Misconduct Claims
Examiner will review each Sexual Misconduct Claim and the documents and statements offered
in support of such Claims to determine a Point Award for such Claims. At the conclusion of the
Claims review and determination process, the Sexual Misconduct Claims Fund will be divided by
the total of the Point Awards to establish the value of each point (the “Point Value”). The Point
Value will be multiplied by the Point Award for each Sexual Misconduct Claim to calculate the
monetary amount to be awarded to each Holder of Sexual Misconduct Claims.

        Based on the number of filed Tort Claims, assuming the average Point Award is 50, each
point will be valued at approximately $4,950. In such circumstances, a Point Award of 25 points
would result in a distribution of $123,750; a Point Award of 50 points would result in a distribution
of $247,500; a Point Award of 75 points would result in a distribution of $371,250; a Point Award
of 100 points would result in a distribution of $495,000. The average Point Award of 50 and
resulting estimated distribution amounts are for illustrative purposes only. As of the date of this
Disclosure Statement, none of the Sexual Misconduct Claims have been litigated to conclusion or




                                                 5
          Case 18-10601-MFW          Doc 3069       Filed 11/04/20   Page 11 of 103




undergone the Claims review process described in the Sexual Misconduct Claims Procedures, the
Plan Proponents therefore do not have sufficient information in order to determine the actual
average Point Award or actual distribution amounts to Holders of Sexual Misconduct Claims.
Actual distributions will vary depending on the outcome of the Claims review and determination
process set forth in the Sexual Misconduct Claims Fund Procedures.

         After the calculation process, each Holder of Sexual Misconduct Claims will be informed
of the determined monetary amount of their Claims and will then have the ability to decide whether
they want to release Harvey Weinstein. If a Holder of a Sexual Misconduct Claim does not
affirmatively elect to release Harvey Weinstein, such Holder shall be excused from bankruptcy
claims process (solely as it relates to Sexual Misconduct Claims against Harvey Weinstein) and
may bring or continue to prosecute any causes of action against Harvey Weinstein related such
Holder’s Sexual Misconduct Claims. Holders of Sexual Misconduct Claims will not have the
ability to choose whether or not to release the Debtors and the Former Representatives. The Claims
determination process outlined in the Sexual Misconduct Claims Fund Procedures will be the sole
method of recovery with respect to Sexual Misconduct Claims against the Debtors and the Former
Representatives. Holders of Sexual Misconduct Claims who do not affirmatively elect to release
Harvey Weinstein will receive 25% of the determined monetary amount of their Sexual
Misconduct Claims and such Holders’ Sexual Misconduct Claims against the Debtors and the
Former Representatives will be released and enjoined. Holders of Sexual Misconduct Claims who
affirmatively elect to release Harvey Weinstein will receive the full determined monetary amount
of their Sexual Misconduct Claims and such Holders’ Sexual Misconduct Claims against the
Debtors, the Former Representatives and Harvey Weinstein will be released and enjoined.

       As of November 4, 2020, the Plan Proponents are aware of four lawsuits in which courts
have issued rulings related to Sexual Misconduct Claims against the Debtors, the Former
Representatives and Harvey Weinstein. The four cases are:

Loiusette Geiss v. The Weinstein Company Holdings, LCC, et al.,
       No. 17-cv-9554-AKH (S.D.N.Y. Dec. 6, 2017)
Alexandra Canosa v. Harvey Weinstein, et al.,
      No. 18-cv-4115-PAE (S.D.N.Y. May 8, 2018)
Wedil David v. The Weinstein Company LLC,
       No. 18-cv-05414-RA-KNF (S.D.N.Y. June 15, 2018)
Sandeep Rehal v. Harvey Weinstein, et al.,
      No. 151738-2018E (N.Y. Sup. Ct. Feb. 27, 2018)

In three of the four cases, the courts have dismissed certain claims against the Debtors and all
claims against the named Former Representatives. In the Geiss case, the court dismissed all of the
Sexual Misconduct Claims against the Debtors and the named Former Representatives and ruled
that certain Sexual Misconduct Claims against Harvey Weinstein could proceed. In the Canosa
case, the court dismissed certain Sexual Misconduct Claims against the Debtors, dismissed all of
the Sexual Misconduct Claims against the named Former Representatives and ruled that certain
Sexual Misconduct Claims against Harvey Weinstein could proceed. In the David case, the court
dismissed all of the Sexual Misconduct Claims against the named Former Representatives, but has
not issued any rulings on the Sexual Misconduct Claims against the Debtors and Harvey



                                                6
            Case 18-10601-MFW              Doc 3069          Filed 11/04/20      Page 12 of 103




Weinstein. 4 In the Rehal case, the court denied Robert Weinstein’s motion to dismiss and has not
issued any rulings on the Sexual Misconduct Claims against the Debtors, the other named Former
Representatives and Harvey Weinstein. The courts’ rulings in each of the cases are subject to
appeal.

        Based on, among other things, the courts’ rulings in the Geiss, Canosa and David cases
dismissing certain Sexual Misconduct Claims against the Debtors and all Sexual Misconduct
Claims against the Former Representatives, the Plan Proponents believe the Sexual Misconduct
Claims against Harvey Weinstein would constitute the bulk of any judgments awarded to Holders
of Sexual Misconduct Claims, and under the Plan, Holders of Sexual Misconduct Claims who do
not affirmatively elect to release Harvey Weinstein may bring or continue to prosecute any causes
of action against Harvey Weinstein related such Holder’s Sexual Misconduct Claims. The Plan
Proponents therefore believe it is fair and equitable for Holders of Sexual Misconduct Claims who
do not affirmatively elect to release Harvey Weinstein to receive 25% of the determined monetary
amount of their Claims in consideration of the release of their Sexual Misconduct Claims against
the Released Parties.

        In the Plan Proponents’ opinion, the Plan offers Holders of Sexual Misconduct Claims the
best opportunity for a meaningful financial recovery. The Claims determination process set forth
in the Sexual Misconduct Claims Fund Procedures provides Holders of Sexual Misconduct Claims
with a path to voluntary resolution of their Claims without having to endure the risks, publicity,
costs, uncertainties and challenges of protracted litigation. The Plan Proponents firmly believe the
Plan is in the best interests of the Holders of Sexual Misconduct Claims and urge the Holders of
Sexual Misconduct Claims to vote to accept the Plan.

                                                       IV.

                                  EXPLANATION OF CHAPTER 11

A.      Overview of Chapter 11

        Chapter 11 is the principal chapter of the Bankruptcy Code pursuant to which a debtor in
possession may reorganize its business or liquidate in an orderly fashion for the benefit of its
creditors, stockholders, and other parties in interest.

        The commencement of a chapter 11 case creates an estate comprising all the legal and
equitable interests of the debtor in possession as of the date the petition is filed. Sections 1101,
1107, and 1108 of the Bankruptcy Code provide that a debtor may continue to operate its business
and remain in possession of its property as a “debtor in possession” unless the bankruptcy court
orders the appointment of a trustee. In these Chapter 11 Cases, the Debtors remain as debtors in
possession. Additionally, pursuant to section 1102(a) of the Bankruptcy Code, the United States
Trustee appointed a committee of creditors holding unsecured claims, which in this case is the
Committee.


4
 The referenced court decisions in the Geiss, Canosa, David and Rehal cases can be accessed free of charge on the
website of the Debtors’ claims and noticing, which is http://dm.epiq11.com/twc.




                                                        7
           Case 18-10601-MFW           Doc 3069       Filed 11/04/20    Page 13 of 103




        The filing of a petition under the Bankruptcy Code triggers the automatic stay provisions
of the Bankruptcy Code. Section 362 of the Bankruptcy Code provides, among other things, for
an automatic stay of all attempts by creditors or other third parties to collect on prepetition claims
against a debtor or otherwise interfere with its property or business. Exempted from the automatic
stay are governmental authorities seeking to exercise regulatory or policing powers. Except as
otherwise ordered by a bankruptcy court, the automatic stay remains in full force and effect until
the effective date of a confirmed chapter 11 plan.

B.     Chapter 11 Plan

        The formulation of a chapter 11 plan is the principal purpose of a chapter 11 case. The plan
sets forth the means for satisfying the holders of claims against and interests in a debtor’s estate.
A chapter 11 plan may provide anything from a complex restructuring of a debtor’s business and
its related obligations to a simple liquidation of the debtor’s assets. In either event, upon
confirmation of the plan, it becomes binding on the debtor and all of its creditors and equity
holders, and the prior obligations owed by the debtor to such parties are compromised and
exchanged for the obligations specified in the plan.

        In general, after a chapter 11 plan has been filed, the holders of impaired claims against
and equity interests in a debtor are permitted to vote to accept or reject the plan. Before soliciting
acceptances of the proposed plan, section 1125 of the Bankruptcy Code requires the plan
proponents to prepare and file a disclosure statement containing adequate information of a kind,
and in sufficient detail, to enable a hypothetical reasonable investor to make an informed judgment
about the plan. This Disclosure Statement is presented to Holders of Claims against the
Debtors to satisfy the requirements of section 1125 of the Bankruptcy Code in connection
with the Plan Proponents’ solicitation of votes on the Plan.

C.     Confirmation of a Chapter 11 Plan

        If all classes of claims and equity interests accept a plan of reorganization, the bankruptcy
court may confirm the plan if the bankruptcy court independently determines that the requirements
of section 1129(a) of the Bankruptcy Code have been satisfied. The Plan Proponents believe
that the Plan satisfies all the applicable requirements of section 1129(a) of the Bankruptcy
Code.

        Chapter 11 of the Bankruptcy Code does not require that each holder of a claim or interest
in a particular class vote in favor of a chapter 11 plan for the bankruptcy court to determine that
the class has accepted the plan. Rather, a class of claims will be deemed to have accepted the plan
if the court determines that the plan has been accepted by more than a majority in number and at
least two-thirds in amount of those claims actually voting in such class. Only the Holders of
Allowed Claims who actually vote will be counted as either accepting or rejecting the Plan.

       In addition, classes of claims or equity interests that are not “impaired” under a chapter 11
plan are conclusively presumed to have accepted the plan and thus are not entitled to vote.
Furthermore, classes that are to receive no distribution under the plan are conclusively deemed to
have rejected the plan. Accordingly, acceptances of a plan will generally be solicited only from
those persons who hold claims or equity interests in an impaired class. Class 4 (Sexual




                                                  8
           Case 18-10601-MFW           Doc 3069       Filed 11/04/20    Page 14 of 103




Misconduct Claims) and Class 5 (General Unsecured Claims) are impaired under the Plan
and entitled to vote on the Plan. Class 1 (Other Priority Claims), Class 2 (Secured Tax
Claims), and Class 3 (Secured Claims) are deemed unimpaired under the Plan and are
deemed to accept the Plan. In addition, Class 6 (Intercompany Claims) and Class 7
(Interests) are not receiving distribution under the Plan and are deemed to reject the Plan.

        In general, a bankruptcy court may confirm a chapter 11 plan even though fewer than all
the classes of impaired claims against and equity interests in a debtor accept such plan. For a
chapter 11 plan to be confirmed, despite its rejection by a class of impaired claims or equity
interests, the plan must be accepted by at least one class of impaired claims (determined without
counting the vote of insiders) and the proponent(s) of the plan must show, among other things, that
the plan does not “discriminate unfairly” and that the plan is “fair and equitable” with respect to
each impaired class of claims or equity interests that has not accepted the plan.

        Under section 1129(b) of the Bankruptcy Code, a plan is “fair and equitable” as to a
rejecting class of claims or equity interests if, among other things, the plan provides:
(a) with respect to secured claims, that each such holder will receive or retain on account of its
claim property that has a value, as of the effective date of the plan, in an amount equal to the
allowed amount of such claim or such other treatment as accepted by the holder of such claim; and
(b) with respect to unsecured claims and equity interests, that the holder of any claim or equity
interest that is junior to the claims or equity interests of such class will not receive or retain on
account of such junior claim or equity interest any property at all unless the senior class is paid in
full.

        A plan does not “discriminate unfairly” against a rejecting class of claims or equity
interests if (a) the relative value of the recovery of such class under the plan does not differ
materially from that of any class (or classes) of similarly situated claims or equity interests, and
(b) no senior class of claims or equity interests is to receive more than 100% of the amount of the
claims or equity interests in such class. The Plan Proponents believe that the Plan will satisfy
the foregoing requirements as to any rejecting class of Claims or Interests, and can therefore
be confirmed despite any such rejection by any Class; provided, however, as noted above, the
Plan Proponents will not seek confirmation of the Plan if Class 4 (Sexual Misconduct Claims)
does not vote to accept the Plan in accordance with Section 1126(c) of the Bankruptcy Code.

                                                 V.

                                  OVERVIEW OF THE PLAN

         The Debtors and the Committee jointly propose the Plan for the resolution and satisfaction
of all Claims against and Interests in the Debtors. The Plan contemplates, first and foremost, the
comprehensive settlement of various Claims, including those at issue in a multitude of litigations
pending in various courts between and among sexual misconduct claimants, the Debtors, Harvey
Weinstein, Robert Weinstein, other former members of the board of representatives of and/or
directors and officers of the Debtors, the Office of the New York Attorney General
(the “NYOAG”), and numerous insurance companies that issued directors and officers and general
liability insurance policies to the Debtors prepetition. The Plan Proponents believe the Plan
represents the most favorable recoveries attainable under the circumstances and provides




                                                  9
              Case 18-10601-MFW              Doc 3069         Filed 11/04/20        Page 15 of 103




for the fair and equitable allocation of the insurance proceeds (which may not be available
at all absent the comprehensive settlement embodied in the Plan) and the Debtors’ remaining
business assets to be distributed to creditors.

        This section summarizes certain key provisions of the Plan. This section is intentionally
not a recitation of the entirety of the Plan, a copy of which is attached hereto as Exhibit A. For
additional information regarding the Plan not discussed in this section, please refer to the following
select Plan provisions:

                             TOPIC                                               PLAN PROVISIONS
    Classification and Treatment of Claims and Interests                                 Section 3
              The Settlement Embodied in Plan                                            Section 5
                   Injunctions and Releases                                              Section 7

A.       Summary of the Terms of the Plan

         1.       Settlement of Sexual Misconduct Claims

        The comprehensive settlement embodied in the Plan (the settlements embodied therein, the
“Settlement”) provides mechanisms by which the universe of Tort Claims related directly or
indirectly to the alleged misconduct of Harvey Weinstein, including, but not limited to the Sexual
Misconduct Claims, shall be resolved, released and enjoined in the manner summarized below and
fully described in Section 3 of the Plan.

         In summary, Tort Claims consist of either Sexual Misconduct Claims or other Tort Claims:

                  a.       Sexual Misconduct Claims: Sexual Misconduct Claims (Class 4) are Tort
                           Claims that relate directly or indirectly to the alleged sexual misconduct of
                           Harvey Weinstein and such Claims shall be permanently “channeled” to the
                           Sexual Misconduct Claims Fund, a fund created under the Plan for the
                           purpose of evaluating and compensating all Sexual Misconduct Claims.
                           The effect of “channeling” the Sexual Misconduct Claims to the Sexual
                           Misconduct Claims Fund is that all Sexual Misconduct Claims against
                           the Released Parties5 (except the Insurance Companies as it relates to
                           Sexual Misconduct Claims against Harvey Weinstein) can only be
                           pursued through and paid from the Sexual Misconduct Claims Fund, and
                           in exchange for the compensation (if any) provided through the Sexual
                           Misconduct Claims Fund, Holders of Sexual Misconduct Claims must
                           release such Released Parties and will be permanently enjoined from
                           pursuing any action against such Released Parties as it relates to such
                           Holder’s Sexual Misconduct Claims. At the conclusion of the Sexual

5
  The Released Parties include the Debtors, certain of the Debtors’ former directors and officers and certain of the
Debtors’ insurance companies. A full definition of Released Parties is provided in the Plan, in Exhibit A,
Section 1.94. The definition of Released Parties does not include Harvey Weinstein.




                                                         10
            Case 18-10601-MFW        Doc 3069       Filed 11/04/20   Page 16 of 103




                      Misconduct Claims determination process, Holders of Sexual Misconduct
                      Claims will be informed of the determined monetary amount of their Sexual
                      Misconduct Claims and then will have the option to release Harvey
                      Weinstein or not release Harvey Weinstein and pursue an action against him
                      (but not any Released Party). Holders of Sexual Misconduct Claims who
                      do not affirmatively elect to release Harvey Weinstein shall receive 25% of
                      the determined monetary amount of their Sexual Misconduct Claims in
                      exchange for the release of their potential Sexual Misconduct Claims
                      against the Released Parties, and Holders of Sexual Misconduct Claims who
                      affirmatively elect to release Harvey Weinstein shall receive the full
                      determined monetary amount of their Sexual Misconduct Claims.

              b.      Other Tort Claims: Other Tort Claims are Tort Claims that are not Sexual
                      Misconduct Claims. Other Tort Claims will be compensated from the
                      Liquidation Trust, a trust created under the Plan for the purpose of
                      evaluating and compensating all General Unsecured Claims (Class 5).
                      In exchange for the compensation (if any) provided through the Liquidation
                      Trust, Holders of other Tort Claims must release the Released Parties and
                      will be permanently enjoined from pursuing any action against the Released
                      Parties as it relates to such Holder’s other Tort Claims.

        If the Holders of Sexual Misconduct Claims (Class 4) vote in favor of the Plan in
accordance with the Bankruptcy Code and the Bankruptcy Court confirms the Plan, all Claims or
Interests will be permanently released and enjoined against the Released Parties pursuant to
Section 7 of the Plan irrespective of how such Holders vote on the Plan.

         Funds for the Settlement are being provided by certain of the Debtors’ Insurance
Companies, who are contributing the aggregate amount of $35,214,882.30 (the “Settlement
Amount”) on behalf of the Released Parties (and Harvey Weinstein, but only with respect to Sexual
Misconduct Claims held by Holders of Sexual Misconduct Claims who affirmatively elect to
release Harvey Weinstein). The Settlement Amount will be allocated as follows: (i) the aggregate
Cash amount to the Sexual Misconduct Claims Fund ($17,064,525.30); (ii) the aggregate Cash
amount to the Estates in the amount of the Liquidation Trust Settlement Payment ($8,407,305.00);
and (iii) the aggregate Cash amount of the Former Representatives Defense Costs ($9,743,052.00).
The Former Representatives Defense Costs do not provide for reimbursement of any defense costs
and expenses incurred by Harvey Weinstein.

       2.     Sexual Misconduct Claims Fund

        The Sexual Misconduct Claims Fund ($17,064,525.30) established by the Plan shall be
controlled by the Sexual Misconduct Claims Examiner who shall administer, process, settle,
resolve, liquidate, satisfy, and distribute the Sexual Misconduct Claims Fund to Holders of
Allowed Sexual Misconduct Claims in accordance with the Sexual Misconduct Claims Fund
Procedures. The Sexual Misconduct Claims Fund is further described in Section IX.C. below and
in the Sexual Misconduct Claims Procedures.




                                               11
            Case 18-10601-MFW        Doc 3069       Filed 11/04/20   Page 17 of 103




       3.      Liquidation Trust

        The Liquidation Trust ($8,407,305.00) established by the Plan shall be controlled by the
Liquidation Trustee who shall manage the Liquidation Trust and distributions from the Liquidation
Trust to Holders of General Unsecured Claims in accordance with the provisions of the Plan, the
Plan Support Agreement and the Liquidation Trust Agreement. In exchange for compensation
(if any) provided through the Liquidation Trust, Holders of General Unsecured Claims
(including other Tort Claims) must release and will be enjoined against the Released Parties
pursuant to the Bankruptcy Injunctions and Releases set forth in the Plan and the Plan Support
Agreement.

       4.      Former Representatives Defense Costs

       The Former Representatives have agreed to waive, in part, their entitlement to
reimbursement of all defense costs and expenses as a priority to payment of any liability or
settlement amount pursuant to the terms of the applicable Insurance Policies. As a result of such
waiver, the Former Representatives shall be reimbursed $9,743,052.00, an amount which, in the
aggregate, approximates fifty percent (50%) of the fees and expenses incurred by the Former
Representatives as of April 25, 2019 and for any other defense costs or expenses incurred by the
Former Representatives after such date, the Former Representatives will be reimbursed zero
percent (0%) of their fees and expenses. The Former Representatives Defense Costs do not
provide for reimbursement of any defense costs and expenses incurred by Harvey Weinstein.

       5.      Seyfarth Shaw LLP’s General Unsecured Claims

        Seyfarth Shaw LLP’s unpaid fees for services rendered to the Debtors prior to the Petition
Date shall be classified as General Unsecured Claims and Seyfarth Shaw LLP will receive its Pro
Rata share of Distributable Cash from the Liquidation Trust for the Allowed amount of its General
Unsecured Claims. Under Sections 1122 and 1129(b)(1) of the Bankruptcy Code, the Plan
Proponents may not discriminate unfairly among similarly situated creditors that are members of
a bankruptcy class. Under the Plan, Seyfarth Shaw LLP holds Claims in Class 5
(General Unsecured Claims). Allowed Class 5 Claims are receiving their Pro Rata share of
Distributable Cash from the Liquidation Trust. If the Debtors offered Seyfarth Shaw LLP more
than its Pro Rata share of Distributable Cash from the Liquidation Trust on account of its Class 5
Claims, such treatment would discriminate unfairly when compared to all other Holders of
Allowed Class 5 Claims, which the Plan Proponents believe would be a violation of the
Bankruptcy Code. Because Seyfarth Shaw LLP are Bankruptcy Professionals, they are entitled to
payment in full of their post-petition services rendered to the Debtors. For its services between
the Petition Date and March 31, 2020, Seyfarth Shaw LLP has been paid $1,400,000 and has
outstanding fees of approximately $150,000, which as noted above, will be paid in full prior to or
on the Effective Date.

       6.      Non-Released Parties’ Contribution Claims

       In the event a Tort Claimant has initiated (or initiates in the future) an action against a
Non-Released Party related to a Tort Claim, any recovery in such action (or a related action)
against a Released Party shall be deemed completely satisfied based on the Released Party’s




                                               12
            Case 18-10601-MFW          Doc 3069        Filed 11/04/20     Page 18 of 103




(and/or such Released Party’s Insurance Companies’) contribution to the Settlement Amount,
regardless of the jurisdiction in which the Tort Claimant brings the Tort Claim or the applicable
law that governs such Tort Claim. On and after the Effective Date, all Claims for contribution
(including Claims for contribution arising from, related to or connected to Tort Claims) held by a
Non-Released Party shall be permanently released and enjoined against all Released Parties.

       7.      Substantive Consolidation

        The Plan provides for the substantive consolidation of the Estates into a single Estate for
all purposes associated with Confirmation and consummation. As a result of the substantive
consolidation of the Estates, each Class of Claims and Interests will be treated as against a single
consolidated Estate without regard to the separate identification of the Debtors, and all Claims
filed against more than one Debtor either on account of joint and several liability or on account of
the same debt shall be deemed a single Claim against the consolidated Estates; provided, however,
in the event the Bankruptcy Court does not approve the substantive consolidation of the Estates,
each Class of Claims and Interests will be subdivided by Estate and each Estate’s assets will be
distributed to the Holders of Allowed Claims in accordance with the absolute priority rule as set
forth in the Plan. The Solicitation Procedures Order shall provide that the Debtors will tabulate
votes on both a consolidated and unconsolidated basis by Estate for all purposes associated with
Confirmation and consummation.

B.     Summary of Distributions Under the Plan

         The following is a summary of the proposed distributions under the Plan. It is qualified in
its entirety by reference to the full text of the Plan, which is attached to this Disclosure Statement
as Exhibit A. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Expense Claims, Professional Fee Claims, and Priority Tax Claims, as described in Section 3 of
the Plan, have not been classified and thus are excluded from the Classes set forth in the Plan.
The following table summarizes the classification of the Classes of Claims and Interests under the
Plan and whether you are entitled to vote on the Plan.

                                         ESTIMATE OF
 CLASS          DESCRIPTION            TOTAL AMOUNT                           TREATMENT
                                      OF CLAIMS IN CLASS

                                                                Unimpaired and not entitled to vote; paid in
CLASS 1      Other Priority Claims          ~$500,000           full in Cash on the later of the Effective Date
                                                                and the date such Claim becomes an
                                                                Allowed Claim.

                                                                Unimpaired and not entitled to vote; paid in
CLASS 2      Secured Tax Claims              ~$6,600            full in Cash on the later of the Effective Date
                                                                and the date such Claim becomes an
                                                                Allowed Claim.




                                                 13
            Case 18-10601-MFW               Doc 3069         Filed 11/04/20       Page 19 of 103




                                              ESTIMATE OF
    CLASS         DESCRIPTION               TOTAL AMOUNT                              TREATMENT
                                           OF CLAIMS IN CLASS

                                                                        Unimpaired and not entitled to vote;
                                                                        receive collateral securing Allowed Claim
CLASS 3        Secured Claims                         N/A               or paid the value of the collateral in full in
                                                                        Cash on the later of the Effective Date and
                                                                        the date such Claim becomes an Allowed
                                                                        Claim.

               Sexual Misconduct                                        Impaired and entitled to vote; may obtain
CLASS 4                                              N/A6
               Claims                                                   Cash recovery (if any) from the Sexual
                                                                        Misconduct Claims Fund.

                                                                        Impaired and entitled to vote. Holders of
               General Unsecured                                        Allowed General Unsecured Claim are
CLASS 5                                          ~$125 million
               Claims                                                   expected to receive an approximately 2%
                                                                        recovery in Cash on account of such
                                                                        Allowed General Unsecured Claims.

                                                                        Impaired, deemed to reject, and not entitled
CLASS 6        Intercompany Claims                 Impaired
                                                                        to vote.


                                                                        Impaired, deemed to reject, and not entitled
CLASS 7        Interests                           Impaired
                                                                        to vote.


       Except as required by applicable bankruptcy law, post-petition interest shall not accrue or
be payable on account of any Claim.

        The treatment in the Plan is in full and complete satisfaction of all of the legal, contractual,
and equitable rights that each Holder of an Allowed Claim or an Allowed Interest may have in or
against the Debtors or their property. This treatment supersedes and replaces any agreements or
rights those Holders have in or against the Debtors or their property. All Distributions under the
Plan will be tendered to the entity holding the Allowed Claim.

     EXCEPT AS SPECIFICALLY SET FORTH IN THE PLAN, NO DISTRIBUTIONS
WILL BE MADE AND NO RIGHTS WILL BE RETAINED ON ACCOUNT OF ANY
CLAIM THAT IS NOT ALLOWED.

        As discussed in the Liquidation Analysis, the Plan Proponents estimate that recoveries for
Holders of Allowed General Unsecured Claims will be greater under the Plan than in a liquidation
under chapter 7 of the Bankruptcy Code. In addition, the Plan Proponents believe that distributions
under chapter 7 of the Bankruptcy Code would likely be significantly delayed due to the time it
will take a chapter 7 trustee to assess the Company’s assets, review and analyze claims, and

6
   Because, as of the date of this Disclosure Statement, none of the Sexual Misconduct Claims have been litigated to
conclusion, the Plan Proponents do not have sufficient information in order to provide a reasonable estimate of the
total monetary amount of the Sexual Misconduct Claims that have been asserted.




                                                        14
           Case 18-10601-MFW          Doc 3069        Filed 11/04/20   Page 20 of 103




evaluate and litigate claims against third parties. Holders of Allowed Claims entitled to vote to
accept or reject the Plan should review the Liquidation Analysis (including all footnotes thereto)
in assessing whether to vote to accept or reject the Plan.



                                                VI.

                     QUESTIONS AND ANSWERS REGARDING THIS
                      DISCLOSURE STATEMENT AND THE PLAN

Why are the Plan Proponents sending me this Disclosure Statement?

         The Plan Proponents are seeking to obtain Bankruptcy Court approval of the Plan. Prior to
soliciting acceptances of the Plan, section 1125 of the Bankruptcy Code requires the preparation
and approval of a disclosure statement containing adequate information of a kind, and in sufficient
detail, to enable a hypothetical reasonable investor to make an informed judgment regarding
acceptance of the Plan. This Disclosure Statement is being submitted in accordance with such
requirements.

What happens to my recovery if the Plan is not confirmed, or does not go effective?

        In the event that the Plan is not confirmed, the Plan Proponents believe it is unlikely that
the Debtors will be able to achieve the same recoveries for creditors that are available under the
Plan. If the Plan is not confirmed in a timely manner, it is unclear whether the Settlement could
be implemented and what, if anything, Holders of Claims would ultimately receive in respect of
their Claims against the Debtors. The Plan is primarily funded by insurance proceeds and this
funding will not be available without the Settlement. Therefore, it is possible that any alternative
may provide Holders of Claims with less than they would have received pursuant to the Plan.
Moreover, non-confirmation of the Plan will likely result in either the conversion of the Chapter
11 Cases to cases under chapter 7 of the Bankruptcy Code or dismissal of the Chapter 11 Cases in
their entirety. The Liquidation Analysis attached to this Disclosure Statement as Exhibit B shows
that recoveries in a chapter 7 liquidation scenario would be meaningfully lower.

If the Plan provides that I get a distribution, do I get it upon Confirmation or when the Plan
goes effective, and what do you mean when you refer to “Confirmation,” “Effective Date,”
and “consummation?”

       “Confirmation” of the Plan refers to the approval of the Plan by the Bankruptcy Court.
Confirmation of the Plan does not guarantee that you will receive the distribution contemplated
under the Plan. After Confirmation of the Plan by the Bankruptcy Court, there are conditions that
need to be satisfied or waived so that the Plan can be consummated and become effective.
References to the “Effective Date” mean the date that all conditions to the Plan have been satisfied
or waived and the Plan has been fully consummated.

       As set forth in the Plan, the Liquidation Trustee shall not make any interim Distributions
absent further order of the Bankruptcy Court. Distributions from the Sexual Misconduct Claims




                                                15
           Case 18-10601-MFW           Doc 3069       Filed 11/04/20    Page 21 of 103




Fund will begin upon completion of the liquidation process described in the Sexual Misconduct
Claims Fund Procedures, and shall in no event occur prior to the Effective Date.

Where is the cash required to fund the Plan coming from?

        The cash required to fund the Plan will primarily come from (i) insurance proceeds made
available as a result of the Settlement; and (ii) remaining cash currently held by the Debtors derived
from the sale of the Debtors’ film and television production business assets and film and television
libraries

What is the Sexual Misconduct Claims Fund?

       The Sexual Misconduct Claims Fund is a fund created under the Plan for the purpose of
evaluating and compensating (if Allowed) all Sexual Misconduct Claims. Distributions from the
Sexual Misconduct Claims Fund will be made in accordance with the Sexual Misconduct Claims
Procedures (attached to this Disclosure Statement as Exhibit C). Please read the Sexual
Misconduct Claims Procedures in full.

How do I vote for or against the Plan?

        This Disclosure Statement, accompanied by a ballot or ballots to be used for voting on the
Plan, is being distributed to the Holders of Claims entitled to vote on the Plan. If you are a Holder
of Claims in Class 4 (Sexual Misconduct Claims) or Class 5 (General Unsecured Claims) (the
“Voting Classes”), you may vote for or against the Plan by completing the ballot and returning it
in the envelope provided.

What is the deadline to vote on the Plan?

       All ballots must be actually sent to the Balloting Agent so as to be received on or before
5:00 p.m. (Eastern Time) on December 8, 2020 (the “Voting Deadline”).

Why is the Bankruptcy Court holding a confirmation hearing?

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing
on confirmation of the Plan. Section 1128(b) of the Bankruptcy Code provides that any party in
interest may object to confirmation of the Plan.

When is the confirmation hearing scheduled to occur?

        The Bankruptcy Court has scheduled the confirmation hearing for December 18, 2020 at
10:00 a.m. (Eastern Time) before the Honorable Judge Mary F. Walrath, United States
Bankruptcy Judge, in the United States Bankruptcy Court, 824 North Market Street, 5th Floor,
Wilmington, DE 19801. The confirmation hearing may be adjourned from time to time without
further notice except for an announcement of the adjourned date made at the confirmation hearing
or any adjournment thereof. Objections to confirmation of the Plan must be filed and served on
the Plan Proponents and certain other parties, by no later than December 8, 2020 at 5:00 p.m.
(Eastern Time) in accordance with the notice of the confirmation hearing that accompanies this
Disclosure Statement. Unless objections to Confirmation of the Plan are timely served and filed




                                                 16
           Case 18-10601-MFW          Doc 3069         Filed 11/04/20   Page 22 of 103




in compliance with the Solicitation Procedures Order, they might not be considered by the
Bankruptcy Court.

What is the purpose of the confirmation hearing?

        The consummation of a plan of reorganization or liquidation is the principal objective of a
chapter 11 case. The confirmation of a plan of reorganization or liquidation by the Bankruptcy
Court binds the debtor, any person acquiring property under the plan of reorganization or
liquidation, any creditor or equity interest holder of a debtor and any other person or entity as may
be ordered by the Bankruptcy Court in accordance with the applicable provisions of the
Bankruptcy Code.

What role does the Bankruptcy Court play after the confirmation hearing?

        After the Plan is confirmed, the Bankruptcy Court will still have exclusive jurisdiction over
all matters arising out of, or related to, the Chapter 11 Cases and the Plan, including disputes over
any Claims or Interests arising under the Chapter 11 Cases. In addition, the Bankruptcy Court will
have exclusive jurisdiction to ensure that Distributions to Holders of Allowed Claims are
accomplished pursuant to the Plan, as well as all matters described in Section 13 of the Plan.

Do the Plan Proponents recommend voting in favor of the Plan?

        Yes. In the opinion of the Plan Proponents, the Plan is preferable to liquidation under
chapter 7 of the Bankruptcy Code, as described in this Disclosure Statement and the Liquidation
Analysis, and any other reasonably available alternative because the Plan Proponents believe the
Plan provides for a larger distribution to the Debtors’ general unsecured creditors than would
otherwise result from a liquidation or any other reasonably available alternative. Accordingly, the
Plan Proponents recommend that Holders of Claims in Class 4 (Sexual Misconduct Claims) and
Class 5 (General Unsecured Claims) support Confirmation of the Plan and vote to accept the Plan.

                                                VII.

                                HISTORY OF THE DEBTORS

A.     History, Operations, and Business

        Founded in 2005 by Robert and Harvey Weinstein, the Debtors were a “mini-major” film
and television production studio that created, produced, and distributed feature films and premium
television content for the U.S. and international markets. The Debtors’ assets consisted primarily
of intellectual property, distribution rights, and cash flows related to its film library, television
productions, and portfolio of unreleased films. The Debtors generated revenue from the exhibition
or licensing of films. Each film was distributed theatrically to major and independent exhibitors
of motion pictures in the United States and other countries. Home entertainment, subscription and
transactional video-on demand, free television, and non-theatrical distribution of each film are
generally effected through a major film distribution, pay subscription, or television broadcasting
company in the United States. The Debtors operated under longstanding relationships with
theatrical exhibitors, and under output agreements with leading home entertainment, Pay TV,




                                                 17
           Case 18-10601-MFW          Doc 3069       Filed 11/04/20    Page 23 of 103




Streaming, Video On-Demand, and non-theatrical providers, including Netflix, Showtime,
Amazon Instant Video, Paramount, and Universal.

        The Company’s film library of 277 films generated a total of over $2 billion in worldwide
theatrical box office receipts. The Debtors produced numerous critically acclaimed and
commercially successful films, receiving 23 Academy Awards, including Academy Awards for
Best Picture for The Artist and The King’s Speech, and 113 Academy Award nominations.
The revenue streams associated with the film library derived primarily from domestic and
international box office receipts, upfront payments related to the sale of distribution rights in
foreign markets, direct output deals in selected markets, a multi-year output deal with Netflix that
covers virtually all theatrical releases, and ongoing cash flows related to broadcast and cable
networks.

        The Debtors’ television business was one of the fastest growing and most successful
television production companies in the industry and created numerous scripted and unscripted
television series, including the Project Runway franchise, Scream, Six, War and Peace, Peaky
Blinders, and Crouching Tiger, Hidden Dragon.

        As of the Petition Date, the Debtors’ unreleased film portfolio consisted of five
distribution-ready film titles and additional projects in production or pre-production stages of
development (including undeveloped scripts).

        As discussed below, in the immediate wake of the allegations against Harvey Weinstein in
the fall of 2017, the Debtors’ relationships with many of its contract counterparties – studios,
actors, production companies, and vendors – suffered, and as a result many pending and future
business opportunities were lost, ultimately leading to severe liquidity constraints, the
commencement of the Chapter 11 Cases, and the sale of substantially all of the Debtors’ assets to
Lantern Entertainment.

B.     Prepetition Indebtedness

        As of the Petition Date, the Debtors’ prepetition secured and unsecured indebtedness
consisted primarily of the following:

         Union Bank Senior Credit Facility. TWC Domestic LLC (“TWC Domestic”) had
outstanding secured debt obligations in the aggregate amount of approximately $156.4 million
under that certain Second Amended and Restated Credit and Security Agreement dated as of
September 30, 2013, among TWC Domestic, the lenders referred to therein, and Union Bank, N.A.
(“Union Bank”), as administrative agent and letter of credit issuer (the “Union Bank Credit
Agreement”). The Union Bank Credit Agreement provided for a senior secured revolving credit
facility (the “Union Bank Facility”). The collateral securing the Union Bank Facility consisted
primarily of a first priority lien on substantially all of TWC Domestic’s assets and a senior pledge
of The Weinstein Company LLC’s (“TWC”) equity in TWC Domestic. The obligations of TWC
Domestic under the Union Bank Credit Agreement were guaranteed by TWC.

        UnionBanCal Junior Credit Facility. TWC Domestic also had outstanding secured debt
obligations in the aggregate amount of approximately $15.6 million under that certain Credit and
Security Agreement dated as of October 9, 2015, among TWC Domestic, the lenders referred to



                                                18
           Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 24 of 103




therein, and UnionBanCal Equities, Inc. (“UBE”), as administrative agent (the “UBE Credit
Agreement”). The UBE Credit Agreement provided for a secured term loan credit facility
(the “UBE Facility”). The collateral securing the UBE Facility consisted of a junior lien on
substantially all of TWC Domestic LLC’s assets.

        TWC Production Facility. TWC Production LLC (“TWC Production”) had outstanding
secured debt obligations in the aggregate amount of approximately $42.5 million under that certain
Credit and Security Agreement dated as of August 6, 2014, among TWC Production, the lenders
and guarantors referred to therein, and MUFG Union Bank, N.A. (“MUFG”) as Administrative
Agent (the “TWC Production Credit Agreement”). The TWC Production Credit Agreement
provides for a revolving credit facility (the “TWC Production Facility”). The collateral securing
the TWC Production Facility consisted primarily of a first priority lien on substantially all assets
of TWC Production.

        In accordance with the Final DIP Order and the Final Sale Order, the Debtors used a portion
of the proceeds of the sale of substantially all of their assets to satisfy in full their prepetition
obligations under the Union Bank Facility, UBE Facility, and TWC Production Facility.

        Bank of America Credit Facility. Weinstein Television LLC (“WTV”) had outstanding
secured debt obligations in the aggregate amount of approximately $18.1 million under that certain
Term Loan Agreement dated as of May 24, 2016, among WTV, the lenders referred to therein,
and Bank of America, N.A., as administrative agent (the “BAML Credit Agreement”).
The BAML Credit Agreement provided for a term loan facility (the “BAML Facility”).
The collateral securing the BAML Facility consisted primarily of the assets of the Project Runway
franchise and the episodic series Fashion, Inc. (the “Project Runway Collateral”), the other assets
of WTV and its subsidiaries, as well as certain of TWC’s rights in television products and a senior
pledge of equity in WTV. The obligations of WTV under the BAML Credit Agreement are
guaranteed by Small Screen Trades LLC, Small Screen Productions LLC, and Marcothree, LLC,
the equity interests of which are also pledged to Bank of America, N.A. Pursuant to the Order
Approving Stipulation Among Debtors, The Official Committee of Unsecured Creditors and Bank
of America, N.A., as Administrative Agent, Providing for Payment of Certain Secured Obligations
[Docket No. 1299], the Debtors used a portion of the proceeds from the sale of their assets to pay
all outstanding obligations under the BAML Facility.

       Access Industries Credit Facility. TWC Borrower 2016, LLC (“TWC Borrower”) has
outstanding secured debt obligations in the aggregate amount of approximately $45.5 million
under that certain Secured Full Recourse Promissory Note dated as of September 29, 2016,
between TWC Borrower and AI International Holdings (BVI) Ltd (the “AI Note”). The collateral
securing the AI Note consists of certain foreign distribution rights, a subordinated pledge of equity
in WTV, and a pledge of TWC’s equity in Weinstein Global Film Corporation. The obligations
of TWC Borrower under the AI Note are guaranteed by TWCH and by Harvey Weinstein. TWC
and certain of its subsidiaries have agreed to reimburse Harvey Weinstein if he is required to make
payments on the AI Note.

       Single Film Loans. The Debtors had approximately $66.6 million in outstanding secured
debt obligations related to individual film and television projects.




                                                 19
            Case 18-10601-MFW         Doc 3069       Filed 11/04/20   Page 25 of 103




        Guild Obligations. Certain of the Debtors are signatories to collective bargaining
agreements (the “Guild Agreements”) with one or more of the Directors Guild of America, Inc.,
Screen Actors Guild–American Federation of Television and Radio Artists, and the Writers Guild
of America West, Inc. (collectively, the “Guilds”). Pursuant to the Guild Agreements, these certain
Debtors are required to pay compensation to members of the Guilds for services performed in
connection with films and television programs produced by these certain Debtors (the “Guild
Obligations”). In general, the Guild Obligations are secured through liens on certain personal and
intellectual property associated with the films and television programs giving rise to the
obligations.

        Viacom Advances. WTV and Next Take Productions, Inc. (“Next Take”) are indebted to
Viacom Media Networks (“Viacom”) in the amount of $8.3 million under an agreement by and
among Viacom, On-Site Productions Inc., Next Take, and WTV dated as of March 7, 2013, related
to the advancement of expenses for payroll and certain international rights associated with the
television series “Scream.” Pursuant to the Order Pursuant to Bankruptcy Rule 9019 Approving
Settlement Agreement By and Among the Debtors, Spyglass Media Group, LLC (f/k/a Lantern
Entertainment LLC), and Viacom International Inc. Regarding Assumption and Assignment of
Certain Viacom Agreements [Docket No. 2515], Viacom received an allowed $11 million general
unsecured claim against WTV for, among other things, any claims related to this agreement.

       Cast and Crew Payroll Advance. TWC is a guarantor of obligations of Next Take in the
amount of $3.3 million under an agreement dated as of October 5, 2017, between Cast & Crew
Financial Services, LLC, Next Take, and TWC related to the advancement of expenses for payroll
associated with the third season of the television series “Scream.”

        Demand Note. TWCH is indebted to Robert Weinstein in the amount of $11,187,363 under
an unsecured demand note dated as of February 5, 2018. This balance is reflective of the amount
due as of March 16, 2018. Pursuant to the terms of the Plan Support Agreement, TWCH’s
obligations under this demand note are waived and released.

C.     Events Leading to the Commencement of the Chapter 11 Cases

       1.      The Allegations of Sexual Harassment and
               Sexual Assault Against Harvey Weinstein

        In fall 2017, a series of articles revealed multiple allegations of sexual harassment and
sexual assault by multiple women, spanning nearly three decades, against Harvey Weinstein – the
Company’s co-founder. After the allegations were asserted, the Company’s board undertook an
independent investigation of Mr. Weinstein using outside counsel and terminated his employment.

       In the ensuing months, numerous lawsuits were filed against Harvey Weinstein, many of
them naming the Debtors, Robert Weinstein and other current and former officers, directors, and
board representatives of the Debtors.




                                                20
            Case 18-10601-MFW         Doc 3069       Filed 11/04/20    Page 26 of 103




       2.      Failed Prepetition Efforts to Sell the Debtors

       As stated above, the allegations against Mr. Weinstein produced a swift response from
multiple contract counterparties – studios, actors, production companies, and vendors – that
hindered the Company’s ability to operate and drastically reduced its liquidity.

        Faced with the disintegration of its business in the face of the allegations against Harvey
Weinstein, the Debtors engaged an investment bank to explore an overall financial restructuring,
including a potential sale of substantially all of the Company’s assets. Initial sale and rescue
finance efforts were unsuccessful and the Debtors were forced to sell certain film rights to improve
liquidity prior to the Petition Date.

        In November 2017, the Company attempted to attract additional bidders and expanded its
marketing efforts. At the conclusion of its prepetition sale process, the Company’s board of
directors moved forward with a bid from a consortium of investors that included, among others,
Lantern Asset Management LLC (who would go on to purchase substantially all of the Debtors’
assets after the Company filed for bankruptcy). Because of the potential liability arising from
previously filed cases against, inter alios, Harvey Weinstein and the Company related to Harvey
Weinstein’s alleged sexual misconduct and because of the potential liability arising from
subsequently filed cases related to the same, the Company was unable to finalize an agreement
with the consortium.

                                               VIII.

                           THE DEBTORS’ CHAPTER 11 CASES

A.     Commencement of the Chapter 11 Cases

       On March 19, 2018, each of the Debtors voluntarily filed for relief under chapter 11 of the
Bankruptcy Code. The Chapter 11 Cases were commenced in the Bankruptcy Court and were
assigned to the Honorable Mary F. Walrath, United States Bankruptcy Judge. On March 20, 2019,
the Bankruptcy Court entered an order directing the joint administration of the Chapter 11 Cases.

B.     Appointment of the Official Committee of Unsecured Creditors

        On March 28, 2018, the United States Trustee appointed the Committee to represent the
interests of all unsecured creditors in these Chapter 11 Cases pursuant to section 1102 of the
Bankruptcy Code. The Committee initially consisted of the following five members: (i) Louisette
Geiss, (ii) Sandeep Rehal, (iii) Cinedigm Corp.; (iv) William Morris Endeavor Entertainment; and
(v) Light Chaser Animation. Light Chaser Animation resigned from the Committee on or about
May 24, 2019.

       Since its appointment, the Committee has been actively involved with the Debtors in
overseeing the administration of the Chapter 11 Cases as a fiduciary for all unsecured creditors of
all Debtors in these Chapter 11 Cases, and has consulted with the Debtors on various matters
relevant to the Chapter 11 Cases, including the sale of substantially all of the Debtors’ assets to
Lantern Entertainment and the Settlement.




                                                21
            Case 18-10601-MFW          Doc 3069       Filed 11/04/20    Page 27 of 103




C.     Retention of Professionals

        During the Chapter 11 Cases, the Bankruptcy Court approved the retention of: (i) Cravath,
Swaine & Moore LLP and Richards, Layton & Finger, P.A. as counsel to the Debtors;
(ii) Pachulski Stang Ziehl & Jones LLP as counsel to the Committee; and (iii) Berkeley Research
Group, LLC as financial advisor to the Committee. In addition, the Bankruptcy Court approved
the Debtors’ retention of Robert Del Genio as Chief Restructuring Officer of the Debtors and
authorized the retention of personnel from FTI Consulting, LLC.

D.     Significant Business Events after the Petition Date

        The Debtors operated their businesses as debtors in possession from the Petition Date
through the date of the sale of their assets. As set forth below, during the course of the Chapter 11
Cases, the Debtors sold substantially all of their assets and wound down their operations, including
the termination of all employees.

       1.      First Day Motions

        Immediately after commencing the Chapter 11 Cases, the Debtors filed a number of
motions and other pleadings (the “First Day Motions”) to stabilize their businesses in the initial
days of the Chapter 11 Cases, ensure a smooth transition into chapter 11 with minimal disruptions,
and maintain the confidence of creditor constituencies necessary to implement an effective sale
and liquidation of the Company’s assets.

        The orders entered pursuant to the First Day Motions authorized the Debtors to, among
other things: (i) pay certain prepetition employee wages, benefits, and reimbursable business
expenses [Docket No. 246]; (ii) provide adequate assurance of payment to utility companies and
establish procedures for resolving requests by utility companies for additional assurance of
payment [Docket No. 245]; and (iii) maintain their existing bank accounts and cash management
system [Docket No. 289].

       2.      DIP Facility

        The Debtors entered bankruptcy with nearly no unencumbered cash on hand and required
post-petition financing to sustainably operate until such time that a sale of all or substantially all
of the Company’s assets could be consummated. Accordingly, prior to filing for chapter 11
protection, the Debtors conducted a prepetition marketing process to identify potential lenders that
might extend post-petition financing to the Debtors. After such marketing process was completed,
the Debtors, in an exercise of their sound business judgment, determined that all competing bids
were inferior, either financially or when considering the potential lender’s experience in the
entertainment industry and/or its understanding of the Debtors’ intricate capital structure, to those
offered by Union Bank. Accordingly, on March 16, 2018, the Company determined that Union
Bank’s $25 million senior secured superpriority debtor in possession delayed draw term loan
(the “DIP Facility”) was the best available financing. The DIP Facility was approved on an interim
basis at the first day hearing on March 20, 2018 and a final order approving the DIP Facility was
entered on April 29, 2018. On October 9, 2018, the Bankruptcy Court entered an order
[Docket No. 1577] extending the maturity date of the DIP Facility to March 31, 2019. On March
29, 2019, the Bankruptcy Court entered an order [Docket No. 2238] extending the maturity date



                                                 22
             Case 18-10601-MFW          Doc 3069       Filed 11/04/20     Page 28 of 103




of the DIP Facility to December 31, 2019. A portion of the proceeds of the sale of substantially
all of the Debtors’ assets were used to satisfy in full the Debtors’ obligations under the DIP Facility.

        3.      Sale of Substantially All of the Debtors’ Assets

        Section 363 of the Bankruptcy Code grants trustees and debtors in possession the power,
subject to approval of the Bankruptcy Court, to use, sell, or lease property of the Estates outside
of the ordinary course of business. Prior to the Petition Date, on March 7, 2018, Lantern
Entertainment LLC (n/k/a Spyglass Media Group, LLC) (“Lantern Entertainment”) submitted a
proposal to acquire substantially all of the Debtors’ assets in a post-petition asset sale under section
363 for a cash purchase price of $310 million and the assumption of certain project-level,
non-recourse indebtedness. Lantern Entertainment’s proposal indicated an interest to maintain the
Company as a going concern and to offer employment to most of the Company’s employees. After
negotiating from March 7 through March 19, 2018, the Debtors entered into the Asset Purchase
Agreement (the “APA”) for the post-petition sale of substantially all of the Debtors’ assets with
Lantern Entertainment.

        On May 9, 2018, the Bankruptcy Court approved the Debtors’ sale of substantially all of
their assets to Lantern Entertainment for approximately $310 million pursuant to section 363 of
the Bankruptcy Code. The sale to Lantern Entertainment closed on July 13, 2018.

        On June 27, 2018, the Debtors filed the Motion for an Order Approving Amendment to
Asset Purchase Agreement Entered Into By and Between the Debtors and Lantern Entertainment
LLC [Docket No. 1115] (the “Sale Amendment Motion”). The Sale Amendment Motion sought
the approval of a settlement with Lantern Entertainment that provided for a downward 7.4%
purchase price adjustment (from $310 million to $287 million) that was agreed to by the Debtors
to resolve an ongoing dispute with Lantern Entertainment that threatened to prevent the sale from
closing.

        In connection with resolving objections raised by the Committee to the Sale Amendment
Motion, the Debtors and the Committee agreed to, among other things, certain terms and
conditions regarding the go forward administration of the Chapter 11 Cases. Specifically, the
Debtors and the Committee agreed that the Debtors would not seek to extend their exclusivity
periods to file and solicit a chapter 11 plan, that the Debtors’ board of directors (the “Board”)
would be reconstituted, and that the Committee would take the lead role in formulating and drafting
a chapter 11 plan. Moreover, in accordance with the agreement between the Debtors and the
Committee, on the closing date of the sale, all members of the Board, other than Ivona Smith
(an independent director who had joined the Board in April 2018 at the request of the Committee),
resigned. On August 7, 2018, two Committee-selected independent directors were appointed to
the Board, Alan M. Jacobs and Alan D. Halperin.

      On July 11, 2018, the Bankruptcy Court entered an order [Docket No. 1220] approving the
Sale Amendment Motion, as amended by agreement among the Debtors and Committee.

        4.      AI International and Union Bank Settlement

       As of the Petition Date, TWC Borrower 2016, LLC (“TWC Borrower”) had outstanding
secured debt obligations in the aggregate amount of approximately $45.5 million under that certain



                                                  23
            Case 18-10601-MFW         Doc 3069        Filed 11/04/20    Page 29 of 103




Secured Full Recourse Promissory Note dated as of September 29, 2016, between TWC Borrower
and AI International (the “AI Note”). The collateral securing the AI Note consisted of certain
foreign distribution rights, a subordinated pledge of TWCH’s equity in WTV, and a pledge of
TWC’s equity in Weinstein Global Film Corporation. The obligations of TWC Borrower under
the AI Note are guaranteed by TWCH and by Harvey Weinstein.

        Substantially all of the proceeds of the sale of the Debtors’ assets to Lantern Entertainment
were used to retire the Company’s obligations to Union Bank, UBE, and MUFG under the DIP
Facility, Union Bank Facility, UBE Facility, and TWC Production Facility. However, under the
Sale Order, the Bankruptcy Court reserved the determination of the allocation of the purchase price
among the Debtors’ estates. During the course of these Chapter 11 Cases, AI International
contended that the allocation of proceeds of the sale improperly favored TWC (i.e., the Debtors’
film library) over WTV (i.e., the Debtors’ television assets), thereby diminishing its recovery on
the AI Note.

       Based on these contentions, AI International filed an adversary complaint in the Chapter
11 Cases against the Union Bank Parties, captioned AI International v. MUFG Union Bank, N.A.
as administrative and collateral agent, and UnionBanCal Equities, Inc., Adversary Proceeding
No. 18-50486 (MFW) (the “AI Litigation”).

        After extended arm’s length settlement negotiations, AI International, the Union Bank
Parties, the Debtors, and the Committee reached a settlement agreement, whereby AI International
waived its claims against the Estates and the Union Bank Parties released any remaining liens,
claims, and encumbrances against the Company’s cash. On July 16, 2019, the Bankruptcy Court
entered an order [Docket No. 2504] approving the settlement agreement.

       5.      Assumed Contracts

        Pursuant to the APA, Lantern Entertainment assumed various executory contracts during
these Chapter 11 Cases. The executory contracts assumed by Lantern Entertainment are generally
identified on the following notices of assumed contracts: (i) Supplemental Notice of Filing of List
of Assumed Contracts Pursuant to Sale Order [Docket No. 1457]; (ii) Supplemental Notice of
Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No. 1512]; (iii) Supplemental
Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No. 1665];
and (iv) Supplemental Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
[Docket No. 1695].

       6.      Guild Settlement and Guild Reserved Claims

        On June 4, 2018, the Directors Guild of America, Inc., The Screen Actors Guild-American
Federation of Television and Radio Artists and the Writers Guild of America, West, Inc.
(collectively, the “Guilds”) commenced an adversary proceeding against MFUG and UBE
(Adversary Proceeding No. 18-50487, the “Guild Adversary Proceeding”) seeking, among other
things, that residual payments owed to directors, performers, and writers under the Guild
collective bargaining agreements be paid in the fullest amount possible pursuant to purported
security interests held by the Guilds. After extended arm’s length settlement negotiations,
the Debtors, the Guilds, MUFG, UBE, and the Committee reached a settlement agreement




                                                 24
             Case 18-10601-MFW              Doc 3069         Filed 11/04/20        Page 30 of 103




resolving certain aspects of the Guilds’ claims and on January 8, 2019, the Bankruptcy Court
entered an order [Docket No. 1956] approving this settlement agreement (the “Guild Settlement
Agreement”). 7

        Pursuant to the Guild Settlement Agreement, the Guilds, among other things, dismissed the
Guild Adversary Proceeding and certain arbitrations against the Debtors, stipulated to an allowed
secured claim against the Estates in the aggregate amount of $11.0 million solely with respect to
Guild secured claims accruing through to the closing date of the APA (“Allowed Guild-Pre-Sale
Secured Claim”), and the Debtors, MUFG, UBE and the Committee, among other things, agreed
that the Guilds reserved a number of additional claims against the Estates (collectively, the “Guild
Reserved Claims”), including, among other things, 1) Reserved Unsecured Claims, 2) Reserved
Priority and Administrative Claims, and 3) Post-Closing Secured Administrative Claims.
The Guild Settlement Agreement also preserves Guild claims, rights and remedies against non-
Debtor entities, including but not limited to Portfolio Financing Company.

        Per the terms of the Guild Settlement Agreement, the Allowed Guild-Pre-Sale Secured
Claim has been paid. The Guilds Settlement Agreement requires that any purchase agreement
concerning any motion picture or television project produced subject to a Guild collective
bargaining agreement, shall contain a provision consistent in all material respects with Section 6.1
of the APA, as amended by the Sale Order requiring that the purchaser execute standard Guild
assumption agreements concerning any future exploitation of such motion picture or television
project.

E.      Schedules and Establishment of Bar Dates

        On April 23, 2018, the Debtors filed their schedules of assets and liabilities and statements
of financial affairs. By order entered December 27, 2018 [Docket No. 1890] (the “Initial Bar Date
Order”), the Bankruptcy Court fixed February 15, 2019 as the deadline for (i) all Holders of alleged
non-Tort Claims against the Debtors to file proofs of claim against the Debtors (the “General Bar
Date”) and (ii) each person or entity that asserts a request for payment of administrative claims
arising between the Petition Date and December 31, 2018, other than claims for professional fees
and expenses in these proceedings, to file a request for payment of such Administrative Claims
(the “Initial Administrative Claims Bar Date”).

       The Original Bar Date Order also approved the form of notice and the form of the proof of
claim which was served on all parties known to the Debtors that may assert a Claim, other than a
Tort Claim, against the Debtors.

       By order entered September 9, 2020 [Docket No. 2966] (the “Tort Claims Bar Date
Order”), the Bankruptcy Court fixed October 31, 2020 as the deadline for all Holders of Tort
Claims to file proofs of claim against the Debtors (the “Tort Claims Bar Date”).

        The Tort Claims Bar Date Order also approved the form of notice and the form of the proof
of claim which was served on all parties known to the Debtors that may assert a Tort Claim against

7
 All capitalized terms in this Section VIII.D.6 are as defined in the Guild Settlement Agreement, the terms of
which shall govern the Guilds Reserved Claims.




                                                        25
           Case 18-10601-MFW          Doc 3069        Filed 11/04/20   Page 31 of 103




the Debtors. Specifically, the proof of claim form for Holders of alleged Tort Claims required
claimants to identify whether their alleged Tort Claim qualified as a Sexual Misconduct Claim.
Pursuant to the Solicitation Procedures Order, any Holder of alleged Sexual Misconduct Claims
that votes on the Plan shall have their Sexual Misconduct Claims valued at $1 for voting purposes.

                                                IX.

               THE SETTLEMENT OF SEXUAL MISCONDUCT CLAIMS

A.     Background and Investigation

       On October 6, 2017, immediately following an October 5, 2017 article by The New York
Times, the Board publicly announced that it took the accusations “extremely seriously” and was
launching “a thorough and independent investigation” into Harvey Weinstein’s reported
misconduct. On October 8, 2017, the Board terminated Harvey Weinstein’s employment.
Notably, between October 5, 2017 and October 14, 2017, five members of the Board resigned.

        The alleged misconduct of Harvey Weinstein produced a plethora of lawsuits against him,
the Debtors, certain former officers, directors, and/or board representatives of the Debtors, and a
variety of other defendants in state and federal courts in the United States as well as in Canada,
the United Kingdom and Ireland. These included the Class Action Lawsuits and at least a dozen
other lawsuits by women predicated on alleged sexual misconduct by Harvey Weinstein. Further
investigations were undertaken by the Board, the New York State Office of the Attorney General
(“NYOAG”), and the New York City District Attorney’s Office, among others. Further
investigations were conducted after the Company’s bankruptcy filing by the Committee’s
professionals as well as the Debtors’ professionals under the supervision of the Debtors’
reconstituted Board.

        According to publicly filed complaints and media reports, certain of the Company’s Former
Representatives were alleged to have been aware of and failed to stop Harvey Weinstein’s unlawful
sexual conduct and failed to properly investigate Harvey Weinstein’s repeated and persistent
unlawful conduct while at the Company. The Class Action Lawsuits and NYOAG complaint
further alleged that Harvey Weinstein, certain of the Former Representatives, and others used
settlements that contained nondisclosure agreements and other means to conceal the ongoing
misconduct and violations of the law.

B.     Mediation Efforts and the Initial Settlement

        The facts and circumstances described above gave rise to several types of actual and
potential litigation claims, including the Sexual Misconduct Claims asserted on behalf of a class
of women who came into contact with Harvey Weinstein, the claims asserted by the NYOAG on
behalf of Company employees and the people of New York, and individual claims asserted by
former employees and non-employee actresses, writers, and other women who were harassed or
assaulted by Harvey Weinstein.

        Moreover, the Estates have the potential D&O Claims against Harvey Weinstein and
against the Former Representatives for, among other things, breach of the duty of loyalty, including
a failure to exercise proper oversight of Harvey Weinstein.



                                                26
           Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 32 of 103




        Beginning shortly after the Petition Dates, efforts were undertaken to pursue a global,
mediated resolution of all of the aforementioned D&O Claims together with claims as well as
disputes with insurers who issued directors and officers and general liability coverage to the
Debtors which could provide coverage for various of the claims that were made. As has been
publicly reported, throughout the Chapter 11 Cases, confidential mediation proceedings (the
“Mediation”) took place in lengthy in-person group mediation sessions held on no fewer than five
dates and extensive discussions and negotiations by telephone.

       After several months of negotiations, the Debtors advised the parties to the Mediation that
the Estates were running out of funds and that, accordingly, the Debtors soon would be forced to
seek conversion of these Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code. On
February 5, 2019, certain Holders of Sexual Misconduct Claims advised the Debtors and the
Committee that they had terminated their participation in the Mediation.

       On May 14, 2019, the Debtors filed the Motion for an Order (I) Converting Their Chapter
11 Cases to Cases Under Chapter 7 of the Bankruptcy Code and (II) Granting Related Relief
[Docket No. 2357] (the “Conversion Motion”). The Debtors filed the Conversion Motion to
preserve the Estates’ remaining funds and permit a chapter 7 trustee to pursue, among other things,
the D&O Claims.

       In an effort to avoid conversion of the Chapter 11 Cases, the parties to the Mediation
re-engaged in settlement negotiations. As a result of these renewed settlement negotiations, the
Debtors adjourned the hearing on the Conversion Motion.

         Following almost two years of extensive negotiations, a comprehensive settlement of all
of the Claims related to Harvey Weinstein’s sexual and other misconduct (the “Initial Settlement”)
was reached and on June 30, 2020, the Plan Proponents filed a joint plan of liquidation embodying
the Initial Settlement (the “Initial Plan”). The Initial Settlement required the approval of a United
States District Court and the Bankruptcy Court due to the scope of the Initial Settlement, namely,
the use of class action litigation mechanisms to resolve Sexual Misconduct Claims predating the
creation of TWC. The Initial Settlement was put before Judge Alvin Hellerstein of the United
States District Court for the Southern District of New York shortly after its execution. On July
14, 2020, Judge Hellerstein rejected the Initial Settlement. The Plan Proponents believe Judge
Hellerstein’s decision was largely based on the legal requirements for a class action settlement and
lacked a detailed analysis of the potential benefits of the Initial Settlement for Holders of Sexual
Misconduct Claims.

        Notwithstanding Judge Hellerstein’s ruling, the Plan Proponents continued to believe a
negotiated settlement was a far better outcome for the Holders of Sexual Misconduct Claims than
a chapter 7 liquidation of the Estates. Immediately after Judge Hellerstein’s ruling, the Settlement
Parties pivoted to a modified settlement framework in an attempt to maximize recoveries for
Holders of Sexual Misconduct Claims under a revised bankruptcy plan with a more limited
scope—one that involves only the resolution of Sexual Misconduct Claims that arose after the
creation of TWC. On October 1, 2020, the Plan Proponents filed the Plan embodying the
Settlement.




                                                 27
             Case 18-10601-MFW               Doc 3069         Filed 11/04/20        Page 33 of 103




         The Plan differs from the Initial Plan in several material respects, including, but not limited
to: (1) that Holders of Sexual Misconduct Claims have the option to release Harvey Weinstein or
to decline to release Harvey Weinstein and bring or continue to prosecute any causes of action
against Harvey Weinstein related such Holder’s Sexual Misconduct Claims in any court of
competent jurisdiction, and (2) that Harvey Weinstein is not being reimbursed for any of his
defense costs. Both modifications were made to address concerns with the Initial Settlement and
the Initial Plan raised by Judge Hellerstein and certain Holders of Sexual Misconduct Claims.
The Settlement embodied in the Plan is summarized below.

C.       Summary of the Settlement of Sexual Misconduct Claims

        As discussed above, Tort Claims, including the Sexual Misconduct Claims, have been
alleged against certain of the Released Parties and Harvey Weinstein. Subject to the entry of the
Confirmation Order approving the Settlement and the occurrence of the Effective Date, (i) the
Insurance Companies on behalf of the Released Parties (and Harvey Weinstein, but only with
respect to Sexual Misconduct Claims held by Holders of Sexual Misconduct Claims who
affirmatively elect to release Harvey Weinstein) will provide the Settlement Amount; (ii) the
Sexual Misconduct Claims Fund will be established in accordance with the Plan; and (iii) all
Sexual Misconduct Claims shall be permanently resolved, released, and enjoined in the manner
described below. The below summary is qualified in its entirety by reference to the Plan and the
Sexual Misconduct Claims Fund Procedures.

       In exchange for compensation from the Sexual Misconduct Claims Fund, Sexual
Misconduct Claims shall be permanently “channeled” to the Sexual Misconduct Claims Fund.
The effect of “channeling” the Sexual Misconduct Claims to the Sexual Misconduct Claims
Fund is that all Sexual Misconduct Claims against the Released Parties8 (except the Insurance
Companies as it relates to Sexual Misconduct Claims against Harvey Weinstein) can only be
pursued through and paid from the Sexual Misconduct Claims Fund, and in exchange for the
compensation (if any) provided through the Sexual Misconduct Claims Fund, Holders of Sexual
Misconduct Claims must release such Released Parties and will be permanently enjoined from
pursuing any action against such Released Parties as it relates to such Holder’s Sexual
Misconduct Claims.

       The Sexual Misconduct Claims Fund shall be controlled by the Sexual Misconduct Claims
Examiner who shall administer, process, settle, resolve, liquidate, satisfy, and distribute the Sexual
Misconduct Claims Fund to Holders of Allowed Sexual Misconduct Claims in accordance with
the Sexual Misconduct Claims Fund Procedures.

         The Sexual Misconduct Claims Fund will be used to pay: (a) administrative expenses of
the Sexual Misconduct Claims Fund; (b) taxes on the Sexual Misconduct Claims Fund;
(c) distributions to Holders of Sexual Misconduct Claims. The Sexual Misconduct Claims Fund
will not be used to pay any administrative expenses or taxes incurred relating to the Estates.


8
  The Released Parties include the Debtors, certain of the Debtors’ former directors and officers and certain of the
Debtors’ insurance companies. A full definition of Released Parties is provided in the Plan, in Exhibit 1, Section
1.94. The definition of Released Parties does not include Harvey Weinstein.




                                                         28
           Case 18-10601-MFW          Doc 3069       Filed 11/04/20    Page 34 of 103




        Under the Sexual Misconduct Claims Fund Procedures, the Sexual Misconduct Claims
Examiner will review each Sexual Misconduct Claim and the documents and statements offered
in support of such Claims to determine a Point Award for such Claims. At the conclusion of the
Claims review and determination process, the Sexual Misconduct Claims Fund will be divided by
the total of the Point Awards to establish the value of each point (the “Point Value”). The Point
Value will be multiplied by the Point Award for each Sexual Misconduct Claim to calculate the
monetary amount to be awarded to each Holder of Sexual Misconduct Claims.

        In accordance with the Sexual Misconduct Claims Fund Procedures, Holders of Sexual
Misconduct Claims may make a request for a Point Award to be reconsidered by the Sexual
Misconduct Claims Examiner and may seek judicial review of such reconsideration by the District
Court. Under federal statutory law, federal constitutional law and corresponding case law
precedent, Holders of Sexual Misconduct Claims have the right to a jury trial to determine the
existence and amount of liability, if any, of a Sexual Misconduct Claim. Due to the costly and
lengthy nature of jury trials, the Sexual Misconduct Claims Fund Procedures provide a right to
judicial review by an Article III judge but do not provide Holders of Sexual Misconduct Claims
with the right to a jury trial, provided, however, the Sexual Misconduct Claims Procedures preserve
the rights of Holders of Sexual Misconduct Claims to commence a jury trial against Harvey
Weinstein if such Holders elect not to release Harvey Weinstein and pursue an action against him
(but not any other Released Party) in another court of competent jurisdiction.

        While the effect of being “channeled” to the Sexual Misconduct Claims Fund means that
all Sexual Misconduct Claims shall be permanently released and enjoined with respect to the
Released Parties, after a Sexual Misconduct Claim is Allowed and its monetary value is determined
in accordance with the Sexual Misconduct Claims Fund Procedures, Holders of such Sexual
Misconduct Claims shall have the option to release Harvey Weinstein or to not release Harvey
Weinstein and pursue an action against him (but not any Released Party). Holders of Sexual
Misconduct Claims who do not affirmatively elect to release Harvey Weinstein shall receive 25%
of the determined monetary amount of their Sexual Misconduct Claims in consideration of the
release of their potential Sexual Misconduct Claims against the Released Parties, and Holders of
Sexual Misconduct Claims who affirmatively elect to release Harvey Weinstein shall receive the
full determined monetary amount of their Sexual Misconduct Claims.

        The Sexual Misconduct Claims Fund is the sole source of recovery in respect of Sexual
Misconduct Claims. Upon the funding of the Sexual Misconduct Claims Fund by the Insurance
Companies, the Released Parties shall have no obligation to pay any liability of any nature or
description arising out of, relating to, or in connection with the Sexual Misconduct Claims. If a
Holder of a Sexual Misconduct Claim affirmatively elects to release Harvey Weinstein, Harvey
Weinstein shall have no obligation to pay any liability of any nature or description arising out of,
relating to, or in connection with such Holder’s Sexual Misconduct Claims.

        The Insurance Companies contributed the Settlement Amount, which is being used to fund
the Sexual Misconduct Claims Fund, because, among other things, the Settlement embodied in the
Plan provides mechanisms by which all Claims held by the Debtors, the Former Representatives,
Harvey Weinstein and Holders of Sexual Misconduct Claims against the Insurance Companies
may be released and enjoined. As noted above in Section III, based on, among other things, the
courts’ rulings in the Geiss, Canosa and David cases dismissing certain Sexual Misconduct Claims




                                                29
           Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 35 of 103




against the Debtors and all Sexual Misconduct Claims against the Former Representatives, the
Plan Proponents believe the Sexual Misconduct Claims against Harvey Weinstein would constitute
the bulk of any judgments awarded to Holders of Sexual Misconduct Claims, and under the Plan,
Holders of Sexual Misconduct Claims who do not affirmatively elect to release Harvey Weinstein
may bring or continue to prosecute any causes of action against Harvey Weinstein related such
Holder’s Sexual Misconduct Claims. If a Holder of Sexual Misconduct Claims does not
affirmatively elect to release Harvey Weinstein, the Insurance Companies also are not released
with respect to such Claims. As a result, certain Insurance Companies continue to face exposure
with respect to the Sexual Misconduct Claims against Harvey Weinstein and do not receive the
full benefit of their bargain for each Holder of Sexual Misconduct Claims who does not
affirmatively elect to release Harvey Weinstein.

        The Plan therefore provides that for each Holder of Sexual Misconduct Claims who does
not affirmatively elect to release Harvey Weinstein, such Holders will receive 25% of the
determined monetary amount of their Sexual Misconduct Claims in consideration of the release of
their Sexual Misconduct Claims against the Debtors and the Former Representatives and 75% of
the determined monetary amount of such Holders’ Sexual Misconduct Claims shall be allocated
to a reversionary fund for the benefit of certain Insurance Companies. The purpose of the
reversionary fund is to return funds to the Insurance Companies that they may use to cover future
costs and/or judgments related to Sexual Misconduct Claims held by Holders of Sexual
Misconduct Claims who did not affirmatively elect to release Harvey Weinstein.

D.     Sexual Misconduct Claims Examiner

        As noted in the Sexual Misconduct Claims Procedures, the Plan Proponents are requesting
that the Bankruptcy Court appoint Simone Lelchuk and Jed Melnick of Melnick ADR, LLP as the
Sexual Misconduct Claims Examiners. The Plan Proponents believe they are immensely qualified
for this role. They have been mediators for a number of years and have extensive experience
mediating complex disputes, including cases involving sexual assault and abuse. The curriculum
vitaes of Ms. Lelchuk and Mr. Melnick, which describe their mediation experience, are attached
as Exhibit E to this Disclosure Statement.

        Ms. Lelchuk and Mr. Melnick served as mediators in these Chapter 11 Cases, as described
above in Section IX.B. Ms. Lelchuk and Mr. Melnick therefore played a key role in helping the
Settlement Parties reach the Settlement incorporated in the Plan. The Plan Proponents believe this
familiarity with the Chapter 11 Cases will aid in the efficient and fair administration of the Sexual
Misconduct Claims Fund. Importantly, the mediation did not involve an assessment of the merits
of any particular Sexual Misconduct Claim, but instead focused on resolving disputes among the
Settlement Parties and obtaining the greatest possible amount of funding for the Settlement. Ms.
Lelchuk and Mr. Melnick have the benefit of understanding the history of these Chapter 11 Cases
and such history has no negative impact whatsoever on their ability to evaluate the Sexual
Misconduct Claims in a fair and equitable manner.

       Notably, notwithstanding their expertise and qualifications, Ms. Lelchuk and Mr. Melnick
have generously agreed to forgo other opportunities to be compensated for their services and
volunteered to serve as the Sexual Misconduct Claims Examiners on a pro-bono basis. As the fees
of any Sexual Misconduct Claims Examiner will be paid from the Sexual Misconduct Claims




                                                 30
             Case 18-10601-MFW               Doc 3069          Filed 11/04/20        Page 36 of 103




Fund, the generosity of Ms. Lelchuk and Mr. Melnick increases the amount of the Sexual
Misconduct Claims Fund that is available for distribution to Holders of Sexual Misconduct Claims.
While the Plan Proponents believe appointment of Ms. Lelchuk and Mr. Melnick as the Sexual
Misconduct Claims Examiners is in the best interest of Holders of Sexual Misconduct Claims, any
such Holder who would like to propose an alternative examiner who they believe would be
preferable may make such proposal to the Plan Proponents and the Plan Proponents shall consider
such proposals in good faith. Holders of Sexual Misconduct Claims making such proposals should
be aware that an alternative examiner may charge for their services and that such fees shall be paid
from the Sexual Misconduct Claims Fund, thereby reducing the amount available for distribution
to Holders of Sexual Misconduct Claims.

E.       The Insurance Policies

        As noted above, the Insurance Companies, on behalf of the Released Parties (and Harvey
Weinstein, but only with respect to Sexual Misconduct Claims held by Holders of Sexual
Misconduct who affirmatively elect to release Harvey Weinstein) are contributing the Settlement
Amount as consideration for the Settlement. The potential availability of coverage under the
Insurance Policies for Claims, especially Sexual Misconduct Claims, against the Debtors, the
Former Representatives and Harvey Weinstein is an important issue in these Chapter 11 cases.
The Plan Proponents are therefore providing (1) the following summary of the Insurance Policies
and (2) information on the Insurance Companies’ previously asserted coverage positions with
respect to certain Claims.

        From TWC’s founding around June of 2005 through Harvey Weinstein’s arrest in May of
2018, TWC possessed various Commercial General Liability (“CGL”) insurance policies, CGL
Excess and Umbrella insurance policies, joint Director and Officer (“D&O”) and Employment
Practices Liability (“EPL”) insurance policies, and D&O and EPL excess insurance policies that
could potentially provide coverage for Claims against the Debtors, the Former Representatives and
Harvey Weinstein. Collectively, such insurance policies are defined in the Plan as the Insurance
Policies.

        The chart below lists the policy number, Insurance Company, policy period, type of
coverage and policy limit for each Insurance Policy issued between 2005 and 2018 except for the
joint D&O and EPL Insurance Policies in place prior to August 25, 2017.9 The joint D&O and
EPL Insurance Policies are “claims made” policies, meaning that coverage is only available under
the policies where claims are made and reported within the policy period of the policy in question.
The CGL Insurance Policies on the other hand are “occurrence” based policies, meaning the policy
in place at the time of the alleged damage or offense is triggered even if the claim is made after
the end of the policy period. To the Debtors’ knowledge, the Debtors, the Former Representatives
and Harvey Weinstein began requesting coverage for potential Sexual Misconduct Claims against
the Debtors, the Former Representatives and Harvey Weinstein, respectively, after August 25,
2017, and as a result, the joint D&O and EPL Insurance Policies predating August 25, 2017 are
not available as a potential source of insurance coverage for Sexual Misconduct Claims.

9
  In addition to the Insurance Policies listed in the chart below, the Debtors possessed several international package
insurance policies issued by either Fireman’s Fund Insurance Company or Federal Insurance Company providing
CGL coverage during this period.




                                                          31
          Case 18-10601-MFW        Doc 3069      Filed 11/04/20   Page 37 of 103




Accordingly, the joint D&O and EPL Insurance Policies predating August 25, 2017 are omitted
from the chart below.

                         Insurance          Coverage          Type of          Policy
      Policy No.
                         Company             Dates           Coverage           Limit
                                                                            $1,000,000
                                              04/07/05
       E-92-XC          The American                                       per occurrence
 1                                               to        CGL Primary
       80413900      Insurance Company                                      $2,000,000
                                              04/07/06
                                                                            policy limit
                                                                            $1,000,000
                                              04/07/06
      E-92-XPK         Fireman’s Fund                                      per occurrence
 2                                               to        CGL Primary
      80856487      Insurance Companies                                     $2,000,000
                                              04/07/07
                                                                            policy limit
                                                                            $1,000,000
                                              04/07/07
      E-92-XPK         Fireman’s Fund                                      per occurrence
 3                                               to        CGL Primary
      80872486      Insurance Companies                                     $2,000,000
                                              04/07/08
                                                                            policy limit
                                              04/07/07
      XAU-000-         Fireman’s Fund                      CGL Excess
 4                                               to                         $15,000,000
      8907-6871     Insurance Companies                    and Umbrella
                                              04/07/08
                                                                            $1,000,000
                                              04/07/08
      E-92-XPK         Fireman’s Fund                                      per occurrence
 5                                               to        CGL Primary
      80888631      Insurance Companies                                     $2,000,000
                                              04/07/09
                                                                            policy limit
                                              04/07/08
      XAU-6018         Fireman’s Fund                      CGL Excess
 6                                               to                         $15,000,000
        1922        Insurance Companies                    and Umbrella
                                              04/07/09
                                                                            $1,000,000
                                              04/07/09
      E-92-XPK-        Fireman’s Fund                                      per occurrence
 7                                               to        CGL Primary
      80904081      Insurance Companies                                     $2,000,000
                                              04/07/10
                                                                            policy limit
                                              04/07/09
      XAU-000-         Fireman’s Fund                      CGL Excess
 8                                               to                         $15,000,000
      9131-6331     Insurance Companies                    and Umbrella
                                              04/07/10
                                                                            $1,000,000
                                              04/07/10
      E-92-XPK-        Fireman’s Fund                                      per occurrence
 9                                               to        CGL Primary
      80918014      Insurance Companies                                     $2,000,000
                                              04/07/11
                                                                            policy limit
                                              04/07/10
      XAU-000-         Fireman’s Fund                      CGL Excess
 10                                              to                         $15,000,000
      7393-8094     Insurance Companies                    and Umbrella
                                              04/07/11




                                            32
        Case 18-10601-MFW       Doc 3069     Filed 11/04/20   Page 38 of 103




                      Insurance         Coverage          Type of         Policy
     Policy No.
                      Company            Dates           Coverage          Limit
                                                                       $1,000,000
                                           04/07/11
     E-92-XPK-       Fireman’s Fund                                   per occurrence
11                                            to       CGL Primary
     80929617     Insurance Companies                                  $2,000,000
                                           04/07/12
                                                                       policy limit
                                           04/07/11
     XAU-000-        Fireman’s Fund                    CGL Excess
12                                            to                       $15,000,000
     5757-7165    Insurance Companies                  and Umbrella
                                           04/07/12
                                                                       $1,000,000
                                           04/07/12
     E-92-XPK-       Fireman’s Fund                                   per occurrence
13                                            to       CGL Primary
     80938734     Insurance Companies                                  $2,000,000
                                           04/07/13
                                                                       policy limit
                                           04/07/12
     XAU-000-        Fireman’s Fund                    CGL Excess
14                                            to                       $15,000,000
     2422-0691    Insurance Companies                  and Umbrella
                                           04/07/13
                                                                       $1,000,000
                                           04/07/13
     E-92-XPK-       Fireman’s Fund                                   per occurrence
15                                            to       CGL Primary
     80947344     Insurance Companies                                  $2,000,000
                                           04/07/14
                                                                       policy limit
                                           04/07/13
     XAU-000-        Fireman’s Fund                    CGL Excess
16                                            to                       $15,000,000
     2433-3890    Insurance Companies                  and Umbrella
                                           04/07/14
                                                                       $1,000,000
                                           04/07/14
     E-92-XPK-       Fireman’s Fund                                   per occurrence
17                                            to       CGL Primary
     80955342     Insurance Companies                                  $2,000,000
                                           04/07/15
                                                                       policy limit
                                           04/07/14
     XAU-000-        Fireman’s Fund                    CGL Excess
18                                            to                       $15,000,000
     2400-8957    Insurance Companies                  and Umbrella
                                           04/07/15
                                                                       $1,000,000
                                           04/07/15
     E-92-XPK-       Fireman’s Fund                                   per occurrence
19                                            to       CGL Primary
     80962380     Insurance Companies                                  $2,000,000
                                           04/07/16
                                                                       policy limit
                                           04/07/15
     XAU-000-        Fireman’s Fund                    CGL Excess
20                                            to                       $15,000,000
     5797-7944    Insurance Companies                  and Umbrella
                                           04/07/16
                                                                       $1,000,000
                   Federal Insurance    04/07/16 to                   per occurrence
21   7996-73-58                                        CGL Primary
                      Company            04/07/17                      $2,000,000
                                                                       policy limit




                                        33
          Case 18-10601-MFW           Doc 3069      Filed 11/04/20   Page 39 of 103




                           Insurance            Coverage          Type of           Policy
       Policy No.
                           Company               Dates           Coverage           Limit
                                                 04/07/16
                       Federal Insurance                       CGL Excess
 22   7996-73-60                                    to                           $15,000,000
                          Company                              and Umbrella
                                                 04/07/17
                                                                                 $1,000,000
                                                 04/07/17
                       Federal Insurance                                        per occurrence
 23   7996-73-58                                    to         CGL Primary
                          Company                                                $2,000,000
                                                 04/07/18
                                                                                 policy limit
                                                 04/07/17
                       Federal Insurance                       CGL Excess
 24   7996-73-60                                    to                           $15,000,000
                          Company                              and Umbrella
                                                 04/07/18
                      National Union Fire        08/25/17
      01-824-40-                                              D&O and EPL
 25                   Insurance Company             to                           $10,000,000
          28                                                    Primary
                       of Pittsburgh, PA         08/25/18
                                                 08/25/17
      G27085969-        Westchester Fire                       D&O Excess
 26                                                 to                           $10,000,000
         005          Insurance Company                         (Layer 1)
                                                 08/25/18
                                                 08/25/17
         MPL                                                   D&O Excess
 27                          Zurich                 to                           $10,000,000
      0182710-02                                                (Layer 2)
                                                 08/25/18

        The Settlement Amount contributed by the Insurance Companies is being used to fund the
Sexual Misconduct Claims Fund. The Insurance Companies are providing these funds, because,
among other things, the Settlement provides mechanisms by which all Claims held by the Debtors,
the Former Representatives, Harvey Weinstein and Holders of Sexual Misconduct Claims against
the Insurance Companies may be released and enjoined. In the event the Plan is not confirmed
and these Chapter 11 cases are converted to chapter 7 cases, no such fund will be established and
the Insurance Companies likely will contend that they have no responsibility to cover costs and
judgments related to Sexual Misconduct Claims. For example, in response to the Debtors’ requests
for coverage related to certain Sexual Misconduct Claims, the Insurance Companies responded
that the Insurance Policies do not cover Sexual Misconduct Claims. Copies of certain letters from
the Insurance Companies expressing their position with respect to coverage for the Sexual
Misconduct Claims are attached to this Disclosure Statement as Exhibit D. Absent the settlement
embodied in the Plan, it is therefore possible that the Insurance Companies will not pay any funds
to cover Sexual Misconduct Claims.

 The dollar amounts specified above represent the policy limits of the applicable policy, and
 availability of such proceeds is subject to the terms of the applicable policy (including any
 applicable exclusion such as the exclusion asserted by the Insurance Companies for Sexual
 Misconduct Claims). Accordingly, the amounts set forth above should not be viewed as
 amounts that would, absent the Settlement, be available to provide any recovery in respect of
 the Sexual Misconduct Claims.



                                               34
            Case 18-10601-MFW         Doc 3069        Filed 11/04/20    Page 40 of 103




                                                 X.

                                   THE CHAPTER 11 PLAN

        As a result of the chapter 11 process and through the Global Settlement and the Plan, the
Plan Proponents expect that creditors will obtain a greater recovery from the Estates than the
recovery that would be available if the Assets had been liquidated under chapter 7 of the
Bankruptcy Code. The Plan is attached to this Disclosure Statement as Exhibit A and forms part
of this Disclosure Statement. The summary of the Plan set forth below is qualified in its entirety
by the more detailed provisions set forth in the Plan.

A.     Classification and Treatment of Claims and Interests

        For the purposes of organization, voting and all confirmation matters, except as otherwise
provided in the Plan, all Claims against and all Interests in the Debtors shall be classified as set
forth below.

       1.      Unclassified Claims – Administrative Expense Claims,
               Priority Tax Claims, and Professional Fee Claims

        As provided by section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Priority Tax Claims, and Professional Fee Claims shall not be classified under the Plan, and shall
instead be treated separately as unclassified Claims and in accordance with section 1129(a)(9) of
the Bankruptcy Code. Such Claims are not designated as classes of Claims for the purposes of the
Plan or for the purposes of sections 1123, 1124, 1125, 1126, or 1129 of the Bankruptcy Code.

               a.      Administrative Expense Claims

       An Administrative Expense Claim must be filed with the Bankruptcy Court so as to be
received on or before the Initial Administrative Expense Claims Bar Date or the Supplemental
Administrative Expense Claims Bar Date, as applicable, or such other date as may be agreed to by
the Liquidation Trustee.

         Each Holder of an Allowed Administrative Expense Claim shall receive Cash solely from
the Liquidation Trust in an amount equal to the unpaid amount of such Allowed Administrative
Expense Claim on the later of the Effective Date or the date on which such Administrative Expense
Claim becomes an Allowed Administrative Expense Claim, or as soon thereafter as is reasonably
practicable; provided, however, that Allowed Administrative Expense Claims representing
liabilities incurred in the ordinary course of business by the Debtors or liabilities arising under
obligations incurred by the Debtors prior to the Effective Date, shall be paid by the Debtors, in the
ordinary course of business, consistent with past practice and in accordance with the terms and
subject to the conditions of any agreements governing, instruments evidencing, or other documents
relating to such transactions, including, but not limited to, any applicable orders of the Bankruptcy
Court. In addition, Allowed Administrative Expense Claims of the United States Trustee for
statutory fees under 28 U.S.C. § 1930 incurred prior to the Effective Date shall be paid solely from
the Liquidation Trust on the Effective Date by the Debtors, and thereafter, as such fees may
thereafter accrue and be due and payable, by the Liquidation Trustee in accordance with the
applicable schedule for payment of such fees.



                                                 35
            Case 18-10601-MFW         Doc 3069        Filed 11/04/20    Page 41 of 103




        Any Holder of an Administrative Expense Claim that does not timely assert such
Administrative Expense Claim in accordance with Section 3.7 of the Plan, or order of the
Bankruptcy Court, shall have its Administrative Expense Claim be deemed disallowed under the
Plan and be forever barred from asserting such Administrative Expense Claim against the Debtors,
their Estates, the Liquidation Trust, or any of their Assets or property. Any such Administrative
Expense Claim shall be deemed disallowed without further order of the Bankruptcy Court and the
holder thereof shall be enjoined from commencing or continuing any action, employment of
process or act to collect, offset, recoup or recover such Administrative Expense Claim.

               b.      Professional Fee Claims

        Each Bankruptcy Professional requesting compensation for services rendered and
reimbursement for expenses incurred during the period from the Petition Date through the
Effective Date must (i) file and serve a properly noticed final fee application by no later than 45
days after the Effective Date and (ii) be paid solely from the Liquidation Trust (a) the full unpaid
amount as is Allowed by the Bankruptcy Court within 7 days after the date that such Claim is
Allowed by Order of the Bankruptcy Court or (b) upon such other terms as may be mutually agreed
upon between the Holder of such an Allowed Professional Fee Claim and the Liquidation Trustee.
Any Professional Fee Claim that is not asserted in accordance with Section 3.8 of the Plan shall
be deemed disallowed under this Plan and shall be forever barred against the Debtors, the Estates,
the Liquidation Trust, or any of their Assets or property, and the Holder thereof shall be enjoined
from commencing or continuing any action, employment of process or act to collect, offset,
recoup, or recover such Claim. Any Holder of a Claim or Interest (or their representative,
including, but not limited to, the Committee) may object to the allowance of Professional Fee
Claims, but the Liquidation Trustee may not.

               c.      Priority Tax Claims

         Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a different
treatment of such Claim, each Holder of an Allowed Priority Tax Claim, if any such Claim exists,
shall receive Cash solely from the Liquidation Trust in an amount equal to the unpaid portion of
such Allowed Priority Tax Claim on, or as soon thereafter as is reasonably practicable, the date
that is 90 calendar days after the Effective Date.

       2.      Classification and Treatment of Other Priority Claims (Class 1)

                     (a)     Classification. Class 1 consists of all Allowed Other Priority
       Claims against any of the Debtors that are specified as having priority in section 507(a) of
       the Bankruptcy Code if any such Claims exist as of the Effective Date.

                       (b)     Treatment. Except to the extent that a Holder of an Allowed Other
       Priority Claim against any of the Debtors has agreed to a different treatment of such Claim,
       each such Holder shall receive, in full and final satisfaction, settlement, and release of each
       such Allowed Other Priority Claim, Cash in an amount equal to such Allowed Other
       Priority Claim, on or as soon as reasonably practicable after the latest of (i) the Effective
       Date, (ii) the date the Other Priority Claim becomes an Allowed Claim, and (iii) the date
       for payment provided by any agreement or arrangement between the applicable Debtor or




                                                 36
     Case 18-10601-MFW        Doc 3069       Filed 11/04/20    Page 42 of 103




the Liquidation Trustee and the Holder of the Allowed Other Priority Claim against the
applicable Debtor.

3.     Classification and Treatment of Secured Tax Claims (Class 2)

                 (a)    Classification. Class 2 consists of all Allowed Secured Tax Claims
against any of the Debtors that, absent the secured status of such Claim, would be entitled
to priority in right of payment under section 507(a) of the Bankruptcy Code if any such
Claims exist as of the Effective Date.

                 (b)     Treatment. Each Holder of an Allowed Secured Tax Claim against
any of the Debtors shall receive, in full and final satisfaction, settlement, and release of
each such Allowed Secured Tax Claim, Cash solely from the Liquidation Trust in an
amount equal to such Allowed Secured Tax Claim, on or as soon as reasonably practicable
after the latest of (i) the Effective Date, (ii) the date the Secured Tax Claim becomes an
Allowed Claim, and (iii) the date for payment provided by any agreement or arrangement
between the applicable Debtor or the Liquidation Trustee and the Holder of the Secured
Tax Claim. The applicable Debtor and the Liquidation Trustee (after the Effective Date)
specifically reserve the right to challenge the validity, nature, and perfection of, and to
avoid, pursuant to the provisions of the Bankruptcy Code and other applicable law, any
purported liens relating to the Secured Tax Claims.

4.     Classification and Treatment of Secured Claims (Class 3)

               (a)    Classification. Class 3 consists of all Secured Claims.

                (b)    Treatment. On the Effective Date, or as soon as reasonably
practicable thereafter, each Holder of an Allowed Secured Claim will receive, at the
election of the Liquidation Trustee, one of the following treatments in full satisfaction of
its Allowed Secured Claim:

               (1)    The Liquidation Trustee will convey to the Holder of the Allowed
                      Secured Claim the collateral in which such Holder has a security
                      interest;

               (2)    The Liquidation Trustee will pay to the Holder of the Allowed
                      Secured Claim, up to the amount of such Allowed Secured Claim,
                      any net proceeds actually received from the sale or disposition of the
                      collateral in which such Holder has a security interest;

               (3)    Provided there is Distributable Cash on hand, the Liquidation
                      Trustee will pay Cash to the Holder of the Allowed Secured Claim
                      in the amount of such Allowed Secured Claim;

               (4)    Such other distributions or treatment that are necessary to leave the
                      rights of the Holder of the Allowed Secured Claim unimpaired or
                      that are necessary to otherwise satisfy the requirements of Chapter
                      11 of the Bankruptcy Code; or



                                        37
            Case 18-10601-MFW         Doc 3069        Filed 11/04/20    Page 43 of 103




                       (5)     Such other and less favorable distributions or treatments as may be
                               agreed upon by and between the Holder of the Allowed Secured
                               Claim and the Liquidation Trustee.

        The Liquidation Trustee may, in his or her discretion, select which of these treatments each
Holder of an Allowed Secured Claim will receive and any Cash payments to such Holders will be
paid solely from the Liquidation Trust. The Liquidation Trustee shall have until the later of (a) the
Effective Date and (b) 90 days after a Class 3 Claim has become an Allowed Secured Claim to
elect which treatment to provide to such Holder of an Allowed Secured Claim. Notwithstanding
the foregoing, any agreement between a Holder of an Allowed Secured Claim and the Debtors
approved by the Bankruptcy Court prior to the Effective Date shall remain in full force and effect.

       5.      Classification and Treatment of Sexual Misconduct Claims (Class 4)

                       (a)     Classification. Class 4 consists of the Sexual Misconduct Claims.

                       (b)     Treatment. On the Effective Date, pursuant to the terms and
       conditions of the Plan, (i) all Sexual Misconduct Claims shall be released and enjoined
       against the Released Parties pursuant to the terms and conditions of the Plan; and (ii) the
       Sexual Misconduct Claims Fund shall be administered, processed, settled, resolved,
       liquidated, satisfied, and distributed in accordance with the terms of the Plan, the Plan
       Support Agreement, and the Sexual Misconduct Claims Fund Procedures.

               Pursuant to the Channeling Injunction, all Sexual Misconduct Claims shall be
       “channeled” to the Sexual Misconduct Claims Fund, and such Sexual Misconduct Claims
       may thereafter be asserted exclusively against the Sexual Misconduct Claims Fund and
       resolved (including, determining the recovery amount, if any, of each Sexual Misconduct
       Claim and the timing of the payment thereof) in accordance with the Sexual Misconduct
       Claims Fund Procedures, except that Holders of Sexual Misconduct Claims shall have the
       option to release Harvey Weinstein or to not release Harvey Weinstein and pursue an action
       against him (but not any Released Party). Holders of Sexual Misconduct Claims who do
       not affirmatively elect to release Harvey Weinstein shall receive 25% of the determined
       monetary amount of their Sexual Misconduct Claims in consideration of the release of their
       potential Sexual Misconduct Claims against the Released Parties, and Holders of Sexual
       Misconduct Claims who affirmatively elect to release Harvey Weinstein shall receive the
       full determined monetary amount of their Sexual Misconduct Claims. Holders of Sexual
       Misconduct Claims who do not affirmatively elect to release Harvey Weinstein shall be
       excused from the Channeling Injunction solely for the purpose of pursuing an action
       against Harvey Weinstein (but not any Released Party).

               In the event a Holder of a Sexual Misconduct Claim does not affirmatively elect to
       release Harvey Weinstein and such Holder obtains any judgment against Harvey Weinstein
       arising out of, related to or connected to their Sexual Misconduct Claims, such Holder may
       seek to enforce, collect or otherwise recover on such judgment by any manner or means,
       whether directly or indirectly, from either Harvey Weinstein or the Insurance Companies
       (as applicable), provided, however, if such Holder seeks to enforce, collect or otherwise
       recover the judgment from the Insurance Companies, Harvey Weinstein shall not seek




                                                 38
   Case 18-10601-MFW            Doc 3069       Filed 11/04/20     Page 44 of 103




coverage from the Insurance Companies for such judgment; provided further, that (i) with
respect to such Holder’s non-released Sexual Misconduct Claims against Harvey
Weinstein, the Insurance Companies reserve their rights to contest coverage, and
(ii) nothing in this paragraph shall be read to expand or alter the terms, conditions and
provisions of any Insurance Policies.

        Pursuant to the terms of the Plan and the Confirmation Order, Holders of all Sexual
Misconduct Claims are permanently enjoined from filing any future litigation, Claims, or
causes of action arising out of Sexual Misconduct Claims against any of the Released
Parties (or any of their respective property), and may not proceed in any manner against
any of the Released Parties (or any of their respective property) in any forum whatsoever,
including, without limitation, any state, federal, or foreign court or administrative or
arbitral forum, and are required to pursue their Sexual Misconduct Claims solely against
the Sexual Misconduct Claims Fund pursuant to the Sexual Misconduct Claims Fund
Procedures.

       Holders of Sexual Misconduct Claims are not entitled to receive distributions or
other payment of funds from any portion of the Settlement Amount other than the Sexual
Misconduct Claims Fund on behalf of, related to, or with respect to, such Sexual
Misconduct Claims, nor shall such Holders receive any other distributions whatsoever
under the Plan on behalf of, related to, or with respect to their Sexual Misconduct Claims.

        Holders of Sexual Misconduct Claims are Impaired and are entitled to vote on the
Plan.

         The female former employees of the Debtors whose interests are covered by the
NYOAG Lawsuit are (i) Holders of Sexual Misconduct Claims; (ii) permitted to recover
from the Sexual Misconduct Claims Fund; and (iii) entitled to vote on the Plan as members
of Class 4. The NYOAG is not a Holder of any Claims or Interests in an individual or
institutional capacity, and is not entitled to vote on the Plan nor to receive any distributions
under the Plan. The NYOAG is also not eligible to vote on the Plan on behalf of any female
former employees covered by the NYOAG Lawsuit, nor is the NYOAG eligible to recover
from the Sexual Misconduct Claims Fund on behalf of female former employees covered
by the NYOAG Lawsuit. On the Effective Date, the NYOAG shall release all of the Sexual
Misconduct Claims brought in a representative capacity and any future Sexual Misconduct
Claims against the Released Parties the NYOAG could bring in an individual or
representative capacity (and such release shall be in a form and substance reasonably
acceptable to the Former Representatives), provided, however, the NYOAG may in its
discretion elect to continue with its pending action against Harvey Weinstein (but may not
pursue any such action against any Released Party) in a representative capacity on behalf
of Holders of Sexual Misconduct Claims who are covered by the NYOAG Lawsuit and do
not affirmatively elect to release Harvey Weinstein.




                                          39
     Case 18-10601-MFW        Doc 3069        Filed 11/04/20    Page 45 of 103




6.     Classification and Treatment of General Unsecured Claims (Class 5)

               (a)    Classification. Class 5 consists of all General Unsecured Claims
(including other Tort Claims). To the extent the Court does not approve the substantive
consolidation of the Debtors, the treatment described below will apply to each Class for
each of the Debtors.

                (b)    Treatment. Except to the extent that a Holder of an Allowed
General Unsecured Claim agrees to a different treatment of such Claim, in full and final
satisfaction, settlement, and release of the Allowed General Unsecured Claims against
each of the Debtors, each Holder of an Allowed General Unsecured Claim will receive its
Pro Rata share of the Distributable Cash from the Liquidation Trust as soon as practicable
as determined by the Liquidation Trustee in accordance with the Liquidation Trust
Agreement; provided, however, that each Holder of an Allowed General Unsecured Claim
against more than one Debtor shall be entitled to a single distribution on account of each
Claim that arises out of the same facts and circumstances regardless of the number of
Debtors against which the Claim is asserted. Seyfarth Shaw LLP’s unpaid fees for services
rendered to the Debtors prior to the Petition Date shall be classified as General Unsecured
Claims and Seyfarth Shaw LLP will receive its Pro Rata share of Distributable Cash from
the Liquidation Trust for the Allowed amount of its General Unsecured Claims.
The Liquidation Trustee reserves its rights to dispute the validity of any General Unsecured
Claim, whether or not objected to prior to the Effective Date.

       Holders of Allowed General Unsecured Claims are Impaired and are entitled to
vote on the Plan.

7.     Classification and Treatment of Intercompany Claims (Class 6)

               (a)     Classification. Class 8 consists of all Intercompany Claims against
the Debtors.

               (b)     Treatment. On the Effective Date, Intercompany Claims against the
Debtors shall not be entitled to any Distribution under the Plan and such claims shall be
cancelled and released on the Effective Date. Holders of Intercompany Claims will receive
no Distributions under the Plan in respect of such Intercompany Claims, are not entitled to
vote on the Plan, and are deemed to have rejected the Plan.

8.     Classification and Treatment of Interests (Class 7)

               (a)     Classification. Class 9 consists of all Interests in the Debtors.

               (b)     Treatment. On the Effective Date, all Interests in the Debtors will
be cancelled and terminated. Holders of Interests will receive no Distributions under the
Plan in respect of such Interests, are not entitled to vote on the Plan, and are deemed to
have rejected the Plan.




                                         40
            Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 46 of 103




B.     Means for Implementation of the Plan.

       1.      Global Settlement

        The Settlement is the cornerstone of the Plan insofar as it provides a comprehensive
settlement of the claims and pending lawsuits arising from Harvey Weinstein’s misconduct, and
disputes over the Insurance Companies’ obligations under various insurance policies potentially
providing coverage for such claims. Of the approximate $35,214,882.30 Settlement Amount being
paid by the Insurance Companies on behalf of the Released Parties (and Harvey Weinstein, but
only with respect to Sexual Misconduct Claims held by Holders of Sexual Misconduct who
affirmatively elect to release Harvey Weinstein), approximately $25,471,830.30 will be applied to
satisfy claims of creditors, comprised of $17,064,525.30 to be paid to the Sexual Misconduct
Claims Fund and $8,407,305 to the Debtors’ estates to be distributed to satisfy in full unpaid
administrative and priority claims and make a pro rata distribution to general unsecured creditors
in Class 5 (including Holders of Tort Claims); provided, however, that while the Plan Proponents’
estimates and analyses (as of the date of the Plan and this Disclosure Statement) reflect that the
Liquidation Trust Assets will be sufficient to satisfy all Administrative Expense Claims in full in
Cash, in the event the Liquidation Trust Assets are insufficient to satisfy all Allowed
Administrative Expense Claims in full in Cash, the Plan Proponents reserve the right to transfer
part of the Sexual Misconduct Claims Fund to the Liquidation Trust only in the amount necessary
for the Liquidation Trust to satisfy all Administrative Expense Claims in full in Cash.

       2.      The Plan Support Agreement

        On October 19, 2020 the Debtors, the Former Representatives, the Committee, the
Insurance Companies and Harvey Weinstein (the “Settlement Parties”) entered into the “Plan
Support Agreement”. The Plan Support Agreement is a contractually binding document by which,
among other things, the Insurance Companies have agreed to contribute the Settlement Amount,
the Settlement Parties have granted certain releases and the Settlement Parties have agreed to
support the Plan subject to certain conditions. The Plan Support Agreement is conditioned on the
occurrence of the Effective Date and also grants certain termination rights to the Settlement Parties.
In the event a termination right is triggered and the applicable Settlement Parties exercise their
right to terminate the Plan Support Agreement, the Plan will become infeasible. The foregoing
summary of the Plan Support in this paragraph is qualified in its entirety by the Plan Support
Agreement. The Plan Support Agreement is attached to the Plan as Exhibit 3. Creditors should
carefully review the Plan Support Agreement.

       3.      Substantive Consolidation

        The Plan shall serve as a motion by the Plan Proponents seeking entry, pursuant to section
105 of the Bankruptcy Code, of a Bankruptcy Court order, upon the Effective Date, substantively
consolidating the Estates into a single consolidated Estate and all of the debts of all of the Debtors,
for all purposes associated with Confirmation and substantial consummation. However, in the
event that the Court does not approve the substantive consolidation of the Estates, each Class of
Claims and Interests will be subdivided by Estate and each Estate’s assets will be distributed to
the Holders of Allowed Claims in accordance with the absolute priority rule as set forth in the
Plan.




                                                  41
            Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 47 of 103




        On and after the Effective Date, all Assets and liabilities of the Debtors shall be treated as
though they were merged into the Estate of The Weinstein Company Holdings LLC
(Case No. 18-10601) for all purposes associated with Confirmation and substantial consummation,
and all guarantees by any Debtor of the obligations of any other Debtor shall be eliminated so that
any Claim and any guarantee thereof by any other Debtor, as well as any joint and several liability
of any Debtor with respect to any other Debtor shall be treated as one collective obligation of the
Debtors, subject to all rights, claims, defenses, and arguments available to the Debtors or the
Liquidation Trust.

         Substantive consolidation will not (i) alter the state of incorporation or state of formation
of any Debtor for purposes of determining the applicable law for any of the Causes of Action,
(ii) alter or impair the legal and equitable rights of the Liquidation Trustee to prosecute any of the
Causes of Action, or (iii) otherwise impair, release, extinguish, or affect any of the Causes of
Action or issues raised as a part thereof.

        Notwithstanding anything in the Plan or in the Confirmation Order to the contrary, the
entry of the Confirmation Order ordering substantive consolidation of the Estates shall not have
any effect upon the separate and distinct legal entities as they existed at the time of any prepetition
transaction that is the subject of any litigation; provided, however, that the foregoing provision
shall not serve to prejudice or compromise whatever rights, if any, the Debtors or the Liquidation
Trustee, as applicable, may have to contend in any pending or future adversary proceeding or other
lawsuit that the Debtors or the Liquidation Trustee, as applicable, may prosecute claims for
fraudulent conveyance or fraudulent transfer arising from transfers made by one or more of the
Debtors based on any theory or doctrine, including any federal, state, or common law alter-ego,
veil-piercing, or any other theory or doctrine that would permit or require the disregard of corporate
separateness or facts as they existed at the time of the transaction in question.
Moreover, substantive consolidation shall not affect the obligation of each Debtor or the
Liquidation Trustee to pay quarterly fees to the Office of the United States Trustee pursuant to 28
U.S.C. § 1930 until the earlier of the time that a particular Case has been closed, dismissed, or
converted.

        Notwithstanding anything in the Plan or in the Confirmation Order to the contrary, on the
Effective Date, all Claims by a Debtor against any other Debtor will be extinguished without any
distributions being made on account of such Claims.

       4.      Standards for Substantive Consolidation

        Generally, substantive consolidation of the estates of multiple debtors in a bankruptcy case
effectively combines the assets and liabilities of the multiple debtors for certain purposes under a
plan. The effect of substantive consolidation is the pooling of the assets of, and the claims against,
the multiple debtors for the purposes of voting on the plan and satisfying liabilities from a common
fund. In re Augie/Restivo Baking Co., 860 F.2d 515, 518 (2d Cir. 1988).

         Courts evaluate the propriety of substantive consolidation on a case-by-case basis. FDIC
v. Colonial Realty Co., 966 F.2d 57 (2d Cir. 1992). The list of factors relied upon by courts may
be distilled into two main factors: “(i) whether creditors dealt with the entities as a single economic




                                                  42
           Case 18-10601-MFW            Doc 3069       Filed 11/04/20     Page 48 of 103




unit; and . . . (ii) whether the affairs of the debtors are so entangled that consolidation is necessary
and will benefit all creditors.” In re Augie/Restivo Baking Co., 860 F.2d at 518 (citations omitted).

        As discussed above, the Plan Proponents believe that substantive consolidation of the
Debtors in these Chapter 11 Cases is warranted under the criteria considered by courts in ruling on
the propriety of substantive consolidation in other cases. As part of Confirmation, the Plan
Proponents are proposing that, on the Effective Date, their Estates be deemed consolidated for all
purposes related to the Plan, including for (1) purposes of implementing the Plan, (2) purposes of
voting, (3) assessing whether the Confirmation standards have been met, (4) calculating and
making distributions under the Plan and (5) filing post-Confirmation reports and paying quarterly
fees to the Office of the United States Trustee. In addition, the Debtors are seeking, pursuant to
the Plan, Bankruptcy Court approval of the substantive consolidation of the Debtors' estates. If the
Bankruptcy Court grants the Debtors' request for substantive consolidation, pursuant to the
Confirmation Order, as of the Effective Date: (1) all assets and liabilities of the Debtors will be
deemed merged; (2) all guarantees by one Debtor of the obligations of any other Debtor shall be
deemed eliminated, and all guarantees executed by multiple Debtors of the obligations of any other
Entity shall be deemed consolidated into a single obligation, so that any Claim against any Debtor
and any guarantee thereof executed by any other Debtor and any joint or several liability of any of
the Debtors shall be deemed to be one obligation of the Debtors; (3) each and every Claim Filed
or to be Filed in the Chapter 11 Cases of the Debtors will be deemed Filed against the Debtors and
will be deemed one Claim against and a single obligation of the Debtors, and the Debtors may File
and the Bankruptcy Court will sustain objections to Claims for the same liability that are Filed
against multiple Debtors; and (4) Intercompany Claims between Debtors will be eliminated and
extinguished. Such substantive consolidation will not affect (1) the legal and corporate structures
of the Debtors, subject to the right of the Debtors to complete dissolution under applicable law;
(2) the vesting of assets in the Litigation Trust; (3) the right to distributions from any insurance
policies or proceeds of such policies; or (4) the rights of the Debtors or the Litigation Trustee to
contest alleged setoff or recoupment efforts by creditors on the grounds of lack of mutuality under
section 553 of the Bankruptcy Code and otherwise applicable law.

        As described further below, substantive consolidation is available in the Third Circuit
where the debtors seeking such consolidation show that “prepetition they disregarded separateness
so significantly their creditors relied on the breakdown of entity borders and treated them as one
legal entity. . . .” In re Owens Corning, 419 F.3d 195, 211 (3d Cir. 2005). “A prima facie case for
[substantive consolidation on this basis] typically exists when, based on the parties' prepetition
dealings, a proponent proves corporate disregard creating contractual expectations of creditors that
they were dealing with debtors as one indistinguishable entity.” Id. at 212.

        In addition, substantive consolidation may be available where “post-petition [the debtors’]
assets and liabilities are so scrambled that separating them is prohibitive and hurts all creditors.”
Id. at 211.

         In connection with Confirmation, the Plan Proponents will present evidence in support of
their request for the substantive consolidation of the Estates for the purposes set forth in the Plan.
Among other things, the Debtors have operated as a consolidated enterprise for a number of years.
Prior to the Petition Date, the Debtors believe that creditors relied on the breakdown of corporate
entities in their dealings with the Debtors. For example, the majority of the Company’s operations




                                                  43
            Case 18-10601-MFW          Doc 3069       Filed 11/04/20    Page 49 of 103




were conducted by employees of TWC. Moreover, the Company’s payroll, taxes, and health
benefit payment obligations were paid from bank accounts controlled by TWC. The bank accounts
used for distribution and general accounts payable were also historically controlled by TWC.
Accordingly, the Company’s funds used to satisfy the obligations of its film and television business
lines were commingled and controlled by a single entity – TWC.

        As discussed herein, during these Chapter 11 Cases, the Debtors sold substantially all of
their assets. Accordingly, the principal assets of the Debtors that will be available for distribution
to general unsecured creditors consist of cash and proceeds from the remaining Causes of Action.
The Plan Proponents believe that it would unduly burdensome and costly to attempt to allocate the
Company’s assets on a debtor-by-debtor basis as there is no established method for allocating the
sale proceeds across the Debtors. In addition, the proceeds of the Settlement for the benefit of
Class 5 (General Unsecured Claims) cannot readily be attributed to a specific Debtor, as the Plan
Proponents believe all Debtors were harmed by the actions of Harvey Weinstein and the failure of
the Former Representatives to curtail Harvey Weinstein’s actions.

        For the foregoing reasons, the Debtors believe that they will satisfy applicable legal
standards for substantive consolidation as part of Confirmation, which is necessary to effectuate
the terms of the Plan and fair and reasonable under the circumstances.

       5.      The Liquidation Trust

               a.      Establishment and Purpose of the Liquidation Trust

        On or before the Effective Date, the Debtors and the Liquidation Trustee shall execute the
Liquidation Trust Agreement and shall have established the Liquidation Trust pursuant to the Plan.
The Liquidation Trust shall be established for the primary purpose of Liquidation and distributing
the assets transferred to it, in accordance with Treas. Reg. § 301.7701-4(d), with no objective to
continue or engage in the conduct of a trade or business, except to the extent reasonably necessary
to, and consistent with, the Liquidation purpose of the Liquidation Trust.

               b.      Authority and Role of the Liquidation Trustee

        The authority and role of the Liquidation Trustee shall be in accordance with the provisions
of the Liquidation Trust Agreement and the Plan. In furtherance of and consistent with the purpose
of the Liquidation Trust Agreement and the Plan, solely for the purpose of carrying out the Plan
and discharging the duties in the Liquidation Trust Agreement, the Liquidation Trustee shall be,
pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable State corporate law,
appointed as the successor-in-interest to, and the representative of, the Estates for the retention,
enforcement, settlement, or adjustment of all claims and rights, known and unknown, and all
interests belonging to the Debtors or their Estates, which arose prior to the Effective Date, except
in connection with any proceeding involving, relating to, or arising out of, in whole or in part, the
Sexual Misconduct Claims, as set forth in the Plan.




                                                 44
           Case 18-10601-MFW           Doc 3069        Filed 11/04/20    Page 50 of 103




               c.      Liquidation Trust Assets

        On the Effective Date, the Debtors shall transfer the Liquidation Trust Assets to the
Liquidation Trust.      Notwithstanding any prohibition on assignability under applicable
non-bankruptcy law, on the Effective Date, the Debtors shall be deemed to have automatically
transferred to the Liquidation Trust all of their right, title, and interest in and to all of the
Liquidation Trust Assets, and in accordance with section 1141 of the Bankruptcy Code, all such
assets shall automatically vest in the Liquidation Trust free and clear of all Claims and Liens,
subject only to the Allowed Claims of the Liquidation Trust Beneficiaries and the expenses of the
Liquidation Trust. Subsequent to the Effective Date, the Debtors shall have no interest in or with
respect to the Liquidation Trust Assets or the Liquidation Trust.

               d.      Appointment of the Liquidation Trustee

         The identity of the Liquidation Trustee is set forth in the Liquidation Trust Agreement.
The appointment of the Liquidation Trustee shall be approved in the Confirmation Order, and such
appointment shall be as of the Effective Date. In accordance with the Liquidation Trust
Agreement, the Liquidation Trustee shall serve in such capacity through the earlier of (i) the date
that the Liquidation Trust is dissolved in accordance with the Liquidation Trust Agreement or
(ii) the date such Liquidation Trustee resigns, is terminated, or is otherwise unable to serve;
provided, however, that, in the event that the Liquidation Trustee resigns, is terminated, or is unable
to serve, then the Court, upon the motion of any party-in-interest, including, but not limited to,
counsel to the Liquidation Trust, shall approve a successor to serve as the Liquidation Trustee, and
such successor Liquidation Trustee shall serve in such capacity until the Liquidation Trust is
dissolved.

               e.      Powers and Authority of Liquidation Trustee

                The Liquidation Trustee shall be the exclusive trustee of the Liquidation Trust
Assets as well as the representative of the Estates appointed pursuant to section 1123(b)(3)(B) of
the Bankruptcy Code. The powers, rights, and responsibilities of the Liquidation Trustee are
specified in and subject to the terms of the Liquidation Trust Agreement and Section 6.7 of the
Plan and include the authority and responsibility to: (i) make Distributions as contemplated in the
Plan; (ii) establish and maintain the Cash Reserves in accordance with the terms of the Plan;
(iii) conduct an analysis of Administrative Expense Claims, Priority Claims, Secured Claims, and
General Unsecured Claims, and prosecuting objections thereto or settling or otherwise
compromising such Claims if necessary and appropriate; (iv) prepare and file post-Effective Date
operating reports for the Debtors; (v) file appropriate tax returns with respect to the Liquidation
Trust and paying taxes properly payable by the Liquidation Trust, if any, in the exercise of its
fiduciary obligations; provided, however, that for the avoidance of doubt, neither the Liquidation
Trust or the Liquidation Trustee shall have any authority or duty to file any tax returns for any of
the Debtors; (vi) take such actions as are necessary to wind down and dissolve the Debtors under
applicable law; (vii) retain such professionals as are necessary and appropriate in furtherance of
its fiduciary obligations; (viii) take such actions as are necessary and reasonable to carry out the
purposes of the Liquidation Trust; (ix) protect and enforce the rights to the Liquidation Trust
Assets vested in the Liquidation Trustee by any method reasonably determined to be appropriate,
including, without limitation, by judicial proceedings or pursuant to any applicable bankruptcy,




                                                  45
           Case 18-10601-MFW           Doc 3069        Filed 11/04/20    Page 51 of 103




insolvency, moratorium or similar law and general principles of equity; and (x) terminate the
Liquidation Trust and seeking to close the Chapter 11 Cases pursuant to section 350(a) of the
Bankruptcy Code.

               f.      Compensation of Liquidation Trustee

        The Liquidation Trustee shall be reasonably compensated out of the Liquidation Trust for
his or her services and reimbursed out of the Liquidation Trust Assets for his or her reasonable
expenses in accordance with the Liquidation Trust Agreement. As set forth in the Liquidation
Trust Agreement, the Liquidation Trustee has agreed to be compensated for his or her services,
including attorneys’ fees, for a fixed fee of $1.25 million, plus reimbursement for reasonable
out-of-pocket expenses.

               g.      Resignation of Liquidation Trustee

        The Liquidation Trustee may resign at any time. The Liquidation Trustee shall file such
written resignation with the Bankruptcy Court and shall serve such written resignation on all
parties in interest entitled to receive service. Any party in interest may request a hearing before
the Bankruptcy Court regarding the Liquidation Trustee’s resignation. If no such hearing is
requested, the resignation shall take effect 30 days after the filing of the notice of resignation with
the Bankruptcy Court. The Liquidation Trustee shall, by the earliest date possible, deliver to the
Liquidation Trustee’s successor all of the Liquidation Trust Assets that were in the possession of
the Liquidation Trustee along with a complete record and inventory of all such Liquidation Trust
Assets. Any successor Liquidation Trustee will be appointed in accordance with the terms of the
Liquidation Trust Agreement.

               h.      Removal of Liquidation Trustee

        The Bankruptcy Court may remove a Liquidation Trustee for good cause shown on a
motion submitted by a Beneficiary of the Liquidation Trust or the U.S. Trustee following notice
to parties in interest, including without limitation, the Liquidation Trustee. The removal will take
effect upon the date the Bankruptcy Court specifies. Any removed Liquidation Trustee shall, by
the earliest date possible, deliver to the Liquidation Trustee’s successor all of the Liquidation Trust
Assets that were in the possession of the removed Liquidation Trustee along with a complete
record and inventory of all such Liquidation Trust Assets.

               i.      Termination of Liquidation Trust

       The duties, responsibilities, and powers of the Liquidation Trustee shall terminate in
accordance with the terms of the Plan and the Liquidation Trust Agreement after (a) all the
Liquidation Trust Assets have been fully administered, (b) all reasonably possible Distributions
have been made in accordance with the Plan, and (c) all Disputed Claims have been resolved.

        The Liquidation Trust shall terminate not later than the fifth (5th) anniversary of the
Effective Date; provided, however, that, within a period of six (6) months prior to such termination
date or any extended termination date, the Liquidation Trustee may, with the consent of the
Liquidation Trust Oversight Committee, or by Order of the Bankruptcy Court, extend the term of
the Liquidation Trust if it is necessary to facilitate or complete the liquidation of the Liquidation



                                                  46
           Case 18-10601-MFW           Doc 3069       Filed 11/04/20    Page 52 of 103




Trust Assets administered by the Liquidation Trust; provided, further, however, that the aggregate
of all such extensions shall not exceed three (3) years without further Order of the Bankruptcy
Court.

        Upon the termination of the Liquidation Trust, the Liquidation Trustee shall file with the
Bankruptcy Court a report thereof, seeking an order discharging the Liquidation Trustee and a
final decree closing any open Chapter 11 Cases. The Liquidation Trustee shall not unduly prolong
the duration of the Liquidation Trust. As efficiently and expeditiously as possible, the Liquidation
Trustee shall endeavor to resolve, settle or otherwise dispose of all Liquidation Trust Assets, effect
the distribution of the Liquidation Trust Assets in accordance with the terms of the Plan, and
terminate the Liquidation Trust as soon as practicable.

               j.      Records

         The Liquidation Trustee shall maintain good and sufficient books and records relating to
the Liquidation Trust Assets, Cash, Distributable Cash, Liquidation Trust Reserve, the
management thereof, all post-Confirmation transactions undertaken by the Liquidation Trustee, all
expenses incurred by or on behalf of the Liquidation Trustee after the Effective Date, and all
distributions contemplated or effectuated under the Plan. Subject to further order of the Court,
such records shall be maintained and preserved by the Liquidation Trustee until the earlier to occur
of (i) entry of the final decree closing the Chapter 11 Cases and (ii) termination of the Liquidation
Trust.

               k.      Liability of the Liquidation Trustee

        The Liquidation Trustee shall not be personally liable for any claim asserted against the
Liquidation Trust or the Liquidation Trustee, except as set forth below. The Liquidation Trustee
shall not be liable for any error of judgment made in good faith or with respect to any action taken
or omitted to be taken in good faith, unless with respect to the Liquidation Trustee’s own respective
fraud, gross negligence or willful misconduct. Notwithstanding anything to the contrary set forth
herein, in the Plan, or in the Liquidation Trust Agreement, no provision of the Plan or the
Liquidation Trust Agreement shall be construed to relieve the Liquidation Trustee from liability
for gross negligence, fraud, or willful misconduct.

               l.      Indemnification

         From and after the Effective Date, the Liquidation Trustee and the independent contractors,
employees, and/or professionals employed by the Liquidation Trust (collectively, the “Indemnified
Parties” and each an “Indemnified Party”) shall be indemnified by the Liquidation Trust, to the
fullest extent permitted under applicable law, from and against any and all claims, debts, dues,
accounts, actions, suits, causes of action, bonds, covenants, judgments, damages, attorneys’ fees
and defense costs, and other assertions of liability arising out of any such Indemnified Parties’
good faith exercise of what such Indemnified Party reasonably understands to be its powers or the
discharge of what such Indemnified Party reasonably understands to be its duties conferred by the
Plan, the Liquidation Trust Agreement, or by any order of the Bankruptcy Court entered pursuant
to, or in furtherance of, the Plan, applicable law, or otherwise (except only for actions or omissions
to act to the extent determined by a Final Order of a court of competent jurisdiction to be due to




                                                 47
           Case 18-10601-MFW            Doc 3069        Filed 11/04/20    Page 53 of 103




such Indemnified Party’s own respective fraud, gross negligence or willful misconduct), including
but not limited to, acts or omissions concerning pursuing or not pursuing any Causes of Action or
objections to Claims, on and after the Effective Date.

        The indemnification of the Liquidation Trustee also extends to matters directly or
indirectly, in connection with, arising out of, based on, or in any way related to (i) the Plan; (ii) the
services to be rendered pursuant to the Plan; (iii) any document or information, whether verbal or
written, referred to herein or supplied to the Liquidation Trustee; or (iv) proceedings by or on
behalf of any claimant or Creditor. Subject to the terms of the Plan and the Liquidation Trust
Agreement, the Liquidation Trust shall, on demand, advance or pay promptly, in either case from
the Liquidation Trust Reserve, on behalf of each Indemnified Party, reasonable attorneys’ fees and
other expenses and disbursements which such Indemnified Party would be entitled to receive
pursuant to the foregoing indemnification obligation; provided, however, that any Indemnified
Party receiving any such advance shall execute a written undertaking to repay such advance
amounts if a court of competent jurisdiction ultimately determines that such Indemnified Party is
not entitled to indemnification hereunder due to the gross negligence, fraud, or willful misconduct
of such Indemnified Party.

         The Liquidation Trustee is authorized, but not required, to obtain and purchase (solely from
funds in the Liquidation Trust Reserve) insurance coverage with respect to the responsibilities,
liabilities, and obligations of the Indemnified Parties under the Plan.

                m.      Claims Reconciliation Process

        From and after the Effective Date, the Liquidation Trust shall be solely responsible for
objecting to Claims which are not otherwise Allowed.

                n.      Preservation of Right to Conduct Investigations

        Any and all rights to conduct investigations pursuant to Bankruptcy Rule 2004 held by the
Debtors or the Committee prior to the Effective Date shall vest with the Liquidation Trust upon
the Effective Date and shall continue in effect until dissolution or termination of the Liquidation
Trust.

                o.      Preservation of Privilege and Defenses

        No action taken by the Plan Proponents in connection with the Plan shall be (or be deemed
to be) a waiver of any privilege or immunity of the Plan Proponents, as applicable, including any
attorney-client privilege or work-product privilege attaching to any documents or communications
(whether written or oral). The Confirmation Order shall provide that notwithstanding the Plan
Proponents providing any privileged information to the Liquidation Trustee, the Liquidation Trust,
or any party or Person associated with the Liquidation Trust, such privileged information shall be
without waiver in recognition of the joint and/or successorship interest in prosecuting any Claim
or Cause of Action on behalf of the Estates and shall remain privileged.




                                                   48
            Case 18-10601-MFW         Doc 3069       Filed 11/04/20    Page 54 of 103




               p.      Abandonment of Property

        If and to the extent the Liquidation Trustee determines to abandon any Liquidation Trust
Assets, then the Liquidation Trustee may abandon such assets in accordance with the Plan or any
further order of the Bankruptcy Court.

               q.      The Non-Debtor Affiliates

        The Debtors’ equity interests in the non-debtor affiliates shall be retained and transferred
to the Liquidation Trust.

       6.      Claims Reconciliation Process

       The Plan and the Confirmation Order shall be deemed to constitute an objection by the
Debtors to the allowance of all Claims (other than Professional Fee Claims) filed against the
Debtors in these Chapter 11 Cases

        From and after the Effective Date, the Liquidation Trust shall have the exclusive authority
to compromise, resolve, and Allow any Disputed Claim without the need to obtain approval from
the Bankruptcy Court, subject to the Liquidation Trust Agreement, and any agreement entered into
by the Liquidation Trust with respect to the Allowance of any Claim shall be conclusive evidence
and a final determination of the Allowance of such Claim; provided, however, that, under the Plan,
all Disputed Claims will have no right to receive any Distributions under the Plan unless and until
such Claims are affirmatively Allowed by a Final Order.

        All objections to Claims (other than Sexual Misconduct Claims and Professional Fee
Claims) shall be filed by the Liquidation Trust on or before the Claim Objection Deadline, which
date may be extended by filing a motion on or before the then Claim Objection Deadline. If a
timely objection has not been filed to a proof of claim or the Schedules have not been amended
with respect to a Claim that was Scheduled by the Debtors but was not Scheduled as contingent,
unliquidated, or disputed, then the Claim to which the proof of claim or Scheduled Claim relates
will be treated as an Allowed Claim.

        The Liquidation Trust may, at any time, move for a Bankruptcy Court order estimating any
contingent Claim, Disputed Claim, or unliquidated Claim (in each case, other than Sexual
Misconduct Claims) pursuant to section 502(c) of the Bankruptcy Code, regardless of whether the
Debtors have previously objected to such Claim or whether the Bankruptcy Court has ruled on any
such objection, and the Bankruptcy Court shall retain jurisdiction and power to estimate any Claim
at any time during litigation concerning any objection to any Claim, including during the pendency
of any appeal relating to any such objection. The estimated amount of any Claim so determined
by the Bankruptcy Court shall constitute the maximum recovery that the Holder thereof may
recover after the ultimate liquidation of its Claim, irrespective of the actual amount that is
ultimately Allowed. All of the aforementioned Claims objection, estimation, and resolution
procedures are cumulative and are not necessarily exclusive of one another.




                                                49
            Case 18-10601-MFW         Doc 3069        Filed 11/04/20    Page 55 of 103




       7.      Distribution of Property Under the Plan

               a.      Distribution to Holders of Claims

        Payments and distributions to each Holder of a Claim that is not an Allowed Claim, to the
extent that such Claim ultimately becomes an Allowed Claim, shall be made in accordance with
the Plan, including the provisions governing the Class of Claims in which such Claim is classified.
As soon as practicable after the date that any Claim is Allowed, in whole or in part, the Liquidation
Trustee shall distribute to the Holder of such Claim any Cash that would have been distributed to
such Holder if such Claim had been an Allowed Claim on the Effective Date. No distribution shall
be made with respect to all or any portion of any Disputed Claim pending the entire resolution
thereof. Distribution shall be made as soon as practicable with respect to any portion of a
Contingent Claim that becomes fixed or liquidated. Notwithstanding the foregoing, the allowance,
liquidation, and payment of Sexual Misconduct Claims, shall be governed by Section 3.13 the
Plan.

               b.      Setoff and Recoupment

       Notwithstanding anything to the contrary in the Plan, the Liquidation Trustee may setoff,
recoup, or withhold against distributions on account of any Claim or any Administrative Expense
Claim, any claims that a Debtor, the Estates, or the Liquidation Trust may have against the Holder
of such Claim or Administrative Expense Claim.

               c.      No De Minimis Distributions

        Notwithstanding anything to the contrary in the Plan, no Cash payments of $100 or less
will be made by the Liquidation Trustee to any Holder of an Allowed Claim. No consideration
will be provided in lieu of the de minimis distributions that are not made under this section.

        If, at the time a final Distribution is to be made under the Plan, the aggregate amount of
Distributions held by the Liquidation Trustee for the benefit of a Holder of an Allowed Claim total
less than $100, then (i) such Distributions shall not be paid to such Holder and such Distributions
shall vest in the Liquidation Trust and be distributed to other Holders of Allowed Claims in
accordance with the terms of the Plan, and (ii) the Holder of such Claim will be forever barred
from receiving such Distribution or asserting any claim against the Liquidation Trust, the
Liquidation Trust Assets, or the Liquidation Trustee on account of such Allowed Claim.

               d.      No Distributions With Respect to Disputed Claims

       Notwithstanding any other Plan provision, distributions will be made on account of a
Disputed Claim only after, and only to the extent that, the Disputed Claim becomes an Allowed
Claim or is deemed to be an Allowed Claim for Distribution purposes.

               e.      No Interim Distributions

       Notwithstanding any other Plan provision, the Liquidation Trustee shall not make any
interim Distributions absent further order of the Bankruptcy Court; provided, however, that any




                                                 50
             Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 56 of 103




such order shall require the Liquidation Trustee to reserve the full amount of any Disputed Claim
unless otherwise authorized by the Bankruptcy Court for cause.

C.      Injunctions and Releases

        The Plan generally provides that subject to the occurrence of the Effective Date, upon
confirmation of the Plan, the provisions of the Plan shall bind every holder of a Claim against or
Interest in the Debtors and such holders’ respective successors and assigns.

        Below is a summary of important provisions in the Plan that may affect your rights
as a holder of a Claim against or Interest in the Debtors. Please do not rely solely on this
summary to understand how your rights may be impacted, but refer also to the specific
provisions of the Plan cross-referenced below and carefully read the relevant Plan provisions
in their entirety.

        1.      Term of Certain Bankruptcy Injunctions and Automatic Stay

       All of the injunctions (which do not include the Bankruptcy Injunctions, as defined in the
Plan) and/or automatic stays provided for in or with respect to these Chapter 11 Cases, whether
pursuant to section 105, section 362 or any other provision of the Bankruptcy Code or other
applicable law, in existence immediately prior to the Confirmation Date shall remain in full force
and effect until the Bankruptcy Injunctions (as defined in the Plan) provided for by the Plan
become effective. In addition, on and after the Confirmation Date, the Plan Proponents, may seek
such further orders as they deem necessary to preserve the status quo during the time between the
Confirmation Date and the Effective Date.

        Each of the Bankruptcy Injunctions shall become effective on the Effective Date and shall
continue to be effective at all times thereafter. Notwithstanding anything to the contrary contained
in the Plan, all actions in the nature of those to be enjoined by the Bankruptcy Injunctions shall be
enjoined or stayed during the period between the Confirmation Date and the Effective Date.

        On and after the Confirmation Date but prior to the Effective Date, all Entities are
permanently enjoined from commencing or continuing in any manner any action or proceeding
(whether directly, indirectly, derivatively or otherwise) on account of or respecting any Claim,
debt, right or cause of action of the Debtors which the Debtors retain sole and exclusive authority
to pursue in accordance with Section 12.2.4 of the Plan.

        2.      The Channeling Injunction

        As discussed herein, Sexual Misconduct Claims will be subject to the Channeling
Injunction, as set forth in Section 5.8 of the Plan, such that from and after the Effective Date: (i) all
Sexual Misconduct Claims against the Released Parties will be subject to the Channeling
Injunction pursuant to section 105(a) of the Bankruptcy Code and the provisions of the Plan and
the Confirmation Order, except that Holders of Sexual Misconduct Claims who do not
affirmatively elect to release Harvey Weinstein shall be excused from the Channeling Injunction
solely for the purpose of pursuing an action against Harvey Weinstein (but not any Released Party)
in another court of competent jurisdiction; (ii) upon the funding of the Sexual Misconduct Claims
Fund by the Insurance Companies on behalf of the Released Parties (and Harvey Weinstein, but



                                                   51
           Case 18-10601-MFW            Doc 3069        Filed 11/04/20     Page 57 of 103




only with respect to Sexual Misconduct Claims held by Holders of Sexual Misconduct who
affirmatively elect to release Harvey Weinstein), the Released Parties shall have no obligation to
pay any liability of any nature or description arising out of, relating to, or in connection with the
Sexual Misconduct Claims; (iii) if a Holder of a Sexual Misconduct Claim affirmatively elects to
release Harvey Weinstein, Harvey Weinstein shall have no obligation to pay any liability of any
nature or description arising out of, relating to, or in connection with such Holder’s Sexual
Misconduct Claims, provided, however, that nothing in the Plan shall preclude any action by the
Settlement Parties to enforce the Plan, and nothing shall preclude any Holder of a Sexual
Misconduct Claim who does not affirmatively elect to release Harvey Weinstein from pursuing an
action against him in another court of competent jurisdiction. Further, nothing in this Section
X.C.2 or the Channeling Injunction shall constitute or be deemed a waiver of any claim, right or
Cause of Action connected to any Sexual Misconduct Claim by any Settlement Party against any
Entity that is not a Released Party. The Plan Proponents will only seek confirmation of the Plan
if the Holders of Sexual Misconduct Claims (Class 4) vote to accept the Plan in accordance with
section 1126(c) of the Bankruptcy Code. Accordingly, the Channeling Injunction shall be binding
upon, and enforceable by its terms against, all Holders of Sexual Misconduct Claims, irrespective
of whether any such Holder (i) has voted to accept the Plan or (ii) has agreed to be bound by the
Channeling Injunction, in both cases, only because the Class consisting of the Holders of Sexual
Misconduct Claims (Class 4) has voted to approve the Plan in accordance with section 1126(c) of
the Bankruptcy Code. In order to supplement the injunctive effect of the Bankruptcy
Injunctions, and pursuant to sections 105(a) of the Bankruptcy Code, the Confirmation Order
shall provide for the following permanent injunction to take effect as of the Effective Date:

                a.      Channeling Injunction Terms

                 In order to (i) preserve and promote the Settlement and the Plan and
(ii) supplement, where necessary, the effect of the injunctions and the releases described in
Sections 7.2 and 7.3 of the Plan, and pursuant to the exercise of the equitable jurisdiction and
power of the Bankruptcy Court under section 105(a) of the Bankruptcy Code, all Persons and
Entities that (a) have held or asserted, or that hold or assert, or that may hold or assert in the future,
any Sexual Misconduct Claims against the Released Parties, or any of them or (b) have
affirmatively elected to release Harvey Weinstein, each shall have recourse solely to the Sexual
Misconduct Claims Fund and each shall be permanently stayed, restrained and enjoined from
taking any action for the purpose of directly or indirectly collecting, recovering, or receiving
payments, satisfaction, or recovery from any Released Party or Harvey Weinstein with respect to
any Sexual Misconduct Claims, including, but not limited to:

                (1)     commencing or continuing, in any manner, whether directly or indirectly,
                        any suit, actions or other proceedings of any kind with respect to any Sexual
                        Misconduct Claim against any of the Released Parties or Harvey Weinstein
                        or against the property of any of the Released Parties or Harvey Weinstein;
                (2)     enforcing, levying, attaching, collecting or otherwise recovering, by any
                        manner or means, whether directly or indirectly, from any of the Released
                        Parties or Harvey Weinstein, or the property of the Released Parties or
                        Harvey Weinstein, any judgment, award, decree or other order with respect




                                                   52
           Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 58 of 103




                       to any such Sexual Misconduct Claim against any of the Released Parties,
                       Harvey Weinstein or any other person;
               (3)     creating, perfecting, or enforcing in any manner, whether directly or
                       indirectly, any Lien of any kind relating to any Sexual Misconduct Claim
                       against any of the Released Parties or Harvey Weinstein, or the property of
                       any of the Released Parties or Harvey Weinstein;
               (4)     asserting, implementing or accomplishing any setoff, right of subrogation,
                       indemnity, contribution or recoupment of any Sexual Misconduct Claim of
                       any kind, whether directly or indirectly, against (i) any obligation due to
                       any of the Released Parties or Harvey Weinstein, (ii) any of the Released
                       Parties or Harvey Weinstein; or (iii) the property of any of the Released
                       Parties or Harvey Weinstein; and
               (5)     taking any act, in any manner, in any place whatsoever, that does not
                       conform to, or comply with, the provisions of the Plan Documents, with
                       respect to any such Sexual Misconduct Claim.

               b.      Channeling Injunction Reservations

        Notwithstanding anything to the contrary in Section 5.9 of the Plan, this Channeling
Injunction shall not enjoin or affect the rights of any persons or Entities to the treatment afforded
to them under the Plan, including the right of Holders of Sexual Misconduct Claims to assert such
Claims in accordance with the Plan.

               c.      Channeling Injunction Modifications Not Permitted

       Notwithstanding an order by the Bankruptcy Court modifying this Channeling Injunction
to comply with the Bankruptcy Code, the scope of this Channeling Injunction may not be amended,
modified, or limited in any material respect without the prior consent of the Settlement Parties.

               d.      Authorization for Recognition and Enforcement of Channeling
                       Injunction

        The Settlement Parties (and each of them) are authorized to take all necessary or
appropriate actions, in accordance with the terms of the Plan and the agreements incorporated
herein, to enforce, or otherwise have recognized, the Confirmation Order, the Plan, the Channeling
Injunction, or any other related document, in any jurisdiction worldwide and without limitation,
provided, however, the cost of such actions shall be borne by the party seeking enforcement or
recognition unless otherwise provided in the Plan or the applicable Plan Document.




                                                 53
            Case 18-10601-MFW          Doc 3069       Filed 11/04/20    Page 59 of 103




       3.      Releases

       Section 7.2 of the Plan provides for the following releases:

               a.      Releases by Debtors and Estates.

        Except as otherwise set forth in Section 7.2.5 of the Plan and the Plan Support Agreement,
for good and valuable consideration, including without limitation, all payments under the Plan to
Holders of Claims, payment of which is critical to the Debtors’ ability to obtain confirmation of
the Plan and to effectuate distributions to Holders of Claims, as of the Effective Date, each of the
Debtors, on behalf of themselves and their respective Estates and their current respective Affiliates,
members, officers, directors, and employees, and any person claiming by or through them, shall
be deemed to conclusively, absolutely, unconditionally, irrevocably, and forever release, waive,
and disclaim the Released Parties, Harvey Weinstein and their respective property to the maximum
extent permitted by law from any and all Claims, interests, obligations, rights, suits, damages,
causes of action, remedies, and liabilities whatsoever, including any direct or derivative claims
asserted or assertable by or on behalf of any of the Debtors, any Claims or causes of action asserted
by or on behalf of any of the Debtors or any Interest that any such Debtor would have been legally
entitled to assert in their own right, whether individually or collectively, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law or in equity, based on any
matter, cause, thing, conduct, or omission occurring prior to the Effective Date and in any way
related to the Debtors, their businesses, operations, activities, or these Chapter 11 Cases.

               b.      Releases by the Committee and Holders of Claims and Interests.

        Except as otherwise set forth in Section 7.2.5 of the Plan and the Plan Support Agreement,
for good and valuable consideration, including, without limitation, all payments under the Plan to
Holders of Claims, payment of which is critical to the Debtors’ ability to obtain Confirmation of
the Plan and to effectuate distributions to Holders of Claims, as of the Effective Date, (i) the
Committee, on behalf of itself and its members (solely in their capacities as members of the
Committee) and (ii) each present and former Holder of a Claim or Interest, will be deemed to
unconditionally, completely, and forever release, waive, and disclaim the Released Parties of and
from any and all Claims, interests, obligations, rights, suits, damages, causes of action, remedies,
and liabilities whatsoever, including any direct or derivative claims asserted or assertable by or on
behalf of any member of the Committee or any Holder of a Claim or Interest, any Claims or causes
of action asserted by or on behalf of any member of the Committee or any Holder of a Claim or
Interest or that any such member of the Committee or any Holder of a Claim or Interest would
have been legally entitled to assert in their own right, whether individually or collectively, whether
known or unknown, matured or unmatured, accrued or not accrued, foreseen or unforeseen,
existing or hereinafter arising, in law or equity, based on any matter, cause, thing, conduct, or
omission occurring prior to the Effective Date and in any way related to the Debtors, their
businesses, operations, activities, or these Chapter 11 Cases.




                                                 54
           Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 60 of 103




               c.      Releases of Harvey Weinstein by Holders of Sexual Misconduct Claims.

        Except as otherwise set forth in Section 7.2.5 of the Plan and the Plan Support Agreement,
for good and valuable consideration, including, without limitation, all payments under the Plan to
Holders of Claims, payment of which is critical to the Debtors’ ability to obtain Confirmation of
the Plan and to effectuate distributions to Holders of Claims, after a Sexual Misconduct Claim is
Allowed and liquidated in accordance with the Sexual Misconduct Claims Fund Procedures,
Holders of such Allowed and liquidated Sexual Misconduct Claims shall have the option to release
Harvey Weinstein or not release Harvey Weinstein and pursue an action against him (but not any
Released Party) in another court of competent jurisdiction. If a Holder of a Sexual Misconduct
Claim affirmatively elects to release Harvey Weinstein, such Holder will be deemed to
unconditionally, completely, and forever release, waive, and disclaim Harvey Weinstein and the
Insurance Companies of and from any and all Sexual Misconduct Claims, interests, obligations,
rights, suits, damages, causes of action, remedies, and liabilities whatsoever, including any direct
or derivative claims asserted or assertable by or on behalf of any Holder of a Sexual Misconduct
Claim, any Sexual Misconduct Claims or causes of action asserted by or on behalf of any Holder
of a Sexual Misconduct Claim or that any Holder of a Sexual Misconduct Claim would have been
legally entitled to assert in their own right, whether individually or collectively, whether known or
unknown, matured or unmatured, accrued or not accrued, foreseen or unforeseen, existing or
hereinafter arising, in law or equity, based on any matter, cause, thing, conduct, or omission
occurring prior to the Effective Date.

               d.      Additional Settlement Releases.

        In addition to the general releases in Sections 7.2.1, 7.2.2 and 7.2.3 of the Plan (the “Plan
Releases”), the Plan Support Agreement contains certain general and specific releases the
Releasing Parties and Harvey Weinstein and certain specified exceptions to such releases
(the “Settlement Releases”). The Settlement Releases are set forth in Sections 7.2.4 and 7.2.5 of
the Plan. A copy of the Plan is attached to this Disclosure Statement as Exhibit A.

               e.      Bankruptcy Court Approval of Releases.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the foregoing Releases by Holders of Claims and Interests and the
Settlement Releases subsumed thereunder (the “Third-Party Releases”), which includes by
reference each of the related provisions and definitions contained in the Plan and the Plan Support
Agreement, and further, shall constitute the Bankruptcy Court’s finding that the Third-Party
Releases are: (1) in exchange for the good and valuable consideration provided by the Released
Parties; (2) a good-faith settlement and compromise of claims released by the Third-Party
Releases; (3) in the best interests of the Debtors, the Estates and all Holders of Claims and
Interests; (4) fair, equitable, and reasonable; (5) given and made after due notice and opportunity
for hearing; and (6) a bar to any of the Releasing Parties asserting any Claim, counterclaims,
actions, causes of action, lawsuits, proceedings, adjustments, offsets, contracts, obligations,
liabilities, controversies, costs, expenses, attorneys’ fees and losses whatsoever, whether in law,
in admiralty, in bankruptcy, or in equity, and whether based on any federal law, state law, foreign
law, common law or otherwise, foreseen or unforeseen, matured or unmatured, known or
unknown, accrued or not accrued based upon any acts, omissions, conduct or other matters in any




                                                 55
            Case 18-10601-MFW          Doc 3069       Filed 11/04/20     Page 61 of 103




way related to the Debtors, their businesses, operations, activities, their Chapter 11 Cases, against
any of the Released Parties or their property.

       4.      Plan Injunction

        Except as otherwise provided in the Plan and/or the Plan Documents (including,
specifically, the Plan Support Agreement), on and after the Effective Date, all Entities who have
held, hold, or may hold Claims or Interests whether or not such parties have voted to accept or
reject the Plan, and other parties in interest, along with their respective present or former
employers, agents, officers, directors, or principals, shall be and are permanently enjoined from
and restrained against taking any of the following actions on account of any such Claims or
Interests:

                       (1)     taking any actions to interfere with the implementation or
                               consummation of the Plan, taking any actions to interfere with the
                               implementation or consummation of the Plan, or otherwise acting or
                               proceeding in any manner, in any place whatsoever, that does not
                               conform to or comply with the provisions of the Plan;

                       (2)     commencing, conducting, or continuing in any manner, directly or
                               indirectly, in any court, proceeding, or other tribunal of any kind,
                               any suit, action, or other proceeding of any kind (including, without
                               limitation, any proceeding in a judicial, arbitral, administrative, or
                               other forum), or otherwise asserting any Claim or Interest, which
                               has been released pursuant to Sections 7.2 of the Plan or from
                               seeking to hold any Released Party or Harvey Weinstein liable in
                               any such suit, action or proceeding or for any such Claim, or Interest
                               that has been released pursuant to Sections 7.2 of the Plan;

                       (3)     enforcing, levying, attaching (including, without limitation, any
                               prejudgment attachment), collecting or otherwise recovering by any
                               manner or means, whether directly or indirectly, any judgment,
                               award, decree or order against the Debtors, their Estates, their assets,
                               the Released Parties and/or the property of the Released Parties, the
                               Liquidation Trust Assets, and/or the Sexual Misconduct Claims
                               Fund;

                       (4)     creating, perfecting or otherwise enforcing in any manner, directly
                               or indirectly, any encumbrance against the Debtors’ assets, their
                               Estates’ assets, the Released Parties’ assets, the Liquidation Trust
                               Assets, and/or the Sexual Misconduct Claims Fund; and

                       (5)     asserting, implementing or effectuating any setoff, right of
                               subrogation, indemnity, contribution or recoupment of any kind
                               against any obligation due any Released Party or against the
                               property of any Released Party with respect to any such claim,
                               demand, or cause of action.




                                                 56
            Case 18-10601-MFW         Doc 3069       Filed 11/04/20    Page 62 of 103




        The Releases pursuant to Section 7 of the Plan shall act as a permanent injunction against
any party from commencing or continuing any action, employment of process, or act to collect,
offset, or recover any Claim released under the Plan to the fullest extent authorized by applicable
law.

       5.      Exculpation

        Upon the occurrence of the Effective Date, the Exculpated Parties shall not have or incur,
and are hereby released from, any claim, obligation, cause of action, and/or liability to any Holder
of a Claim, Interest, or any other Entity or any of their respective successors, assigns or
Representatives for any act or omission with respect to or arising out of the Chapter 11 Cases, the
pursuit of confirmation of the Plan, the consummation of the Plan, or the administration of the
Plan or the property to be distributed under the Plan, except for gross negligence, fraud or willful
misconduct or any obligations that they have under or in connection with the Plan, the Plan
Documents, or any transactions contemplated thereby, and in all respects shall be entitled to rely
upon the advice of counsel with respect to their duties and responsibilities under the Plan.

D.     Conditions Precedent to Confirmation and the Effective Date

       The following are the specific conditions precedent to Confirmation of the Plan and the
occurrence of the Effective Date of the Plan.

               a.      Conditions Precedent to Confirmation

        Each of the following is a condition precedent to the Confirmation of the Plan, which must
be satisfied or waived by each of the Settlement Parties in their sole and absolute discretion in
accordance with Section 11.5 of the Plan:

                       (1)    The Bankruptcy Court shall have ruled that the settlements
                              embodied in the Plan and the Channeling Injunction set forth in
                              Section 5.8 of the Plan and the Plan Injunction set forth in
                              Section 7.3 of the Plan are binding The Bankruptcy Court shall have
                              ruled that the settlements embodied in the Plan and the Channeling
                              Injunction set forth in Section 5.8 of the Plan and the Plan Injunction
                              set forth in Section 7.3 of the Plan are binding upon, and enforceable
                              by their terms against, all Holders of Claims and Interests.

                       (2)    The Bankruptcy Court shall have entered an order approving the
                              Disclosure Statement as containing adequate information within the
                              meaning of section 1125 of the Bankruptcy Code.

                       (3)    The Bankruptcy Court shall have entered the Confirmation Order,
                              in a form and substance reasonably satisfactory to all of the
                              Settlement Parties, approving, among other things, the Channeling
                              Injunction, the Plan Injunction and the Releases, the Plan Support
                              Agreement, and such Confirmation Order shall not in any way
                              impair, diminish or detract from the terms of the Settlement.




                                                57
           Case 18-10601-MFW          Doc 3069       Filed 11/04/20     Page 63 of 103




                       (4)    All documents, instruments, and agreements provided under, or
                              necessary to implement, the Plan, shall have been executed and
                              delivered by the applicable parties.

                       (5)    The Debtors and the Liquidation Trustee shall have executed the
                              Liquidation Trust Agreement and shall have established the
                              Liquidation Trust pursuant to the Plan and shall be in a form and
                              substance acceptable to the Plan Proponents.

                       (6)    The Debtors and the Sexual Misconduct Claims Examiner shall
                              have finalized the Sexual Misconduct Claims Fund Procedures and
                              shall have established the Sexual Misconduct Claims Fund pursuant
                              to the Plan that shall be in a form and substance acceptable to the
                              Plan Proponents.

                       (7)    The substantive consolidation of the Debtors shall have been
                              approved by the Bankruptcy Court.

               b.      Conditions Precedent to the Effective Date

        The “substantial consummation,” as defined in section 1101 of the Bankruptcy Code, shall
not occur, and the Plan shall be of no force and effect, until the Effective Date. The occurrence of
the Effective Date is subject to satisfaction of each of the following conditions precedent, each of
which may be waived by all of the Settlement Parties (as applicable) in their sole and absolute
discretion:

                       (1)    There is no stay in effect with respect to the Confirmation Order,
                              and the Confirmation Order, including the Channeling Injunction,
                              the Plan Injunction and the Releases, shall be in full force and effect.

                       (2)    The Sexual Misconduct Claims Fund shall have been funded as
                              provided in the Plan and the Plan Support Agreement.

                       (3)    The Liquidation Trust shall have been funded in accordance with
                              the terms of the Plan.

                       (4)    The Former Representatives Defense Costs shall have been funded
                              as provided in the Plan.

                       (5)    The Debtors shall have sufficient funds to satisfy all Allowed
                              Administrative Expense Claims in full, in Cash.

                       (6)    The Plan Documents necessary or appropriate to implement the
                              Plan, shall have been executed and shall be in full force and effect.

                       (7)    All authorizations, consents, and regulatory approvals required, if
                              any, in connection with the consummation of the Plan shall have
                              been obtained.




                                                58
            Case 18-10601-MFW          Doc 3069       Filed 11/04/20    Page 64 of 103




                       (8)     All other actions, documents, and agreements necessary to
                               implement the Plan shall have been effected or executed.

E.     Other Material Plan Provisions

       1.      Dissolution of the Board of Directors and Committee

        Upon the Effective Date, the existing board of directors of any Debtor shall be deemed
dissolved, and any remaining director, officer, employee, or independent contractor of any Debtor
shall be dismissed, and each of the Debtors’ directors, officers, employees, independent
contractors, members, designated representatives, agents, and Professionals employed pursuant to
a Bankruptcy Court order shall be released from any further authority, duties, responsibilities and
obligations relating to, arising from, or in connection with the Debtors or the Chapter 11 Cases.

         On the Effective Date, the Committee shall thereupon be released of and from all further
authority, duties, responsibilities, and obligations arising from and based upon the Chapter 11
Cases, and the Committee shall be deemed dissolved; provided, however, that (a) in the event that
the Effective Date occurs prior to the Confirmation Order becoming a Final Order, the Committee
may, at its option, continue to serve and function for the purpose of participating in any appeal of
the Confirmation Order until such time as the Confirmation Order becomes a Final Order, and
(b) if the Effective Date occurs prior to the conclusion of any outstanding litigation or adversary
proceedings in the Chapter 11 Cases or prior to the entry of a Final Order with respect to final fee
applications of Bankruptcy Professionals, the Committee may, at its option, continue to serve until
a Final Order is entered with respect to such proceedings and/or applications.

       2.      Executory Contracts and Unexpired Leases Deemed Rejected

        On the Effective Date, all agreements executed by the Debtors before the Effective Date,
other than agreements that were previously either assumed and assigned or rejected by a Final
Order, to the extent that these agreements constitute executory contracts or unexpired leases under
section 365 of the Bankruptcy Code, shall be rejected.

        Claims created by the rejection of executory contracts or unexpired leases pursuant to the
Plan must be filed with the Bankruptcy Court and served on the Liquidation Trustee, no later than
thirty (30) days after the Effective Date. Any Claims for rejection of executory contracts or
unexpired leases pursuant to the Plan for which a proof of claim is not filed and served within such
time will be forever barred and shall not be enforceable against the Debtors or their Estates, assets,
properties, or interests in property, or against the Liquidation Trust. Unless otherwise ordered by
the Bankruptcy Court, all such Claims that are timely filed as provided herein shall be treated as
General Unsecured Claims under the Plan. For the avoidance of doubt, nothing in the Plan shall
extend any deadline for the filing of any Claims established in a previously entered order of the
Bankruptcy Court.

       3.      Non-discharge of the Debtors’ Debts

       In accordance with section 1141(d)(3) of the Bankruptcy Code, the Confirmation Order
will not discharge Claims as against the Debtors. Notwithstanding the foregoing, no Person
holding a Claim may receive any payment from, or seek recourse against, any Assets that are to



                                                 59
            Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 65 of 103




be distributed under the Plan other than Assets required to be distributed to that Person under the
Plan unless otherwise ordered by the Court. As of the Confirmation Date, all Persons are precluded
from asserting against any property that is to be distributed under the Second Amended Plan any
Claims, rights, Causes of Action, liabilities, or Interests based upon any act, omission, transaction,
or other activity that occurred before the Confirmation Date except as expressly provided in the
Plan or the Confirmation Order or other Court order.

       4.      No Recourse

        No Person entitled to receive a payment or Distribution under the Plan will have any
recourse against the Liquidation Trust, the Liquidation Trustee, the Liquidation Trust Assets, the
Sexual Misconduct Claims Fund, the Sexual Misconduct Claims Examiner, the Debtors, or their
Estates (as applicable) other than the right to receive Distributions in accordance with the terms of
the Plan, the Liquidation Trust Agreement and the Sexual Misconduct Claims Fund Procedures
(as applicable).

                                                 XI.

                CONFIRMATION AND CONSUMMATION PROCEDURES

A.     Overview

        A chapter 11 plan may provide anything from a complex restructuring of a debtor’s
business and its related obligations to a simple liquidation of the debtor’s assets. In either event,
upon confirmation of the plan, it becomes binding on the debtor and all of its creditors and equity
holders, and the obligations owed by the debtor to such parties are compromised and exchanged
for the obligations specified in the plan. Before soliciting acceptances of the proposed plan, section
1125 of the Bankruptcy Code requires the debtor to prepare and file a disclosure statement
containing adequate information of a kind, and in sufficient detail, to enable a hypothetical
reasonable investor to make an informed judgment about the plan. This Disclosure Statement is
presented to Holders of Claims against the Debtors to satisfy the requirements of section
1125 of the Bankruptcy Code in connection with the Plan Proponents’ solicitation of votes
on the Plan.

        If all classes of claims and equity interests accept a chapter 11 plan, the bankruptcy court
may confirm the plan if the bankruptcy court independently determines that the requirements of
section 1129(a) of the Bankruptcy Code have been satisfied. Section 1129(a) sets forth the
requirements for confirmation of a plan and, among other things, requires that a plan meet the
“best interests of creditors” test and be “feasible.” The “best interests” test generally requires that
the value of the consideration to be distributed to the holders of claims or equity interests under a
plan may not be less than those parties would receive if the debtor were liquidated pursuant to a
hypothetical liquidation occurring under chapter 7 of the Bankruptcy Code. Under the “feasibility”
requirement, the bankruptcy court generally must find that there is a reasonable probability that
the debtor will be able to meet its obligations under its plan without the need for further financial
reorganization. The Plan Proponents believe that the Plan satisfies all the applicable
requirements of section 1129(a) of the Bankruptcy Code, including, in particular, the best
interests of creditors’ test and the feasibility requirement.




                                                  60
           Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 66 of 103




        The Bankruptcy Code does not require that each holder of a claim or interest in a particular
class vote in favor of a plan of reorganization for the bankruptcy court to determine that the class
has accepted the plan. Rather, a class of creditors will be determined to have accepted the plan if
the bankruptcy court determines that the plan has been accepted by a majority in number and
two-thirds in amount of those claims actually voting in such class. Similarly, a class of equity
security holders will have accepted the plan if the bankruptcy court determines that the plan has
been accepted by holders of two-thirds of the number of shares actually voting in such class.

        In addition, classes of claims or equity interests that are not “impaired” under a plan of
reorganization or liquidation are conclusively presumed to have accepted the plan and thus are not
entitled to vote. Furthermore, classes that are to receive no distribution under the plan are
conclusively deemed to have rejected the plan. Accordingly, acceptances of a plan will generally
be solicited only from those persons who hold claims or equity interests in an impaired class.
A class is “impaired” if the legal, equitable, or contractual rights associated with the claims or
equity interests of that class are modified in any way under the plan. Modification for purposes of
determining impairment, however, does not include curing defaults and reinstating maturity on the
effective date of the plan. Class 4 (Sexual Misconduct Claims) and Class 5 (General
Unsecured Claims) are impaired under the Plan and entitled to vote on the Plan.

        A bankruptcy court also may confirm a chapter 11 plan even though fewer than all the
classes of impaired claims and equity interests accept such plan. For a chapter 11 plan to be
confirmed despite its rejection by a class of impaired claims or equity interests, the plan must be
accepted by at least one class of impaired claims (determined without counting the vote of insiders)
and the proponent of the plan must show, among other things, that the plan does not “discriminate
unfairly” and that the plan is “fair and equitable” with respect to each impaired class of claims or
equity interests that has not accepted the plan.

        Under section 1129(b) of the Bankruptcy Code, a plan is “fair and equitable” as to a
rejecting class of claims or equity interests if, among other things, the plan provides: (a) with
respect to secured claims, that each such holder will receive or retain on account of its claim
property that has a value, as of the effective date of the plan, equal to the allowed amount of such
claim; and (b) with respect to unsecured claims and equity interests, that the holder of any claim
or equity interest that is junior to the claims or equity interests of such class will not receive or
retain on account of such junior claim or equity interest any property from the estate, unless the
senior class receives property having a value equal to the full amount of its allowed claim.

        A plan does not “discriminate unfairly” against a rejecting class of claims or equity
interests if (a) the relative value of the recovery of such class under the plan does not differ
materially from that of any class (or classes) of similarly situated claims or equity interests, and
(b) no senior class of claims or equity interests is to receive more than 100% of the amount of the
claims or equity interest in such class.

        The Plan Proponents believe that the Plan satisfies the foregoing requirements as to any
rejecting class of Claims or Interests, and can therefore be confirmed, if necessary, over the
objection of any (but not all) classes of Claims or Interests. The Plan Proponents, however, will
only seek confirmation of the Plan if the Holders of Sexual Misconduct Claims (Class 4) vote
to accept the Plan in accordance with section 1126(c) of the Bankruptcy Code, and




                                                 61
            Case 18-10601-MFW        Doc 3069        Filed 11/04/20    Page 67 of 103




notwithstanding the Plan Proponents’ rights under sections 1129(a) and 1129(b) of the
Bankruptcy Code, the Plan Proponents will not seek confirmation of the Plan if the Holders
of Sexual Misconduct Claims (Class 4) vote to reject the Plan in accordance with section
1126(c) of the Bankruptcy Code.

B.     Confirmation of the Plan

       1.     Elements of Section 1129 of the Bankruptcy Code

       At the Confirmation Hearing, the Bankruptcy Court will confirm the Plan only if all of the
conditions to confirmation under section 1129 of the Bankruptcy Code are satisfied, including the
following:

              a.      The Plan complies with the applicable provisions of the Bankruptcy Code.

              b.      The Debtors have complied with the applicable provisions of the
                      Bankruptcy Code.

              c.      The Plan has been proposed in good faith and not by any means proscribed
                      by law.

              d.      Any payment made or promised by the Debtors or by an entity issuing
                      securities or acquiring property under the Plan for services or for costs and
                      expenses in, or in connection with, the Chapter 11 Cases, or in connection
                      with the Plan and incident to the Chapter 11 Cases, has been disclosed to
                      the Bankruptcy Court; and any such payment made before the confirmation
                      of the Plan is reasonable, or if such payment is to be fixed after confirmation
                      of the Plan, such payment is subject to the approval of the Bankruptcy Court
                      as reasonable.

              e.      The Plan Proponents have disclosed the identity and affiliations of any
                      individual proposed to serve, after confirmation of the Plan, as a director,
                      officer or voting trustee of the Debtors or a successor to the Debtors under
                      the Plan and the appointment to, or continuance in, such office of such
                      individual is consistent with the interests of creditors and equity holders and
                      with public policy, and the Debtors have disclosed the identity of any insider
                      that will be employed or retained by such Debtors, and the nature of any
                      compensation for such insider.

              f.      With respect to each impaired class of Claims or Interests, each Holder of
                      an impaired Claim or impaired Interest either has accepted the Plan or will
                      receive or retain under the Plan, on account of the Claims or Interests held
                      by such entity, property of a value, as of the applicable consummation date
                      under the Plan, that is not less than the amount that such entity would
                      receive or retain if the Debtors were liquidated on such date under chapter
                      7 of the Bankruptcy Code.




                                                62
            Case 18-10601-MFW         Doc 3069       Filed 11/04/20    Page 68 of 103




               g.      In the event that the Plan Proponents do not move to confirm the Plan non-
                       consensually, each class of Claims or Interests entitled to vote has either
                       accepted the Plan or is not impaired under the Plan.

               h.      Except to the extent that the Holder of a particular Claim has agreed to a
                       different treatment of such Claim, the Plan provides that Administrative
                       Claims and Priority Claims will be paid in full on the applicable
                       consummation date and that Tax Claims will be paid in full, in cash, on the
                       applicable consummation date or as soon as practicable thereafter; however,
                       the Debtors shall have the right to make deferred cash payments on account
                       of such Tax Claims over a period not exceeding six (6) years after the date
                       of assessment of such Claims, having a value, as of the applicable
                       consummation date, equal to the allowed amount of such Claims.

               i.      At least one impaired class of Claims has accepted the Plan, determined
                       without including any acceptance of the Plan by any insider holding a Claim
                       in such class.

               j.      Confirmation of the Plan is not likely to be followed by the liquidation or
                       the need for further financial reorganization of the Debtors or any other
                       successor to the Debtors under the Plan, unless such liquidation or
                       reorganization is proposed in the Plan.

               k.      All fees payable under section 1930 of Bankruptcy Code, as determined by
                       the Bankruptcy Court at the Confirmation Hearing, have been paid or the
                       Plan provides for the payment of all such fees on the Effective Date of the
                       Plan.

               l.      The Plan provides for the continuation after the consummation of the Plan
                       of payment of all retiree benefits at the level established under section
                       1114(e)(1)(B) or (g) of the Bankruptcy Code at any time prior to
                       confirmation of the Plan, for the duration of the period the Debtor has
                       obligated itself to provide such benefits.

        The Plan Proponents believe that the Plan will satisfy all the statutory provisions of
chapter 11 of the Bankruptcy Code, that the Debtors have complied or will have complied
with all of the provisions of the Bankruptcy Code, and that the Plan is being proposed and
will be submitted to the Bankruptcy Court in good faith.

       2.      Acceptance

        A class of Claims will have accepted the Plan if the Plan is accepted, with reference to a
class of Claims, by at least two-thirds in amount and more than one-half in number of the Allowed
Claims of each such class of Claims. Each class of Interests will have accepted the Plan if the Plan
is accepted with reference to a class of Interests, by at least two-thirds in amount of the Allowed
Interests of each class of Interests.




                                                63
            Case 18-10601-MFW          Doc 3069        Filed 11/04/20    Page 69 of 103




        In the event that any Impaired Class of Claims shall fail to accept the Plan in accordance
with section 1129(a) of the Bankruptcy Code, the Plan Proponents reserve the right to (a) request
that the Bankruptcy Court confirm the Plan in accordance with section 1129(b) of the Bankruptcy
Code with respect to such non-accepting class, in which case the Plan shall constitute a motion for
such relief, or (b) modify the Plan in accordance with Section 6.3 of the Plan to the extent, if any,
that Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification,
provided, however, the Plan Proponents will only seek confirmation of the Plan if the Holders of
Sexual Misconduct Claims (Class 4) vote to accept the Plan in accordance with section 1126(c) of
the Bankruptcy Code, and notwithstanding the Plan Proponents’ rights under sections 1129(a) and
1129(b) of the Bankruptcy Code, the Plan Proponents will not seek confirmation of the Plan if the
Holders of Sexual Misconduct Claims (Class 4) vote to reject the Plan in accordance with section
1126(c) of the Bankruptcy Code.

       3.      Best Interests of Creditors Test

        Section l129(a)(7) of the Bankruptcy Code requires that each holder of an impaired allowed
claim or interest either (i) accept the Plan or (ii) receive or retain under the Plan property of a
value, as of the Effective Date, that is not less than the value such holder would receive or retain
if the Debtors were liquidated under chapter 7 of the Bankruptcy Code on the Effective Date
(the “Best Interests Test”). The first step in meeting this test is to determine the dollar amount that
would be generated from a hypothetical liquidation of the Debtors’ assets in the context of a
chapter 7 liquidation in which a chapter 7 trustee is appointed and charged with reducing to cash
any and all assets of the Debtors. Accordingly, this is the assumption employed in preparing the
Liquidation Analysis. The Bankruptcy Court will determine whether the Cash and property issued
under the Plan to each Class equals or exceeds the value that would be allocated to the Holders of
Claims in a liquidation under chapter 7 of the Bankruptcy Code. The Plan Proponents believe that
the Holders of Claims against in the Debtors will have an equal or greater recovery as a result of
the settlement and liquidation of the Debtors’ assets contemplated by the Plan than the recovery
that likely would be realized in a chapter 7 liquidation.

        Accordingly, the only question is whether the creditors will have recovered more (or at
least as much) under the Plan than they would recover through a liquidation by a chapter 7 trustee.

        To determine the value that a Holder of a Claim in an Impaired Class would receive if the
Debtors were liquidated under chapter 7, the Bankruptcy Court must determine the aggregate
dollar amount that would be generated from the liquidation of the Debtors’ Assets if the Chapter
11 Cases had been converted to chapter 7 liquidation cases and the Debtors’ Assets were liquidated
by a chapter 7 trustee (the “Liquidation Value”). The Liquidation Value would consist of the net
proceeds from distribution of the Debtors’ Assets, augmented by Cash held by the Debtors and
reduced by certain increased costs and Claims that arise in a chapter 7 liquidation case that do not
arise in a chapter 11 case.

        In a chapter 7 liquidation scenario, the Liquidation Value would be determined based on
the Debtors’ Assets, which primarily are the Debtors’ available Cash and the Debtors’ potential
causes of action against the Former Representatives and Harvey Weinstein. As of September 15,
2020, the Debtors currently have approximately $4.1 million in Cash, and while the Debtors have
the potential D&O Claims against Harvey Weinstein and the Former Representatives, the outcome




                                                  64
             Case 18-10601-MFW          Doc 3069       Filed 11/04/20     Page 70 of 103




of prosecuting the D&O Claims is completely unknown. The contributions of the Insurance
Companies being used to fund the Liquidation Trust and Sexual Misconduct Claims Fund would
not be available. A chapter 7 trustee could seek insurance coverage for Claims against the Debtors
that are arguably covered by the Insurance Policies. Creditors also could attempt to obtain the
consent of a chapter 7 trustee or the Bankruptcy Court to lift the automatic stay, litigate their
Claims and seek insurance coverage from the Insurance Companies for judgments they obtain in
such litigation. In either case, the possibility of any insurance coverage is unknown and likely
would entail lengthy, expensive and protracted litigation against the Insurance Companies
regarding insurance coverage. The Liquidation Value available for satisfaction of Claims against
the Debtors also would be reduced by: (a) the costs, fees, and expenses of the liquidation under
chapter 7, which would include disposition expenses and the compensation of a trustee and his
counsel and other retained professionals, (b) the fees of the chapter 7 trustee, and (c) certain other
costs arising from conversion of the Chapter 11 Cases to chapter 7 cases. Taking all of the above
into account, the Plan Proponents completed the Liquidation Analysis, which illustrates that
creditors potential recoveries under the Plan likely exceed potential recoveries under a chapter 7
liquidation. The Liquidation Analysis is attached to this Disclosure Statement as Exhibit B.

        It is also anticipated that a chapter 7 liquidation would result in a significant delay in
payments being made to creditors. Bankruptcy Rule 3002(c) provides that conversion of the
Chapter 11 Cases to chapter 7 will trigger a new bar date for filing claims against the Estates, and
that the new bar date will be more than 90 days after the Chapter 11 Cases convert. Not only
would a chapter 7 liquidation delay distribution to creditors, but it is possible that additional Claims
that were not asserted in the Chapter 11 Cases, or were late-filed, could be filed against the Estates.
The Debtors have received and are analyzing late-filed Claims and may file claims objections in
the near future. Reopening the Bar Dates in connection with conversion to chapter 7 would provide
these and other claimants an additional opportunity to timely file Claims against the Estates.
Moreover, the Debtors would lose the benefit of having an established the Initial Administrative
Claims Bar Date.

         After consideration of the effects that a chapter 7 liquidation would have on the ultimate
proceeds available for distribution to creditors in the Chapter 11 Cases, including: (i) the increased
costs and expenses of a liquidation under chapter 7 arising from fees payable to a trustee in
bankruptcy and professional advisors to such chapter 7 trustee; (ii) the time and expense of either
pursuing D&O Claims or attempting to renegotiate a settlement of the Sexual Misconduct Claims;
and (iii) the substantial increases in claims which would be satisfied on a priority basis or on parity
with creditors in the Chapter 11 Cases, the Plan Proponents have determined that confirmation of
the Plan will provide each Holder of a Claim or Interest with a greater recovery than it would
receive pursuant to liquidation of the Debtors under chapter 7 of the Bankruptcy Code.

        4.      Feasibility

        The Bankruptcy Code requires that confirmation of a plan is not likely to be followed by
liquidation or the need for further financial reorganization. Because distributions will be made
only to the extent of existing assets or future recoveries, the Plan Proponents believe the Plan is
feasible.




                                                  65
             Case 18-10601-MFW          Doc 3069       Filed 11/04/20     Page 71 of 103




C.      Cramdown

       In the event that any impaired class does not accept the Plan, the Plan Proponents
nevertheless may move for confirmation of the Plan. To obtain such confirmation, it must be
demonstrated to the Bankruptcy Court that the Plan “does not discriminate unfairly” and is “fair
and equitable” with respect to such classes and any other classes of Claims that vote to reject the
Plan. The Plan Proponents, however, will only seek confirmation of the Plan if the Holders of
Sexual Misconduct Claims (Class 4) vote to accept the Plan in accordance with section 1126(c) of
the Bankruptcy Code.

        1.      No Unfair Discrimination

        A chapter 11 plan “does not discriminate unfairly” if (a) the legal rights of a non-accepting
class are treated in a manner that is consistent with the treatment of other classes whose legal rights
are similar to the legal rights of the non-accepting class, and (b) no class receives payments in
excess of that which it is legally entitled to receive for its Claims or Interests. The Plan Proponents
believe that under the Plan all impaired classes of Claims and Interests are treated in a manner that
is consistent with the treatment of other classes of Claims and Interests that are similarly situated,
if any, and no class of Claims or Interests will receive payments or property with an aggregate
value greater than the aggregate value of the Allowed Claims and Allowed Interests in such class.
Accordingly, the Plan Proponents believe the Plan does not discriminate unfairly as to any
impaired class of Claims or Interests.

        2.      Fair and Equitable Test

       The Bankruptcy Code establishes different “fair and equitable” tests for secured creditors,
unsecured creditors, and holders of equity interest as follows:

                a.     Secured Creditors. Either (i) each impaired secured creditor retains its liens
securing its secured claim and it receives on account of its secured claim deferred cash payments
having a present value equal to the amount of its allowed secured claim, (ii) each impaired secured
creditor realizes the indubitable equivalent of its allowed secured claim, or (iii) the property
securing the claim is sold free and clear of liens, with such liens to attach to the proceeds and the
treatment of such liens on proceeds as provided in clause (i) or (ii) of this subparagraph.

                b.      Unsecured Creditors. Either (i) each impaired unsecured creditor receives
or retains under the plan property of a value equal to the amount of its allowed claim or
(ii) the holders of claims and interests that are junior to the claims of the dissenting class will not
receive any property under the plan of reorganization, subject to the applicability of the judicial
doctrine of contributing new value.

                 c.      Holders of Interests. Either (i) each holder of an equity interest will receive
or retain under the plan of reorganization property of a value equal to the greater of (a) the fixed
liquidation preference or redemption price, if any, of such stock or (b) the value of the stock or
(ii) the holders of interests that are junior to the stock will not receive any property under the plan
of reorganization, subject to the applicability of the judicial doctrine of contributing new value.




                                                  66
           Case 18-10601-MFW           Doc 3069        Filed 11/04/20    Page 72 of 103




EXCEPT AS OTHERWISE STATED HEREIN, THE PLAN PROPONENTS MAY MOVE
FOR CONFIRMATION OF THE PLAN IF LESS THAN THE REQUISITE HOLDERS OF
CLAIMS OR INTERESTS IN ANY CLASS VOTE TO ACCEPT THE PLAN.

D.     Effect of Confirmation

        Under Section 1141 of the Bankruptcy Code, the provisions of a confirmed plan bind the
debtor, any entity issuing securities under the plan, any entity acquiring property under the plan,
and any creditor or equity security holder, whether or not the claim or interest of such creditor or
equity security holder is impaired under the plan and whether or not such creditor or equity security
holder voted to accept the plan. Further, after confirmation of a plan, the property dealt with by
the plan is free and clear of all claims and interests of creditors and equity security holders, except
as otherwise provided in the plan or the confirmation order.

                                              *****




                                                  67
          Case 18-10601-MFW          Doc 3069        Filed 11/04/20   Page 73 of 103




                                              XII.

                                        CONCLUSION

       The Plan Proponents believe that the Plan is in the best interest of all Holders of Claims
and urge all Holders of impaired Claims against the Debtors to vote to accept the Plan and to
evidence such acceptance by returning their ballots in accordance with the instructions
accompanying the Disclosure Statement.

Dated: November 4, 2020




                                               68
Case 18-10601-MFW   Doc 3069     Filed 11/04/20   Page 74 of 103




                         Submitted by:


                         RICHARDS, LAYTON & FINGER, P.A.
                         Mark D. Collins (No. 2981)
                         Paul N. Heath (No. 3704)
                         Zachary I. Shapiro (No. 5103)
                         One Rodney Square
                         920 North King Street
                         Wilmington, DE 19801
                         Telephone:    (302) 651-7700
                         Facsimile:    (302) 651-7701

                         - and -

                         CRAVATH, SWAINE & MOORE LLP
                         Paul H. Zumbro (admitted pro hac vice)
                         Lauren A. Moskowitz (admitted pro hac vice)
                         Salah M. Hawkins (admitted pro hac vice)
                         Worldwide Plaza
                         825 Eighth Avenue
                         New York, NY 10019
                         Telephone: (212) 474-1000
                         Facsimile: (212) 474-3700

                         Counsel to the Debtors

                         -and-

                         PACHULSKI STANG ZIEHL & JONES LLP
                         James I. Stang (CA Bar No. 94435)
                         Robert J. Feinstein (NY Bar No. 1767805)
                         Debra I. Grassgreen (CA Bar No. 169978)
                         Jason H. Rosell (CA Bar No. 269126)
                         Colin R. Robinson (DE Bar No. 5524)
                         919 North Market Street, 17th Floor
                         P.O. Box 8705
                         Wilmington, DE 19899 (Courier 19801)
                         Telephone: 302-652-4100
                         Facsimile: 302-652-4400

                         Counsel to the Committee




                           69
Case 18-10601-MFW   Doc 3069   Filed 11/04/20   Page 75 of 103




                       EXHIBIT A

                         PLAN
Case 18-10601-MFW   Doc 3069   Filed 11/04/20   Page 76 of 103




                       EXHIBIT B

                LIQUIDATION ANALYSIS
           Case 18-10601-MFW           Doc 3069      Filed 11/04/20     Page 77 of 103




                                 LIQUIDATION ANALYSIS

Introduction

Pursuant to section 1129(a)(7) of the Bankruptcy Code, each Holder of an impaired Claim or equity
interest must either (a) accept a chapter 11 plan or (b) receive or retain under a chapter 11 plan
property of a value, as of the plan effective date, that is not less than the value such non-accepting
Holder would receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy
Code (often referred to as the “Best Interests Test”). To demonstrate that the proposed Third
Amended Joint Chapter 11 Plan of Liquidation (the “Plan”) satisfies the Best Interests Test, the
Plan Proponents, with the assistance of their restructuring advisors, have prepared the following
hypothetical liquidation analysis (the “Liquidation Analysis”), which is based upon certain
assumptions discussed in the Disclosure Statement (as defined herein) and in the accompanying
notes to the Liquidation Analysis.

The Plan Proponents believe that the Plan satisfies section 1129(a)(7) of the Bankruptcy Code.
This Liquidation Analysis and the conclusions set forth herein represent the Plan Proponents’ best
judgment regarding the results of such a liquidation. This Liquidation Analysis was prepared for
the sole purpose of assisting the Bankruptcy Court and Holders of impaired Claims or Interests in
making this determination and should not be used for any other purpose. Nothing contained in this
Liquidation Analysis is intended as or constitutes a concession or admission for any purpose other
than the presentation of a hypothetical chapter 7 liquidation analysis for purposes of meeting the
requirements of section 1129(a)(7) of the Bankruptcy Code. Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to them in the Plan and Disclosure
Statement, as applicable.

The Liquidation Analysis is shown on a consolidated basis and reflects the estimated cash
proceeds, net of liquidation-related costs, that would be realized if the Debtors liquidated under
chapter 7 of the Bankruptcy Code commencing on December 31, 2020. Also reflected for purposes
of comparison is an analysis of estimated cash proceeds available under the Plan.

There are certain estimates and assumptions underlying the analysis that, while considered
reasonable, are inherently subject to significant uncertainties and contingencies beyond the control
of the Plan Proponents and their advisors. Independent accountants have not examined or reviewed
the Liquidation Analysis. THERE CAN BE NO ASSURANCE THAT THE VALUES
REFLECTED IN THE LIQUIDATION ANALYSIS WOULD BE REALIZED IF THE
DEBTORS WERE, IN FACT, TO LIQUIDATE UNDER CHAPTER 7 OF THE
BANKRUPTCY CODE.

Methodology / Global Notes & Assumptions

The Plan Proponents prepared the Liquidation Analysis assuming that each of the Debtors’ current
chapter 11 cases convert to chapter 7 cases on December 31, 2020. The cash values referenced in
this liquidation analysis are based on the unaudited book values of the Debtors as of September
15, 2020.




                                              Exh. B-1
           Case 18-10601-MFW            Doc 3069      Filed 11/04/20      Page 78 of 103




The Liquidation Analysis assumes that the Debtors’ liquidation would commence under the
direction of a chapter 7 trustee. As the vast majority of the value is derived from cash on the
Debtors’ balance sheet and potential litigation proceeds, there would be minimal “liquidation of
assets” activities prior to moving on directly to claims analysis, prosecution of the litigation claims,
and distribution of value to creditors in accordance with the priorities established under the
Bankruptcy Code. It is assumed that those latter activities would occur over an 18-to-36 month
period, with the variability depending on the success of the litigation efforts.

The litigation outcomes illustrated in the Liquidation Analysis are not exhaustive of all potential
litigation outcomes in a hypothetical chapter 7 liquidation of the Debtors, as it is not possible to
predict all potential outcome permutations. Additionally, while the Plan contemplates a negotiated
settlement of all Claims against the Released Parties, in a hypothetical chapter 7 liquidation
scenario, the only significant unliquidated asset would be the Estates’ claims against the Debtors’
former directors and officers (the “D&O Claims”). The Plan Proponents have no way of predicting
or estimating the actual outcome of a litigation regarding the D&O Claims. Because the D&O
Claims are a much narrower set of Claims than those Claims being settled under the Plan, the
Liquidation Analysis assumes three liquidation scenarios: (1) the “High” scenario assumes that the
chapter 7 trustee is able to achieve 75% of the settlement economics as those proposed in the Plan;
(2) the “Medium” scenario assumes settlement economics at 50% of those in the Plan; and (3) the
“Low” scenario assumes settlement economics at 25% of those in the Plan. The three liquidation
scenarios are intended solely for the purpose of analysis and do not represent the actual views or
beliefs of the Plan Proponents with respect to the potential results of any litigation that may be
pursued by a Chapter 7 trustee related to or regarding the D&O Claims.

               THE OUTCOME OF ANY LITIGATION CONCERNING
                THE D&O CLAIMS IN A CHAPTER 7 SCENARIO IS
            HIGHLY SPECULATIVE AND UNCERTAIN AND THERE IS NO
           GUARANTEE THAT A CHAPTER 7 TRUSTEE WILL BE ABLE TO
            RECOVER ANY FUNDS ON ACCOUNT OF THE D&O CLAIMS

In the Liquidation Analysis it is assumed that proceeds realized from the liquidation of the Debtors’
unrestricted assets would be aggregated into a common distribution fund from which all General
Unsecured Claims receive pari passu recoveries from the distributable value, regardless of the
basis of their claim. This is contrary to the Plan scenario where Holders of Allowed Sexual
Misconduct Claims receive an amount certain from the Settlement and Holders of all other
Allowed General Unsecured Claims (e.g., trade claims) receive recoveries from a portion of the
Settlement and the proceeds from the sale of the Debtors’ remaining assets.

The Liquidation Analysis contains an estimate of the value of Claims that ultimately will become
Allowed Claims based on the Debtors’ Schedules and Statements and the Debtors’ books and
records as of September 15, 2020. The Debtors have not evaluated, nor has the Bankruptcy Court
determined, the amount of each such Claim. Accordingly, the final amount of Allowed Claims
may differ from the Claim amounts presented in this Liquidation Analysis. Priority and
administrative claims against the bankruptcy estate, including unpaid operating expenses and
accrued and unpaid professional fees allowed in these Chapter 11 Cases, are assumed to be fully
satisfied prior to satisfaction of any general unsecured claims in this Liquidation Analysis.




                                               Exh. B-2
           Case 18-10601-MFW          Doc 3069      Filed 11/04/20      Page 79 of 103




Per the Bankruptcy Court’s order entered on September 9, 2020 [Docket No. 2966], the
Bankruptcy Court established October 31, 2020 as the Tort Claims Bar Date, which is the deadline
by which Holders of Sexual Misconduct Claims were required to file proofs of claim in these
Chapter 11 Cases. As of November 1, 2020, sixty-five (65) Tort Claims have been filed. The
Liquidation Analysis assumes that all Tort Claims that have been filed are Sexual Misconduct
Claims with an average liquidated value of $2 million. Accordingly, the Liquidation Analysis
assumes a Sexual Misconduct Claims pool of $130 million.

The Liquidation Analysis further assumes that there are no recoveries from (1) the pursuit of any
potential preferential payments, fraudulent conveyances, or any other causes of action, or
(2) proceeds from the sale of remaining assets, both of which are expected to be the same under
either a chapter 7 or a chapter 11 scenario, and at any rate are believed to have de minimis value
to the Debtors’ estates.

The Liquidation Analysis assumes that all asset proceeds and creditor recoveries are nominal
amounts and does not consider the discounting of values over time, although it should be reiterated
that should the estates convert to a chapter 7, there will be an additional delay in realizing any
distributable value.




Specific Notes to the Liquidation Analysis

   a) Whereas the Plan scenario allocates funds to Sexual Misconduct Claims and the Debtors’
      estates per the terms of the Settlement, the Liquidation Analysis aggregates any settlement
      for the benefit of all general unsecured claims, as discussed in the Global Notes above.
      Taking into account the strengths and weaknesses of the potential claims and causes of
      action, as well as the substantial risks, costs and time delays associated with litigating these




                                             Exh. B-3
       Case 18-10601-MFW          Doc 3069     Filed 11/04/20     Page 80 of 103




   matters, the Liquidation Analysis assumes that the chapter 7 trustee will be able to recover
   25%, 50%, or 75%, of the aggregate direct consideration received by the Debtors under the
   Settlement on account of the D&O Claims, respectively, in Low, Medium, or High
   scenarios.

b) The Plan scenario assumes full collection via settlement of approximately $680,000 in
   disputed contract claims. The chapter 7 scenario assumes that the chapter 7 trustee will
   succeed in collecting only half of the disputed amount.

c) Cash balance in the main Estate account of approximately $2.9 million as of September
   15, 2020, plus approximately $1.2 million of estimated cash currently in external accounts
   that is expected to be repatriated to the Debtors prior to Confirmation.

d) The Liquidation Analysis assumes that the D&O Claims would be handled by plaintiff’s
   counsel for a contingency fee of 30% of any settlement or judgment amount. All of the
   professional fees required to complete the Settlement process in the Chapter 11 Cases
   scenario are accounted for above in the line item immediately below marked (e).

e) Expenses to administer the Sexual Misconduct Claims (e.g., proof of claim processing and
   telephone support services), as estimated by Epiq Bankruptcy Solutions, LLC, the
   proposed Sexual Misconduct Claims administrator.

f) Both the chapter 7 and Plan scenarios include estimated accrued and unpaid professional
   fees and other wind-down expenses paid or accrued through December 31, 2020. The
   chapter 7 scenario excludes a $250,000 transaction fee that would otherwise be due to the
   Debtors financial advisor upon Confirmation of the Chapter 11 Cases. The Plan scenario
   reflects a voluntary 5% reduction in fees incurred by the Estates’ professionals (other than
   Moelis & Company LLC).

g) Represents remaining payments on two material Administrative Claims that have been
   settled for smaller amounts and partially satisfied by payments from the Debtors.

h) Represents the Debtors’ current estimates based on recent claims work.

i) Assumes that the cost for a chapter 7 trustee and related professional fees and other
   expenses is equal to $2 million plus 3% of the estimated liquidation value.

j) Estimated judicial review expenses, assuming 10 elections at an expense of $100,000 each.

k) Assumed cost for the Liquidation Trust and related professional fee and other expenses.

l) Represents the Debtors’ current estimate based on recent claims work. The Plan Proponents
   have assumed that the amount of General Unsecured Claims in a chapter 7 would
   approximately equal those asserted in the Chapter 11 Cases.

m) As set forth in the Global Notes above, per the Bankruptcy Court’s order entered on
   September 9, 2020 [Docket No. 2966], the Bankruptcy Court established October 31, 2020
   as the Tort Claims Bar Date, which is the deadline by which Holders of Sexual Misconduct




                                         Exh. B-4
   Case 18-10601-MFW         Doc 3069      Filed 11/04/20    Page 81 of 103




Claims were required to file proofs of claim in these Chapter 11 Cases. As of November 1,
2020, sixty-five (65) Tort Claims have been filed. The Liquidation Analysis assumes that
all Tort Claims that have been filed are Sexual Misconduct Claims with an average
liquidated value of $2 million. Accordingly, the Liquidation Analysis assumes a Sexual
Misconduct Claims pool of $130 million.




                                    Exh. B-5
Case 18-10601-MFW   Doc 3069   Filed 11/04/20   Page 82 of 103




                       EXHIBIT C

     SEXUAL MISCONDUCT CLAIMS FUND PROCEDURES
             Case 18-10601-MFW        Doc 3069      Filed 11/04/20      Page 83 of 103




                    SEXUAL MISCONDUCT CLAIMS
          RESOLUTION PROCEDURES IN THE CHAPTER 11 CASES
 OF THE WEINSTEIN COMPANY HOLDINGS LLC AND ITS DEBTOR AFFILIATES

1.     PURPOSE

The purpose of this protocol is to provide for the distribution of funds to holders of Allowed Sexual
Misconduct Claims. This protocol does not apply to other Tort Claims, which shall recover solely,
if allowed, from the Liquidation Trust in accordance with the Plan and the Liquidation Trust
Agreement.

2.     DEFINITIONS

       2.1     Capitalized Terms

A capitalized term used but not defined herein shall have the meaning ascribed to it in the Plan or
the Bankruptcy Code and such definitions are incorporated herein by reference.

       2.2     Defined Terms

(a)    “Claims Examiner” means Simone Lelchuck and Jed Melnick of Melnick ADR, LLP.

(b)    “Claimant” means a Holder of an Allowed Sexual Misconduct Claim.

3.     RULES OF INTERPRETATION AND GENERAL GUIDELINES

       3.1     Sole and Exclusive Method With Respect to the Debtors
               and Former Representatives (other than Harvey Weinstein)

The Plan and this protocol shall together be the sole and exclusive method by which a Claimant
may seek monetary distribution on account of a Sexual Misconduct Claim against the Debtors
and/or Former Representatives; provided, however, that after a Sexual Misconduct Claim is
Allowed and liquidated in accordance with the procedures set forth herein, a Claimant shall have
the option to release Harvey Weinstein or to not release Harvey Weinstein and pursue an
action against him (but not any Released Party) in a court of competent jurisdiction.

Holders of Allowed Sexual Misconduct Claims who do not affirmatively elect to release Harvey
Weinstein shall receive 25% of the Liquidated Value of their Allowed Sexual Misconduct Claims
in consideration of the release of their Sexual Misconduct Claims against the Released Parties.

Holders of Allowed Sexual Misconduct Claims who affirmatively elect to release Harvey
Weinstein shall receive the full Liquidated Value of their Sexual Misconduct Claims.

       3.2     Conflict with Plan.

The terms of the confirmed Plan (as it may be amended) or the Confirmation Order shall prevail
if there is any conflict between the terms of the Plan and the terms of this protocol.




                                             Exh. C-1
             Case 18-10601-MFW        Doc 3069      Filed 11/04/20      Page 84 of 103




       3.3     Non-Compensatory Damages and Other Theories of Liability

In determining the distribution to any Claimant, punitive damages and damages that do not
compensate the Claimant shall not be considered or allowed, even if these damages could have
been considered or allowed under applicable non-bankruptcy law. While punitive damages may
be a tool for punishing behavior and deterring future similar behavior, taking potential punitive
and similar damages into account in the context of a limit pool settlement would increase
administrative costs and burdens and likely would benefit some Claimants to the detriment of other
Claimants.

       3.4     Withdrawal of Claims

A Claimant can irrevocably withdraw a Sexual Misconduct Claim at any time upon written notice
to the Claims Administrator. If a Claimant irrevocably withdraws a Sexual Misconduct Claim, the
Claimant shall forever be barred, estopped, and enjoined from asserting such Sexual Misconduct
Claim against each of the Debtors and the Released Parties and their respective property (or filing
a subsequent proof of claim with respect thereto), and each of the Debtors, the Former
Representatives, and their respective chapter 11 estates (as applicable), successors, and property
shall be forever released from any and all indebtedness or liability with respect to or arising from
such Sexual Misconduct Claim.

       3.5     Res Judicata Effect

The Claims Examiner’s determination with respect to a Sexual Misconduct Claim shall have no
preclusive, res judicata, judicial estoppel, or similar effect outside of the Chapter 11 Cases as to
any third party and, accordingly, the Claims Examiner’s determination may not be used by or
against any Claimant or Harvey Weinstein or any other third party in any other matter, case, or
proceeding.

The Claims Examiner’s determination and information or documents related thereto with respect
to a Sexual Misconduct Claim (i) shall not be offered, introduced, admitted, referenced, discussed
or otherwise disclosed to the judge, jury (any mediator(s) or arbitrator(s)) or any other finder of
fact in any non-bankruptcy lawsuit or proceeding concerning any Non-Released Claim for any
reason, except by a Released Party if necessary to prove entitlement to a credit against any amounts
owed in connection with a judgment, award, decree or other order with respect to any such
Non-Released Claim against any of the Released Parties, (ii) shall not have, and shall not be argued
by a Holder of Non-Released Claims to have, preclusive, binding, res judicata, estoppel, or
preemptive effect of any kind whatsoever with respect to the amount of any such Holder’s
Non-Released Claims, and (iii) shall not constitute an adjudication, judgment, trial, hearing on the
merits, settlement, resolution of or otherwise establish any parties’ liability or obligation for any
Non-Released Claims.

       3.6     Confidentiality and Privilege

All information that the Claims Examiner receives from any source about any Sexual Misconduct
Claim, including all documents submitted in support of a Sexual Misconduct Claim (e.g., medical
records), shall be held in strict confidence and shall not be disclosed absent an Order of the
Bankruptcy Court or the written consent of the Claimant (or such Claimant’s counsel of record).


                                             Exh. C-2
             Case 18-10601-MFW       Doc 3069      Filed 11/04/20    Page 85 of 103




All information that the Claims Examiner receives from any Claimant (including from counsel to
such Claimant) shall be subject to a mediation privilege and receipt of such information by the
Claims Examiner shall not constitute a waiver of any attorney-client privilege or attorney
work-product claim or any similar privilege or doctrine.

4.     SEXUAL MISCONDUCT CLAIMS EXAMINER

Simone Lelchuck and Jed Melnick of Melnick ADR, LLP have been appointed as the Claims
Examiner under the terms of this protocol and an order of the Bankruptcy Court. The Claims
Examiner shall conduct a review of each of the Sexual Misconduct Claims and, according to the
guidelines set forth in section 5 below, make determinations upon which individual monetary
distributions will be made subject to the Plan. The Claims Examiner’s review as to each Claimant
shall be final, subject only to: (1) reconsideration and judicial review as set forth in section 8
below; and (2) the option to not release Harvey Weinstein and pursue an action against him (but
not any Released Party) in a court of competent jurisdiction as set forth in section 9 below.

5.     PROCEDURE FOR ALLOCATION
       AMONG ALLOWED SEXUAL MISCONDUCT CLAIMS

       5.1     Proof of Sexual Misconduct Claim

As set forth in the Plan, upon the Effective Date of the Plan, the Debtors shall serve each person
that filed a proof of claim asserting a Sexual Misconduct Claim with a long form proof of claim
(the “Long Form Proof of Claim”). Holders of Sexual Misconduct Claims must submit the Long
Form Proof of Claim to the Claims Examiner within 60 days following the Effective Date of the
Plan.

The Claims Examiner shall consider all of the facts and evidence presented by the Claimant in the
Claimant’s filed Long Form Proof of Claim.

By a date to be established by the Claims Examiner and upon written request by a Claimant or
such Claimant’s counsel of record, the Claims Examiner may interview any Claimant; provided
that any face to face interview shall be conducted by video conference.

       5.2     Guidelines for Allocation for Allowed Sexual Misconduct Claims

               (a)    Initial Evaluation

Each Sexual Misconduct Claim will be evaluated by the Claims Examiner. Before making a final
determination regarding a particular Sexual Misconduct Claim, the Claims Examiner shall
consider the degree to which the Claimant has proven by a preponderance of the evidence that the
sexual misconduct was perpetrated by Harvey Weinstein. The Claims Examiner will evaluate all
evidence provided by the Claimant or otherwise available to the Claims Examiner that may
enhance or diminish the overall reliability of any asserted Sexual Misconduct Claims.

The Long Form Proof of Claim shall require Claimants to disclose whether such Claimant
previously entered into a settlement agreement or executed a release of liability with any of the
Released Parties and/or Harvey Weinstein relating to the Sexual Misconduct Claim, the date of


                                            Exh. C-3
           Case 18-10601-MFW            Doc 3069       Filed 11/04/20         Page 86 of 103




the settlement or release, and to provide a copy of such agreement upon request of the Claims
Examiner on a confidential basis. Claimants who previously entered a settlement agreement or
release of liability with any Released Party and/or Harvey Weinstein relating to a Sexual
Misconduct Claim may only recover for conduct that occurred after the date of the settlement or
release of liability; provided, however, releases contained in ordinary course of business
employment separation agreements shall not be a basis to disallow a Sexual Misconduct Claim.

               (b)       Evaluation Factors

The Claims Examiner will review a Claimant’s Long Form Proof of Claim and any accompanying
evidence according to the guidelines below (the “Point Guidelines”). The Point Guidelines are
illustrative of the various types and impacts of conduct, but are not meant to be a complete or
conclusive description of all possible fact patterns for which the Claims Examiner may assign
points. In evaluating a Claim, the Claims Examiner shall consider the totality of the circumstances
of the Sexual Misconduct Claim. The Claims Examiner will also consider the likelihood that the
Claimant would have been able to prove such Claimant’s claims in court, including the application
of relevant statutes of limitation and any other relevant considerations. The fact that a claim may
be time-barred under the relevant statute of limitations shall not be used as a total bar to recovery
on the Sexual Misconduct Claim.

The Claims Examiner will determine a Point Award in accordance with the Point Guidelines.
The total number of points for which a Claimant may qualify is 100 points.

                              NATURE OF PHYSICAL SEXUAL MISCONDUCT CLAIM
                                          MAXIMUM 60 POINTS
   No.     Factor                         Examples
   1.      Type of alleged conduct        Unwanted penetration of any kind, including oral, anal, or vaginal.

                                          Unwanted sexualized touching, such as being touched by Harvey
                                          Weinstein, being coerced or forced to touch Harvey Weinstein, or
                                          forced or coerced to masturbate in front of Harvey Weinstein.

                                          Indecent exposure, such as being exposed to Harvey Weinstein’s
                                          nudity, partial nudity, or to him masturbating, or being forced or
                                          coerced by Harvey Weinstein to remove clothing to expose
                                          breast(s), buttocks, or genitals.
   2.      Frequency and duration         Number of physical encounters.
   3.      Direct physical injury         Unwanted penetration of any kind, including oral, anal, or vaginal;
                                          unwanted sexualized touching, such as being touched by Harvey
                                          Weinstein, being coerced or forced to touch Harvey Weinstein, or
                                          forced or coerced to masturbate in front of Harvey Weinstein; or
                                          bruises, scarring, internal or external injuries.




                                               Exh. C-4
      Case 18-10601-MFW             Doc 3069      Filed 11/04/20         Page 87 of 103




4.    Control of environment         Imprisonment whereby Claimant was physically prevented from
                                     leaving the environment, such as being locked in a room in an
                                     enclosed space without an easy form of exit (e.g., an airplane or a
                                     hotel room); and/or the Claimant was transported to a location at
                                     Harvey Weinstein’s direction or invitation and then prevented
                                     from leaving. Other examples include being physically restrained
                                     by Harvey Weinstein or an attempted or actual sexual assault
                                     forced the Claimant to lock herself into a room.
                     NATURE OF NON-PHYSICAL SEXUAL MISCONDUCT CLAIM
                                   MAXIMUM 30 POINTS
No.   Factor                         Examples
5.    Stalking                       Repeated contact by or communication from Harvey Weinstein
                                     (e.g., in-person, via text messages, email, or phone, or through
                                     intermediaries) after declining, avoiding, or expressing reluctance
                                     to communicate or meet with Harvey Weinstein.

                                     Unplanned, unannounced, or otherwise unwelcome visits by
                                     Harvey Weinstein at Claimant’s residence, lodging, or workplace.

                                     Claimant was followed, investigated, or otherwise targeted by
                                     private investigators retained by or on behalf of Harvey Weinstein.
6.    Type of non-physical sexual    Verbal sexual harassment may include being asked, explicitly or by
      misconduct                     implication, to engage in sexual acts or sexual conduct, being
                                     subjected to comments about a person’s physical attractiveness,
                                     being called or exposed to gendered epithets, being subjected to
                                     insults based on sex stereotypes (i.e., comments like women are
                                     only good for getting married and having children, derogatory
                                     comments about menstruation, etc.)

                                     Employment or professional opportunity conditioned on
                                     performing gendered personal tasks for Harvey Weinstein outside
                                     of and in addition to the Claimant’s profession, including those
                                     tasks that involved exposure to Harvey Weinstein’s sexual
                                     encounters (such as obtaining or having to store or otherwise
                                     handle penile dysfunction medication for Harvey Weinstein or
                                     cleaning rooms following Harvey Weinstein’s sexual encounters).
7.    Frequency and duration         Number of occurrences, including whether Claimant was
                                     employed by the Debtors.
8.    Employment retaliation         Unfavorable employment terms or denial of professional
                                     opportunity after the Claimant complained, whether in writing or
                                     orally, about Harvey Weinstein’s sexual misconduct, sexual
                                     harassment, and/or sexual discrimination to Harvey Weinstein or
                                     others in the workplace, including human resources personnel.




                                          Exh. C-5
                Case 18-10601-MFW             Doc 3069       Filed 11/04/20         Page 88 of 103




                                           IMPACT OF SEXUAL MISCONDUCT
                                               MAXIMUM 10 POINTS
   No.          Factor                          Examples
   9.           Emotional distress              Mental health problems and other emotional trauma, whether or
                                                not diagnosed or treated, including: paranoia, depression,
                                                substance abuse, suicide attempt or suicidal ideation, self-harm,
                                                anxiety, flashbacks, post-traumatic stress disorder, damage to
                                                personal or familial relationships, and difficulty in obtaining or
                                                maintaining employment due to mental or emotional condition
                                                resulting from incident(s).
   10.          Economic harm                   Economic harm including monetary loss attributable to retaliation,
                                                termination, or denial of professional opportunity by Harvey
                                                Weinstein for resisting or refusing to acquiesce to Harvey
                                                Weinstein’s sexual conduct or demands or for complaining about
                                                such conduct or demands.
                                       ADJUSTMENTS TO POINT AWARDS
                         MAXIMUM +/- 20 POINTS (UP TO A MAXIMUM OF 100 TOTAL POINTS)
   No.          Factor                          Examples
   11.          Age                             Age of claimant at time of abuse.
   12.          Litigation                      What was the outcome of prior litigation? What is the current
                                                status of pending litigation?
   13.          Corroborating evidence          Items such as documents, emails, text messages, videos, receipts,
                                                hotel folios, itineraries, travel records, event tickets, etc.
   14.          Limitation on Damages in        Are there any limits on compensatory damages in the applicable
                Applicable Jurisdiction         jurisdiction?
                                     DOWNWARD ADJUSTMENTS TO POINT AWARDS
                                            MAXIMUM - 35 POINTS
        No.     Factor                          Examples
   15.          Limitations                     What is or would be the applicable statute of limitation? Is the
                                                claim timely on its face under the applicable statute of limitations?
                                                Are there reasons why, notwithstanding a claim's apparent
                                                untimeliness the claim may not be time – barred, after all? Would
                                                the law applicable in the relevant jurisdiction lead to the
                                                conclusion that there is a reasonable expectation of the time bar
                                                being set aside?



          5.3         Joint or Several Liability Issues Not Applicable

The primary function of the Sexual Misconduct Claim evaluation is to facilitate the fair and
equitable division of the proceeds of this settlement among the various Claimants. Accordingly,
there will be no consideration of joint or several liability issues vis-à-vis non-Debtor individuals
or entities that may potentially be liable for the Sexual Misconduct Claim.




                                                     Exh. C-6
             Case 18-10601-MFW       Doc 3069      Filed 11/04/20    Page 89 of 103




6.     MINIMUM DISTRIBUTION

Notwithstanding anything to the contrary herein or in the Plan, every holder of an Allowed Sexual
Misconduct Claim shall receive a distribution of at least $7,500. The Claims Examiner, however,
shall have the discretion to apply downward adjustments to the minimum distribution amount
based on the total number of Sexual Misconduct Claims.

7.     MONETARY DISTRIBUTION

Once the Claims Examiner determines each Claimant’s Point Award, the Claims Administrator
shall then calculate the value of each Point Award. Each Claimant’s Point Award value will be
determined by dividing (x) the total amount of dollars in the Sexual Misconduct Claims Fund
(approximately $17 million) by (y) the total number of points among all of the Point Awards, the
result of which will be the value of one point (the “Point Value”). The Claims Administrator will
then multiply the Point Value by each Claimant’s Point Award to calculate the Liquidated Value
of the Claimant’s Sexual Misconduct Claims. By way of example, if there are 100 claimants, with
Point Awards totaling 7,500 points and a total settlement fund of $17 million, each point would be
valued at $2,266.67 and a Claimant with 75 points would be allocated $170,000. Claimants who
receive a Point Award of zero points shall not be eligible to receive any monetary distribution,
provided, however, such Claimants may seek reconsideration of their Point Award pursuant to the
process set forth in Section 9 below.

At the conclusion of the claims determination process, as set forth in Section 8 below, the Claims
Administrator shall make a monetary distribution to Holders of Allowed Sexual Misconduct
Claims in accordance the written payment instructions provided to the Claims Administrator on
the Long Form Proof of Claim. Although the Claims Administrator is authorized to make interim
distributions, the final monetary distribution will depend on (a) the number of Electing Judicial
Claimants (defined below) and (b) the conclusion of all Final Judicial Determinations (defined
below).

The Plan Proponents anticipate that an interim distribution will be made within approximately 7
months from the Effective Date of the Plan.

8.     NOTICE OF SEXUAL MISCONDUCT CLAIMS DETERMINATION

       8.1     Claim Determination

After the Claims Examiner has fully evaluated all Sexual Misconduct Claims and the Claims
Administrator has calculated the Liquidated Value of each Claimant’s Sexual Misconduct Claims,
the Claims Administrator shall notify each Claimant in writing (the “Determination Notice”) of
their Point Award and the estimated Liquidated Value with respect to their Sexual Misconduct
Claims (the “Claims Determination”).

The Claims Administrator shall mail the Determination Notice to the Claimant or such Claimant’s
counsel of record, or in the case of unrepresented parties, to the last address based on the
Claimant’s filed proof of claim. Upon mailing of a Claimant’s Determination Notice where such
Claimant is issued a Point Award of one or more points, such mailing shall constitute a
withdrawal



                                            Exh. C-7
              Case 18-10601-MFW             Doc 3069         Filed 11/04/20        Page 90 of 103




of the Settlement Parties’ objections to such Claimant’s Sexual Misconduct Claims (if any) and
such Claimant’s Sexual Misconduct Claims shall be deemed Allowed Sexual Misconduct Claims.

 If a Claimant receives a Point Award of zero points and is therefore ineligible for monetary
distribution, the Claims Determination will explain the reason(s) for such Point Award. Upon
mailing of a Claimant’s Determination Notice where such Claimant is issued a Point Award of
zero points, such mailing shall constitute an objection to the allowance of such Claimant’s Sexual
Misconduct Claims. If such Claimant fails to seek reconsideration as set forth in Section 8.2
below, such Claimant’s Sexual Misconduct Claims shall be deemed Disallowed Sexual
Misconduct Claims.

        8.2      Reconsideration

The Determination Notice shall be final and non-appealable unless the Claimant makes a timely
request for the Point Award to be reconsidered by the Claims Examiner. The Claimant may request
reconsideration of the Point Award by delivering a written request for reconsideration to the
Claims Examiner within 14 calendar days after the date of mailing of the Determination Notice.
The Claimant, with the request for reconsideration, may submit additional evidence and argument
in support of such request upon a showing that such additional information was not previously
available or was not previously provided to the Claims Examiner. If a Claimant fails to request
reconsideration within 14 calendar days after the date of mailing of the Determination Notice, the
Claims Examiner’s determination shall become final and non-appealable, provided, however, a
Claimant shall have the option to not release Harvey Weinstein and pursue an action against
him (but not any Released Party) in a court of competent jurisdiction in accordance with
section 9 below.

If a Claimant makes a timely request for reconsideration, after reconsideration of the Claims
Determination by the Claims Examiner, the Claims Administrator will issue a notice (a
“Reconsideration Notice”) of the outcome of its decision (the “Final Claims Determination”).
If the Claimant accepts the Final Claims Determination, such Final Claims Determination shall be
final and non-appealable; provided, however, a Claimant shall have the option to not release
Harvey Weinstein and pursue an action against him (but not any Released Party) in a court
of competent jurisdiction in accordance with section 9 below.

        8.3      Judicial Review of Point Award

Claimants that reject the Final Claims Determination may appeal the Final Claims Determination
to the District Court. 1

Election of Judicial Review. Within 14 days after a Claimant receives a Reconsideration Notice
(the “Election Deadline”), such Claimant must (i) notify the Claims Administrator of the
Claimant’s intent to seek judicial review of Final Claims Determination (“Judicial Review”) by
submitting a written notice to the Claim Administrator (a “Judicial Review Election Notice”) and
(ii) file a copy of such Judicial Review Election Notice with the District Court. Claimants who

1
    Nothing in these procedures shall be deemed a waiver or modification of a Claimant’s right to a trial by jury as
    to Harvey Weinstein.



                                                     Exh. C-8
           Case 18-10601-MFW           Doc 3069      Filed 11/04/20     Page 91 of 103




fail to submit and file a Judicial Review Election Notice by the Election Deadline shall be deemed
to accept the Final Claims Determination, and such Final Claims Determination shall become final,
binding, non-appealable and not subject to review by any Court.

Claimants who submit and file a Judicial Review Election Notice by the Election Deadline
(“Electing Judicial Claimants”) shall have no right to receive any distribution from the Sexual
Misconduct Claims Fund absent the issuance of an order or judgment of the District Court
confirming or revising the Point Award for such Claimant’s Sexual Misconduct Claims that are no
longer subject to appeal and for which no appeal is pending (a “Final Judicial Determination”).

Limited Scope of Judicial Review. The Judicial Review shall be limited to the Final Claims
Determination and the Point Award thereunder; provided, however, the District Court shall have
plenary review of the Final Claims Determination and Point Award thereunder. The maximum
points that the District Court may award on account of a Sexual Misconduct Claim is 100 points.

Recovery Limited to Final Judicial Determination. To the extent that a Claimant’s Final Judicial
Determination with respect to such Claimant’s Sexual Misconduct Claims results in a Point Award
that is more or less than the Point Award in the Final Claims Determination, the Claimant will
receive payment from the Sexual Misconduct Claims Fund that will be based on the Point Award
of the Final Judicial Determination.

Consolidation of Judicial Reviews. Subject to notice and a hearing and at the discretion of the
District Court, all judicial review proceedings elected pursuant to this Section 8.3 may be heard
and determined in one or more consolidated proceedings to the extent practicable, in a manner
acceptable to the District Court, and in accordance with applicable law.

Attorneys’ Fees and Expenses. Electing Judicial Claimants shall be required to pay their own
attorneys’ fees and expenses in connection with the Judicial Review. The Plan Proponents have
structured these Sexual Misconduct Claims Resolution Procedures in a manner that is intended to
reduce administrative costs and attorneys’ fees attendant to administering the Sexual Misconduct
Claims Fund including, but not limited to, retaining the Claims Examiner and Claims
Administrator in a pro bono capacity, which thereby maximizes the amount of funds available for
distribution to Claimants. The Judicial Review process is included for the benefit of all Claimants
and to comport with applicable law. Accordingly, all attorney’s fees and expenses of the Claims
Administrator and/or Claims Examiner in connection with the Judicial Review shall be paid from
the Sexual Misconduct Claims Fund. To the extent there are pending Judicial Reviews at the time
of any interim distribution from the Sexual Misconduct Claims Fund, the Claims Administrator
shall create a reserve for its expected attorney’s fees and expenses related to such Judicial Reviews.

9.     ELECTION TO RELEASE HARVEY WEINSTEIN

Upon the later of (i) the Claims Determination; (ii) a Final Claims Determination; or (ii) a Final
Judicial Determination, the Claims Administrator shall provide each Claimant with the option to
release Harvey Weinstein or to not release Harvey Weinstein and pursue an action against him
(but not any Released Party) in another court of competent jurisdiction (including the right to a
jury trial) (the “Election Notice”). The Election Notice shall include the estimated minimum
Liquidated Value of a Claimant’s Allowed Sexual Misconduct Claims.



                                              Exh. C-9
          Case 18-10601-MFW          Doc 3069      Filed 11/04/20     Page 92 of 103




Claimants who do not affirmatively elect to release Harvey Weinstein shall receive 25% of
the Liquidated Value of their Allowed Sexual Misconduct Claims in consideration of the
release of their Sexual Misconduct Claims against the Released Parties (except the Insurance
Companies as it relates to such Claimant’s Sexual Misconduct Claims against Harvey
Weinstein).

Claimants who affirmatively elect to release Harvey Weinstein shall receive the full
Liquidated Value of their Sexual Misconduct Claims in consideration of the release of their
Sexual Misconduct Claims against the Released Parties and Harvey Weinstein.

Claimants must return the Election Notice to the Claims Administrator within 14 calendar days
after the date of mailing of the Election Notice. If a Claimant does not affirmatively elect to
release Harvey Weinstein (a “Non-Releasing Claimant”), such Non-Releasing Claimant shall
receive 25% of the Liquidated Value of its Allowed Sexual Misconduct Claims and pursue an
action against Harvey Weinstein (but not any Released Party) in another court of competent
jurisdiction.

For each Non-Releasing Claimant, the remaining 75% of the Liquidated Value of their Allowed
Sexual Misconduct Claim shall be allocated to a reversionary fund for the benefit of the Insurance
Companies.

10.    ELECTION TO IMMEDIATELY PURSUE HARVEY WEINSTEIN

Notwithstanding anything to the contrary contained herein, a Claimant may, upon a preliminary
showing of a valid Sexual Misconduct Claim, elect on the Long Form Proof of Claim to receive
the minimum distribution amount ($7,500), waive all further rights with respect to the Sexual
Misconduct Claims Fund, and immediately pursue an action against Harvey Weinstein (but not
any Released Party) in another court of competent jurisdiction.




                                           Exh. C-10
Case 18-10601-MFW   Doc 3069   Filed 11/04/20   Page 93 of 103




                       EXHIBIT D

              COVERAGE DISPUTE LETTERS

                        [SEALED]
  Case 18-10601-MFW   Doc 3069   Filed 11/04/20   Page 94 of 103




                         EXHIBIT E

CURRICULUM VITAES OF SEXUAL MISCONDUCT CLAIMS EXAMINERS
10/31/2020                Case 18-10601-MFW           Doc 3069
                                                       Simone        Filed
                                                              K. Lelchuk     11/04/20
                                                                         w/footer            Page 95 of 103
                                                                                  — Melnick ADR




      Melnick ADR                                     HOME COVID TEAM NEWS AND PUBLICATIONS CONTACT




      Simone Lelchuk, Esq. has been a full-time mediator, arbitrator, and special
      master since 2014.

      She has been involved in successfully mediating and managing multi-party and
      multi-faceted cases, with billions of dollars in aggregate settlements. She has
      comprehensive experience in ADR process design and the allocation of settlement
      funds. The matters Simone works on span many areas of the law: insurance
      coverage (D&O, E&O, and Representations & Warranties), sexual harassment,
      sexual discrimination, Title IX, litigation funding, professional liability, financial and
      accounting cases, antitrust, bankruptcy, and securities and derivatives. She prides
      herself on her ability to ascertain and comprehend legal and factual issues quickly,
      and manage large, complex ADR processes efficiently and objectively.

      In addition to working on her own matters, Simone also collaborates with Judge
      Daniel Weinstein (ret.) and Jed D. Melnick, Esq., as well as other esteemed neutrals
      throughout the country, on both mediations and the allocation of settlement funds.

      Prior to becoming a neutral, Simone worked in private practice at a large New York
      City law firm (Kasowitz Benson Torres LLP), where she worked in both litigation and
      transactional groups. Before practicing law, Simone was a valuation consultant at
      KPMG LLP. Simone’s experience at KPMG allowed her to grow adept at not only
      understanding complicated processes and detailed financial data, but also
      organizing such processes and data cohesively, conducting analysis to define key
      insights, and presenting findings in a comprehensible manner to ensure buy-in and
      alignment. She received her juris doctor from the Benjamin N. Cardozo School of
      Law in New York City and her Bachelor’s Degree from Ohio University.




https://www.melnickadr.com/simone-k-lelchuk-wfooter                                                           1/4
10/31/2020                Case 18-10601-MFW           Doc 3069
                                                       Simone        Filed
                                                              K. Lelchuk     11/04/20
                                                                         w/footer            Page 96 of 103
                                                                                  — Melnick ADR

      REPRESENTATIVE                                                 REPRESENTATITVE ARBITRATIONS
      SPECIAL/SETTLEMENT
      MASTER ROLES                                                       • Various fee allocation arbitrations
                                                                           among derivative plaintiffs
             • Co-Special Master in the                                  • Plan of Allocation of a Settlement
               James Square facility
                                                                           Fund between Section 10(b) and
               (assisted living facility)
                                                                           Section 11 plaintiffs
               class action settlement
             • Deputy Special Master in In                           PUBLICATIONS
               re UCBH Holdings, Inc.
                                                                         • Co-Author with Jed D. Melnic,
             • Deputy Settlement Master                                    “Video Conferencing and Mediating
               in In re Auto Parts Antitrust                               Complex Disputes in the New
               Litigation                                                  Normal: Settlements Don’t Need to
                                                                           Wait,” New York Law Journal,
      REPRESENTATIVE                                                       March 2020.
      MEDIATIONS
                                                                         • Co-Author with Jed D. Melnick, “Go
             • Antitrust - In re Auto Parts                                Work Your Magic,” American Bar
               Antitrust Litigation                                        Association, Fall 2017.
             • Assault / Harassment                                      • How to Mediate Like a Pro, TYL
               Cases - Class Action                                        Magazine/American Bar
               settlement of various                                       Association, August 2015.
               Plaintiffs and the NYAG
               against Harvey Weinstein                              BACKGROUND & EDUCATION
               and other Defendants, and
               Weinstein’s related                                       • Active Member, State Bar of New
               companies, and other                                        York
               Defendants; Mass action of                                • Kasowitz Benson Torres LLP,
               elder abuse claims by                                       2010-2014
               residents and residents’
                                                                         • KPMG LLP (Economic Valuation
               families brought against the
                                                                           Services Group), 2005-2007
               parent company of an
               assisted living facility; the                             • President of the Cardozo Dispute
               mediation and resolution of                                 Resolution Society
               multiple issues related to                                • Editor, Cardozo Journal of Conflict
               Church abuse cases                                          Resolution
             • Bankruptcy / Trustee - In re                              • Certificate in Dispute Resolution
               Fresh & Easy, LLC                                           from Kukin Program for Conflict
             • Consumer Class Actions -                                    Resolution at Benjamin N. Cardozo
               Kinder, Deborah, et al. vs.                                 School of Law
               Meredith Corporation, et al.                              • Member of The Mediation Clinic at
             • Coverage Litigation -                                       the Benjamin N. Cardozo School of
               extensive experience with                                   Law
               D&O, E&O, and                                             • J.D., Benjamin N. Cardozo School
               Representation & Warranty                                   of Law, 2010
               policies

https://www.melnickadr.com/simone-k-lelchuk-wfooter                                                              2/4
10/31/2020            Case 18-10601-MFW               Doc 3069
                                                       Simone        Filed
                                                              K. Lelchuk     11/04/20
                                                                         w/footer            Page 97 of 103
                                                                                  — Melnick ADR

             • Cryptocurrency Disputes -                                  • B.B.A., summa cum laude Ohio
               SIM card theft that led to                                     University, 2005
               the loss of certain
               cryptocurrency assets
             • Entertainment & IP
               Disputes - a dispute
               between a professor and
               his textbook publisher
               related to alleged royalties
               owed and other IP-related
               issues.
             • Litigation Funding Disputes
               - a dispute about the
               enforceability of a litigation
               funding agreement
             • Mergers & Acquisitions -
               JAC Holding Enterprises,
               Inc., et al. vs. Atrium
               Capital Partners, LLC
             • Securities Class Actions -
               In re Urban Outfitters, Inc.
               Securities Litigation
             • Title IX Matters - various
               mediations with educational
               institutions regarding
               compliance with Title IX




              Back to Team




                                                                                           COVID
      Melnick ADR
                                                                                           Team

                                                                                           News and
                                                                                           Publications

                                                                                           Contact


https://www.melnickadr.com/simone-k-lelchuk-wfooter                                                           3/4
Case 18-10601-MFW   Doc 3069   Filed 11/04/20   Page 98 of 103
                     Case 18-10601-MFW                 Doc 3069         Filed 11/04/20         Page 99 of 103




                                                 Jed D. Melnick, Esq.
                                                 Case M anager
                                                 Doug Duzant
                                                 T: 212-607-2787
                                                 F: 212-228-0222
                                                 620 Eighth Avenue, 34th Floor, New York, NY 10018
                                                 dduzant@jamsadr.com




Biography
Jed is available to conduct virtual mediations, arbitrations and other ADR proceedings on Zoom and other online
platforms.

Jed D. M elnick, Esq. serves as a M ediator and Special M aster in complex business litigation
pending throughout the United States and internationally. Jed is highly respected for his ability to
successfully resolve disputes with patience, persistence, and creativity. Since becoming a full-time
mediator in 2005, Jed has resolved over one thousand disputes, with an aggregate value in the billions of
dollars. Specifically, Jed has extraordinary skill in resolving multi-party complex disputes, especially when they
involve highly sensitive issues and difficult parties. Among numerous recognitions, two recent honors include
Jed’s twice being awarded the distinction of being an ADR Champion by the The National Law Journal as well as
being invited to speak about “Mediation Strategies for Judges” as the closing presenter at the annual Delaware
Judiciary retreat.

Jed often utilizes a team approach to mediation, which allows him to maintain a practice with the highest level of
responsiveness, performance, and results. As part of Jed’s team approach, and when appropriate, Jed relies on
respected neutral experts to complement him and assist the involved parties by providing efficient and effective
feedback on intricate accounting, insurance, economic, appraisal and environmental issues.

Jed’s detailed list of representative matters is included below, but several of his more high-profile matters
include: much of the litigation related to the Adelphia and Lehman bankruptcies, British Petroleum Securities
Litigation, and Auto Parts Antitrust Litigation (currently part of the Settlement Master’s team). Jed successfully
mediated creditor claims against Dewey & LeBoeuf LLP’s former chairman in the firm’s Chapter 11 filing. Jed
was also appointed by Judge Lewis Kaplan of the United States District Court for the Southern District of New
York to serve as a mediator for the Lehman ADR Derivative Contract Program. Additionally, Jed was responsible
for the successful mediation of a pro bono case between the Disability Rights Advocates and the New York City
Taxi and Limousine Commission, which led to a historic settlement raising the number of handicap accessible




                                         Jed D. Melnic k, Esq. | JAMS Neutral | General Biography
      NY Times Building • 620 8th Ave • 34th Floor • New York, NY 10018 • Tel 212-751-2700 • Fax 212-751-4099 • www.jamsadr.c om
                                                                 Page 1 of 5
                      Case 18-10601-MFW                Doc 3069         Filed 11/04/20          Page 100 of 103
taxi cabs from less than 5% of the fleet to 50% of the fleet by 2020. This settlement led the Judge overseeing
the case to issue a statement proclaiming: “[T]his is one of the most significant acts of inclusion in this city since
Jackie Robinson joined the Brooklyn Dodgers.”




Representative Matters

      Antitrust M atters
            In re Polyurethane Foam Antitrust Litigation
            In re Processed Egg Products Antitrust Litigation
            Auto Parts Antitrust Litigation
            In re Lithium Ion Batteries Antitrust Litigation
      Bankruptcy / Trustee M atters (Chapter 7 and Chapter 11)
            Adelphia Recovery Trust v. Bank of America, NA
            Hunter Wise Commodities LLC re Commodity Futures Trading Commission enforcement actions
            In re LB Litigation Trust (Lyondell)
            In re Universal Health Care Group, Inc.
            In re Fresh & Easy, LLC
      Chinese Securities Litigation
            In re HQ Sustainable Maritime Indus., Inc. Securities and related Derivative Litigation
            In re China Mobile Games & Entertainment Group, Ltd. Securities Litigation
            China MediaExpress Holdings, Inc., by Karl P. Barth as Receiver vs. American Home Assurance
            Company
      Contract Disputes
            A dispute between a South American farming conglomerate and its investors involving complex
            issues related to international law and land use.
            A dispute between a major defense contractor and a uranium mining company over contracts
            related to the price of uranium.
            A dispute between one of the world’s largest car manufacturers and the plant producing batteries
            for cutting edge hybrid SUV vehicles – involving a three-day mediation in Alabama in tandem with
            the Federal Judge overseeing the matter.
      Consumer Class Actions
            Sullivan v. Wenner Media LLC
            Kinder, Deborah, et al. vs. Meredith Corporation, et al.
            Friske v. Bonnier Corporation
            Krivy, Sophia vs. Jean Madeline Education Center of Cosmetology, et al.
            Mouzon v. Radiancy, Inc.
      Coverage Litigation
            Hundreds of mediations involving Fortune 500 companies and Wall Street banks and those
            organizations’ respective carrier(s) related to D&O, E&O, Casualty and Fidelity policies. Examples
            of these mediations include: LB (Lyondell) Litigation Trust, Carlyle, Adelphia and MF Global.
            Disability policies (In re UnumProvident Corp)
            Auto policies (involving an Arizona Damron Agreement)
            Maritime policies
            Representations & Warranty policies
      Delaware Litigation
            In re Cornerstone Therapeutics Inc. Stockholder Litigation
            In re CNX Gas Corporation Shareholders Litigation
            Makover, M.D., Michael E. vs. Gopinathan, M.D., Govindan (co-mediated with Vice Chancellor Sam
            Glasscock III)
            In re TIBCO Software Inc. Stockholders Litigation
      Entertainment and Intellectual Property
            A dispute between a professor and his textbook publisher related to alleged royalties owed and
            other IP-related issues.
            A highly sensitive mediation related to the personal matters of a media mogul.
            A bankruptcy dispute involving the financing and regulatory interests of Digital Domain Media.
            Fraud claims between a group of private equity promoters and a film financing venture.



                                          Jed D. Melnic k, Esq. | JAMS Neutral | General Biography
       NY Times Building • 620 8th Ave • 34th Floor • New York, NY 10018 • Tel 212-751-2700 • Fax 212-751-4099 • www.jamsadr.c om
                                                                  Page 2 of 5
               Case 18-10601-MFW                Doc 3069         Filed 11/04/20          Page 101 of 103
       A legal malpractice matter involving an underlying copyright claim between a major music label and
       its counsel.
ERISA and Employment Litigation
       A confidential employment dispute between a nuclear scientist and a defense contractor.
       Fiduciary Counselors, Inc. v. Magnuson
       In re Comcast Corporation Litigation
False Claims Act and Qui Tam: Jed mediates cases involving FCA, qui tam, whistleblower, and related
claims at issue, including complex insurance coverage matters related thereto. These disputes involve:
national advertising companies, military contracts, the national polling agency, and contracts involving
government agencies including FEMA and the U.S. Mint and the State Department.
       United States of America, ex rel., et al. vs. Galena Biopharma, Inc., et. al.
       Gallup, Inc. vs. Greenwich Insurance Company (insurance coverage related thereto)
       Zurich American Insurance Co. vs. GSD&M Idea City LLC (insurance coverage related thereto)
Government M atters
       FDIC, as receiver for Orion Bank of Naples, Florida vs. U.S. Specialty Insurance Co., et al.
       Federal Deposit Insurance Corporation as Receiver for United Western Bank vs. Berling, Charles
       J., et al.
       In re Department of Labor Investigation (MagnaCare Holdings, Inc.)
       In re First Farmers Financial
M aritime: Jed has experience mediating both insurance coverage disputes involving maritime insurance
policies and the underlying maritime dispute.
M ergers and Acquisitions
       Kinder Morgan Acquisition: In re El Paso Corporation Shareholder Litigation
       The Dominion Transaction: In re CNX Gas Corporation Shareholders Litigation
       JAC Holding Enterprises, Inc., et al. vs. Atrium Capital Partners, LLC
Pharmaceutical / Healthcare Related M atters
       Chelsea Therapeutics International, Ltd. Securities Litigation
       In re Spectrum Pharmaceuticals, Inc. Securities Litigation
       In re Cornerstone Therapeutics Inc. Stockholder Litigation
       In re Department of Labor Investigation (MagnaCare Holdings, Inc.)
       In re Amicus Therapeutics, Inc. Securities Litigation
Securities Class Actions
       In re Wachovia Preferred Securities and Bond/Notes Litigation
       In re Lehman Brothers Equity/Debt Securities Litigation
       In re BP p.l.c. Securities Litigation
       Alan B. Marcus v. J.C. Penney Company, Inc., et al.
       In re NII Holdings, Inc. Securities Litigation
       In re Tower Group International Ltd. Shareholder Litigation
       Westchester Putnam Counties Heavy and Highway Laborers Local 60 Benefit Funds v. Brixmor
       Property Group, Inc. et al.
       In re The Bancorp, Inc. Securities Litigation
       Lake County and Vicinity vs. Navistar International Corporation, et al.
       In re Urban Outfitters, Inc. Securities Litigation
       Plumbers & Pipefitters National Pension Fund v. Orthofix International N.V., et al.
       Mitchell Arciaga, et al. vs. Barrett Business Services, Inc., et al.
       Special Situations Fund III QP, L.P., et al. vs. Marrone Bio Innovations, Inc., et al.
Sexual Assault and Abuse Cases (class and mass actions related thereto)
       Doe 30 Mother 30 v. Bradley - a $123 million settlement in a class-action lawsuit filed on behalf of
       young children who were sexually abused by former Delaware pediatrician Earl Bradley.
       Mass action of elder abuse claims by residents and residents’ families brought against the parent
       company of an assisted living facility.
       The mediation and resolution of multiple issues related to Church abuse cases.
Special / Settlement M aster
       Special Master in the James Square facility (assisted living facility) class action settlement
       Deputy Settlement Master in In re Auto Parts Antitrust Litigation
Tax M atters
       Swiss Reinsurance Company Ltd. et al. v. General Electric Co. et al. – involving issues related to
       international tax structures.
       ClassicStar - a complex multiparty dispute involving alleged “mare lease” tax shelters and
       numerous defendants.



                                   Jed D. Melnic k, Esq. | JAMS Neutral | General Biography
NY Times Building • 620 8th Ave • 34th Floor • New York, NY 10018 • Tel 212-751-2700 • Fax 212-751-4099 • www.jamsadr.c om
                                                           Page 3 of 5
                     Case 18-10601-MFW                Doc 3069         Filed 11/04/20          Page 102 of 103
             Deloitte & Touche’s settlement with The Adelphia Recovery Trust for $167.5 million - among the
             largest settlements ever reached between a public accounting firm and its audit client.
             A confidential fee mediation that involved complex coverage and tax issues for fees incurred by the
             partners of a large accounting firm as a result of a wide ranging government investigation into the
             handling of certain tax shelters.
             A confidential mediation between one of the largest auditors and a university. This settlement
             allowed the university to continue its operations (current as of 2017).

Honors, Memberships, and Professional Activities
      ADR Champion (2016) - One in 48 professionals selected by The National Law Journal to their inaugural
      list of Champions, “in honor of their passion, perseverance, and success in alternative dispute
      resolution.”
      Jed D. M elnick Annual Symposium of the Cardozo Journal of Conflict Resolution – The Cardozo
      Journal of Conflict Resolution named its annual symposium the “Jed D. Melnick Annual Symposium of the
      Cardozo Journal of Conflict Resolution”
      Pennsylvania Super Lawyers “Rising Star” (2010-2012) – Honored by Law & Politics Magazine and
      Philadelphia Magazine, Jed was the only recipient in the Alternative Dispute Resolution category in the
      state
      Lawyer on the Fast Track (2010) – Recognized among 30 Pennsylvania lawyers under the age of 40 by
      The Legal Intelligencer and Pennsylvania Law Weekly
      Philadelphia Common Pleas Appellate M ediation Program – Former Special Master/Judge Pro-Tem
      Extensive bench and jury trial experience in the Major Trials Unit at the Defenders Association of
      Philadelphia and civil litigation experience in both state and federal court.

Presentations
Jed is frequently invited to speak on panels and give presentations related to the mediation of complex
commercial litigation. A selection of his speaking engagements are as follows:
       Closing Panelist, “Mediation Strategies for Judges” presented at the 2017 Delaware Judicial Retreat,
       November 2017 (Delaware)
       Keynote Speaker, CLE Ethics Presentation at Kaufman, Borgeest & Ryan LLP, June 2017 (New York)
       Presenter, PLUS Webinar: The Nuts and Bolts of Mediating Complex D&O Claims, May 23, 2017
       Presenter, CLE Presentation on Mediation (presented to a major insurance company), January 2017
       (New York)
       Panelist, “Let Us Mediate to Resolve Our Dispute,” May 2017 (St. Lucia)
       Panelist [co-presenter with Judge Layn Phillips (Ret.)], “Latham & Watkins: Mediation Advocacy Training
       Program,” April 2017 (Los Angeles)
       Panelist, “Rubenstein-Walsh CLE Seminar,” February 2017 (Delaware)
       Panelist at the PLAN Regional Meeting, “D&O Marketplace ‘Mediation Strategies,” June 2016 (New York)
       Panelist, “Current Issues in D&O Liability & Insurance 2016,” May 2016 (New York)
       Speaker, PLI’s Bridge-the-Gap II for Newly Admitted New York Attorneys 2015, “Negotiation-Best
       Practices,” August 2015 (New York)
       Panelist, 2015 ACCEC Panel, “Successfully Resolving Cases: Mediation and London Arbitration Tips from
       the Experts,” May 2015 (Chicago)
       Panelist, 2015 CLM Bermuda Chapter Educational Event, March 2015 (Bermuda)
       Panelist, 2015 PLUS D&O Symposium, “The Post-Halliburton World: Securities Class Action Update,”
       February 2015 (New York)
       Panelist, Webinar hosted by Advisen – Insurance Intelligence, “Advisen Webinar: Quarterly D&O Claims
       Trends: Q3 2014,” October 2014 (New York)
       Speaker, American Conference Institute, D&O Liability, Mediation and Settlement Negotiation of D&O
       Claims, “Attaining a Favorable Result for Your Client or Company,” October 2013 (New York)
       Speaker, Wiley Rein Professional Liability Insurance Seminar, “Mediator’s Perspective on The Role of
       Insurance in Mediation,” October 2013 (New York)
       Speaker, “Mediating Complex Disputes with Increasingly Sophisticated Parties,” September 2012
       (Philadelphia)
       Speaker, “Mediating Complex Disputes with Increasingly Sophisticated Parties,” CLM Annual National
       Conference, March 2012 (San Diego)
       Speaker, “The Role of Mediation and Insurance in Bet the Company Litigation,” February 2012 (Benjamin




                                         Jed D. Melnic k, Esq. | JAMS Neutral | General Biography
      NY Times Building • 620 8th Ave • 34th Floor • New York, NY 10018 • Tel 212-751-2700 • Fax 212-751-4099 • www.jamsadr.c om
                                                                 Page 4 of 5
                     Case 18-10601-MFW                Doc 3069         Filed 11/04/20          Page 103 of 103
      N. Cardozo School of Law, New York)
      Speaker, “Developments in Securities Class Actions and Derivative Litigation,” January 2012 (Bermuda)

Publications


      Author, "Video Conferencing and Mediating Complex Disputes in the New Normal: Settlements Don’t Need
      to Wait," New York Law Journal, March 2020
      Author, “Go Work Your Magic,” American Bar Association, Fall 2017
      Author, “Lost Opportunities in Mediation," Westlaw Journal Securities Litigation & Regulation, Vol 19,
      Issue 4, June 2013
      Author, Editor and Moderator, “The Role of Mediation and Insurance in Bet the Company Litigation,”
      Cardozo J. Conflict Resol., Vol 14.2, 2013
      Contributed to “A Time to Cut Costs,” by Gregory A. Markel, Chairman of the Cadwalader Wickersham &
      Taft Litigation Department, article found on Lawdragon.com, January 2012
      Co-Author with John Wilkinson, Vivien Shelanski, and Robin Gise, “Mediation Starts from the First Phone
      Call: Practice Points and Helpful Hints for Lawyers Going to Mediation,” Cardozo J. Conflict Resol., Vol 11,
      Number 2, 2010
      Author, Substantive Introduction to “The Mediation of Securities Class Action Suits, A Panel Discussion
      Hosted by the Benjamin N. Cardozo School of Law,” Cardozo J. Conflict Resol., Vol. 9, Number 2, Spring
      2008
      Co-Author with Judge Weinstein and Michael Young, “The Role of Damages Issues – Post-Dura – in the
      Mediation of Securities Class Actions,” Mealey’s Emerging Securities Litigation, Vol. 6, #3, September
      2007

Background and Education
      J.D., Benjamin N. Cardozo School of Law, 1999
      B.A., Grinnell College, 1994
      While in law school, Jed founded the Cardozo Journal of Conflict Resolution and was part of the team
      from the Center for Court Innovation that founded and built the Crown Heights Community Mediation
      Center in Brooklyn. In part, the initiative aimed to address conflicts between the Orthodox Jewish
      community and the Caribbean and African-American communities after the Crown Heights riots.



    Available nationwide ›




Disclaimer
This page is for general information purposes. JAMS makes no representations or warranties regarding its
accuracy or completeness. Interested persons should conduct their own research regarding information on this
website before deciding to use JAMS, including investigation and research of JAMS neutrals. See More




                                         Jed D. Melnic k, Esq. | JAMS Neutral | General Biography
      NY Times Building • 620 8th Ave • 34th Floor • New York, NY 10018 • Tel 212-751-2700 • Fax 212-751-4099 • www.jamsadr.c om
                                                                 Page 5 of 5
